 



Exhibit 10.1
8 December, 2006
AMB EUROPEAN INVESTMENTS LLC
(as Original AMB Party)
THE ENTITIES of AMB as listed in Part A of Schedule 1
(as Original Acquisition Borrowers)
THE ENTITIES of AMB as listed in Part B of Schedule 1
(as Original Term Borrowers)
THE ENTITIES of AMB Property, L.P. as listed in Part C of Schedule 1
(the Original PropCos)
THE ENTITIES of AMB Property, L.P. as listed in Part D of Schedule 1
(the Original ShareCos)
AMB PROPERTY, L.P.
(as Acquisition Loan Guarantor and Carve-out Indemnifier)
THE FINANCIAL INSTITUTIONS as listed in Part E of Schedule 1
(as Original Lenders)
THE ENTITIES of ING REAL ESTATE FINANCE NV as listed in Part F of Schedule 1
(as Security Agent)
ING REAL ESTATE FINANCE NV
(as Facility Agent)
 
€228,000,000
FACILITY AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
1. INTERPRETATION
    6  
 
       
2. FACILITY
    28  
 
       
3. PURPOSE
    29  
 
       
4. CONDITIONS PRECEDENT
    30  
 
       
5. UTILISATION
    31  
 
       
6. ACQUISITION FACILITY
    34  
 
       
7. TERM FACILITY
    35  
 
       
8. CONVERSION
    36  
 
       
9. CALCULATION OF THE AGGREGATE AMOUNT OF THE FACILITIES
    37  
 
       
10. REPAYMENT
    38  
 
       
11. PREPAYMENT AND CANCELLATION
    38  
 
       
12. INTEREST
    42  
 
       
13. INTEREST PERIODS
    46  
 
       
14. MARKET DISRUPTION
    46  
 
       
15. TAXES
    47  
 
       
16. ADDITIONAL DOCUMENTATION
    52  
 
       
17. INCREASED COSTS
    54  
 
       
18. MITIGATION
    55  
 
       
19. PAYMENTS
    56  
 
       
20. RECOURSE
    58  
 
       
21. PARALLEL DEBT
    62  
 
       
22. ACQUISITION LOAN GUARANTEE AND INDEMNITY
    63  
 
       
23. REPRESENTATIONS AND WARRANTIES OF THE LENDERS
    67  
 
       
24. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
    67  
 
       
25. INFORMATION COVENANTS
    72  
 
       
26. GENERAL COVENANTS
    75  
 
       
27. PROPERTY COVENANTS
    82  
 
       
28. TRIGGER EVENTS AND EVENTS OF DEFAULT
    86  
 
       
29. SECURITY
    93  
 
       
30. SUBSTITUTION
    104  
 
       
31. EVIDENCE AND CALCULATIONS
    106  

Page 2



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE  
32. FEES
    106  
 
       
33. INDEMNITIES AND BREAK COSTS
    107  
 
       
34. EXPENSES
    108  
 
       
35. AMENDMENTS AND WAIVERS
    109  
 
       
36. CHANGES TO THE PARTIES
    110  
 
       
37. DISCLOSURE OF INFORMATION
    114  
 
       
38. SET-OFF
    115  
 
       
39. SEVERABILITY
    115  
 
       
40. COUNTERPARTS
    115  
 
       
41. NOTICES
    115  
 
       
42. LANGUAGE
    117  
 
       
43. GOVERNING LAW
    118  
 
       
44. ENFORCEMENT
    118  
 
       
SCHEDULE 1 ORIGINAL PARTIES AND PROPERTIES
    119  
 
       
Part A — ORIGINAL ACQUISITION BORROWERS
    119  
 
       
Part B — ORIGINAL TERM BORROWERS
    119  
 
       
Part C — ORIGINAL PROPCOS
    121  
 
       
Part D — ORIGINAL SHARECOS
    122  
 
       
Part E — ORIGINAL LENDERS
    123  
 
       
Part F — SECURITY AGENTS
    124  
 
       
Part G — Original Properties
    126  
 
       
Part H — AMB Existing Loan Properties
    127  
 
       
Part I — Relevant Properties and Missing Property Confirmations
    128  
 
       
SCHEDULE 2 CONDITIONS PRECEDENT
    131  
 
       
Part A — General
    131  
 
       
Part B — Upon signing this Agreement
    131  
 
       
Part C — Acquisition Loan
    134  
 
       
Part D — Term Loans
    137  
 
       
Part E — Logistics Fund
    142  
 
       
Part F — Additional Obligor
    144  
 
       
Part G — Conditions Subsequent
    145  
 
       
SCHEDULE 3
    147  
 
       
Part A — Form of Conversion Offer
    147  
 
       
Part B — Form of acceptance of Conversion Offer
    148  
 
       
SCHEDULE 4 FORM OF REQUEST
    149  

Page 3



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE  
SCHEDULE 5 CALCULATION OF THE MANDATORY COST
    151  
 
       
SCHEDULE 6 FORMS OF TRANSFER DOCUMENTS
    154  
 
       
Part A Form of Transfer Certificate for Transfers by Assignment
    154  
 
       
Part B Form of Transfer Certificate – Transfers by Novation
    157  
 
       
SCHEDULE 7 FINANCIAL COVENANTS
    159  
 
       
SCHEDULE 8 PART A : FORM OF COMPLIANCE CERTIFICATE FOR USE AT LOGISTICS FUND
ACCESSION DATE
    168  
 
       
Part B FORM OF COMPLIANCE CERTIFICATE FOR USE WITH RESPECT TO FINANCIAL
COVENANTS TESTED AS AT 31 DECEMBER
    169  
 
       
Part C FORM OF COMPLIANCE CERTIFICATE FOR USE WITH RESPECT TO FINANCIAL
COVENANTS TESTED AS AT 30 JUNE
    171  
 
       
SCHEDULE 9 SECURITY PRINCIPLES
    172  
 
       
Part A
    172  
 
       
Part B — General
    172  
 
       
Part C — Granting and registration of security
    175  
 
       
Part D — Remedy of filing defects
    176  
 
       
Part E — ShareCo Share undertakings
    177  
 
       
Part F — Registration of security in accordance with the laws of Germany
    178  
 
       
Part G — Registration of security in accordance with the laws of Italy
    178  
 
       
Part H — Registration of security in accordance with the laws of England and
Wales
    178  
 
       
Part I — Registration of security in accordance with the laws of Spain
    179  
 
       
Part J — Registration of security in accordance with the laws of France
    179  
 
       
Part K — Registration of security in accordance with the laws of the Netherlands
    180  
 
       
Part L Registration of security in accordance with the laws of Belgium
    180  
 
       
SCHEDULE 10 SECURITY ADMINISTRATION PRINCIPLES
    182  
 
       
Part D — Role and duties of the Agents in relation Spanish Security
    185  
 
       
Part E — Role and duties of the Agents in relation to England and Wales Security
    186  
 
       
Part F — Role and duties of the Agents in relation to Italian Security
    187  
 
       
Part G — Role and duties of the Agents in relation to Dutch Security
    187  
 
       
Part H- Role and duties of the Agents in relation to Belgian Security
    188  
 
       
SCHEDULE 11 FRANCE — SHORT FORM AGREEMENT FORM OF MORTGAGE DEED (BY PROPCO AS
GUARANTOR)
    189  
 
       
SCHEDULE 12 FRANCE — SHORT FORM AGREEMENT FORM OF MORTGAGE DEED (BY AN
ADDITIONAL ACQUISITION OR ADDITIONAL TERM BORROWER)
    206  

Page 4



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE  
SCHEDULE 13 FORM OF TEG LETTER
    222  
 
       
SCHEDULE 14 PROPCO GUARANTEE
    224  
 
       
SCHEDULE 15 FORM OF DEED OF SUBORDINATION
    229  
 
       
1. INTERPRETATION
    229  
 
       
2. UNDERTAKINGS
    231  
 
       
3. AMENDMENTS TO THE SUBORDINATED FINANCE DOCUMENTS
    232  
 
       
4. TURNOVER OF NON-PERMITTED RECOVERIES
    233  
 
       
5. SUBORDINATION ON INSOLVENCY
    233  
 
       
6. ENFORCEMENT BY SUBORDINATED CREDITORS
    234  
 
       
7. CONSENTS
    234  
 
       
8. REPRESENTATIONS
    235  
 
       
9. PROTECTION OF SUBORDINATION
    236  
 
       
10. INFORMATION BY SUBORDINATED CREDITORS
    238  
 
       
11. SUBROGATION BY SUBORDINATED CREDITORS
    238  
 
       
12. PRESERVATION OF SUBORDINATED DEBT
    238  
 
       
13. RESPONSIBILITY OF THE FACILITY AGENT AND THE SECURITY AGENT
    239  
 
       
14. TREATMENT OF DISTRIBUTION
    239  
 
       
15. VOTING
    239  
 
       
16. CHANGES TO THE PARTIES
    240  
 
       
17. MISCELLANEOUS
    241  
 
       
18. NOTICES
    242  
 
       
19. LANGUAGE
    244  
 
       
20. SEVERABILITY
    244  
 
       
21. WAIVERS AND REMEDIES CUMULATIVE
    244  
 
       
22. COUNTERPARTS
    244  
 
       
23. GOVERNING LAW
    244  
 
       
24. ENFORCEMENT
    245  
 
       
SCHEDULE 1
    246  
 
       
Part A — The Obligors
    246  
 
       
Part B — Subordinated Creditors
    247  
 
       
Part C — The Lenders
    248  
 
       
Part D — The Security Agents
    249  
 
       
SCHEDULE 16 REPLY TO A REQUEST
    261  
 
       
SCHEDULE 17 BRU CARGO LOAN
    263  

Page 5



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 8 December 2006
Between:

(1)   AMB EUROPEAN INVESTMENTS LLC (the Original AMB Party);   (2)   THE
ENTITIES of AMB Property, L.P. as listed in Part A of Schedule 1 (Original
Parties and Properties) (the Original Acquisition Borrowers);   (3)   THE
ENTITIES of AMB Property, L.P. as listed in Part B of Schedule 1 (Original
Parties and Properties) (the Original Term Borrowers);   (4)   THE ENTITIES of
AMB Property, L.P. as listed in Part C of Schedule 1 (Original Parties and
Properties) (the Original PropCos);   (5)   THE ENTITIES of AMB Property, L.P.
as listed in Part D of Schedule 1 (Original Parties and Properties) (the
Original ShareCos);   (6)   AMB PROPERTY, L.P. (the Acquisition Loan Guarantor
and Carve-out Indemnifier);   (7)   THE FINANCIAL INSTITUTIONS listed in Part E
of Schedule 1 (Original Parties and Properties) (the Original Lenders);   (8)  
THE ENTITIES of ING Real Estate Finance NV in their capacity as Security Agent
and as listed in Part F of Schedule 1 (Original Parties and Properties) (the
Security Agent); and   (9)   ING REAL ESTATE FINANCE NV in its capacity as
Facility Agent (the Facility Agent).

It is agreed as follows:

1.   INTERPRETATION   1.1   Definitions

In this Agreement:
Accounting Date has the meaning set out in Schedule 7 (Financial Covenants).
Accounting Period has the meaning set out in Schedule 7 (Financial Covenants).
Acquisition means the acquisition by any Borrower, any PropCo or any ShareCo (as
the case may be) of:

(a)   Property and/or Buildings; or   (b)   a body corporate that owns (directly
or indirectly) Property and/or Buildings or, subject to the Facility Agent’s
consent (not to be unreasonably withheld or delayed) a controlling interest in
such body corporate,

and which such acquisition is or will be financed or refinanced by the
Facilities.

Page 6



--------------------------------------------------------------------------------



 



Acquisition Availability Period means the later of (i) the first anniversary of
the date of this Agreement and (ii) such other date as may be agreed from time
to time, by the AMB Agent and the Original Lenders of the Facility Agreement.
Acquisition Borrower means the Original Acquisition Borrowers or any Additional
Acquisition Borrower, as the case may be.
Acquisition Document means:

(a)   any and all Agreements entered into by any member of the Group with the
relevant sellers in connection with an Acquisition; and   (b)   each related
document entered into by any member of the Group with the relevant sellers in
connection with an Acquisition.

Acquisition Facility means the acquisition loan facility made available under
this Agreement.
Acquisition Facility First Closing Date means the date on which the Acquisition
Facility is first utilised.
Acquisition Final Maturity Date means the last day of the Acquisition
Availability Period.
Acquisition Loan means each utilisation under the Acquisition Facility.
Acquisition Loan Guarantee means:

(a)   until the Logistics Fund Accession Date, the guarantee granted by AMB
Property, L.P. under a separate New York law guarantee agreement in respect of
the obligations of the Acquisition Borrowers under the Acquisition Loans; and  
(b)   after the Logistics Fund Accession Date, the guarantee and indemnity
granted by the Logistics Fund, pursuant to Clause 22 (Acquisition Loan Guarantee
and Indemnity)

in respect of the obligations of the Acquisition Borrowers under the Acquisition
Loans.
Acquisition Loan Guarantor means the provider of the Acquisition Loan Guarantee
which shall be:

(a)   until the Logistics Fund Accession Date, AMB Property, L.P.; and   (b)  
with effect from the Logistics Fund Accession Date, the Logistics Fund.

Acquisition Loan Repayment Date means, in relation to each Acquisition Loan, the
later of:

(a)   the date six months after the Utilisation Date of that Acquisition Loan;
or   (b)   the date as extended in accordance with Clause 5.4(d)(ii), Clause
5.4(e) or 5.4(f); or   (c)   such other date as may be agreed, from time to
time, between the parties in accordance with Clause 35 (Amendments and Waivers).

Acquisition Margin means 0.75 per cent. per annum on each Acquisition Loan.

Page 7



--------------------------------------------------------------------------------



 



Additional Acquisition Borrower means:

(a)   with effect from the Logistics Fund Accession Date, the Logistics Fund; or
  (b)   at any time, any other member of the Group (whether a Term Borrower or
otherwise) that becomes an Additional Acquisition Borrower in accordance with
this Agreement.

Additional Acquisition Borrowers means any member of the Group (whether a Term
Borrower or otherwise) that accedes to this Agreement as an Additional
Acquisition Borrower.
Additional Obligor means any member of the Group that accedes to this Agreement
as an Additional Obligor.
Additional PropCo means any member of the Group that accedes to this Agreement
as an Additional PropCo.
Additional Property means any real property acquired (directly or indirectly) by
a Borrower or a PropCo (other than an Original Property) which is financed by a
Loan and over which security is granted in accordance with, and subject to, the
terms of this Agreement including all Heritable Building Rights, Buildings,
fixtures (including trade fixtures) and fixed plant and machinery and other
structures now or in the future on it and all easements, access-rights, rights
of way, wayleaves, servitudes and rights attaching to it and in each case each
and every part of it.
Additional ShareCo means any member of the Group that accedes to this Agreement
as an Additional ShareCo.
Additional Term Borrower means a member of the Group (whether an Acquisition
Borrower or otherwise) that becomes an Additional Term Borrower in accordance
with this Agreement.
Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.
Agent means the Facility Agent or the Security Agent, as appropriate.
Agreement for Lease means an agreement to grant an Occupational Lease of all or
part of a Property.
AMB Agent means:

(a)   until the Logistics Fund Accession Date, the Original AMB Party; and   (b)
  with effect from the Logistics Fund Accession Date, the Logistics Fund,

and, in either case, any wholly-owned Subsidiary of the Original AMB Party that
is a party to this Agreement (or with effect from the Logistics Fund Accession
Date, any wholly-owned Subsidiary of the Logistics Fund) which it may designate
for this purpose on:

(c)   obtaining the Facility Agent’s prior written consent; and   (d)  
effecting a valid transfer of the then existing AMB Agent’s rights and
obligations as the AMB Agent in accordance with the Finance Documents.

Page 8



--------------------------------------------------------------------------------



 



AMB Capronilaan Loan Agreement means the loan agreement dated 16 September 2005
(and as amended and restated from time to time) between AMB Capronilaan B.V. and
ING Real Estate Finance NV
AMB Existing Loans means the facilities made available and outstanding under the
AMB Existing Loan Agreements to the extent that these facilities have not been
repaid, prepaid, refinanced in full by a utilisation under this Agreement or
otherwise cancelled.
AMB Existing Loan Agreements means the AMB France Loan Agreement, AMB Gebäude
Loan Agreement, AMB Capronilaan Loan Agreement, AMB Koolhovenlaan Loan Agreement
and the AMB Port of Hamburg Loan Agreement.
AMB France Loan Agreement means the loan agreement dated 16 March 2004 (and as
amended and restated from time to time) between ING Real Estate Finance NV, AMB
European Investments LLC and SCI AMB France Three.
AMB Gebäude Loan Agreement means the loan agreement dated 30 December 2004 (and
as amended and restated from time to time) between Gebäude 556 Cargo City Süd
B.V. & Co. KG and ING Real Estate Finance NV.
AMB Koolhovenlaan Loan Agreement means the loan agreement dated 2 December 2005
(and as amended and restated from time to time) between AMB Koolhovenlaan 1
B.V., AMB Koolhovenlaan 2 B.V. and ING Real Estate Finance NV.
AMB Port of Hamburg Loan Agreement means the loan agreement dated 20 April 2006
(and as amended and restated from time to time) between AMB Port of Hamburg 4
(Waltershof) B.V., AMB Port of Hamburg 5-8 (Steinwerder) B.V. and ING Real
Estate Finance NV.
AMB Property L.P. Loan means the third amended and restated revolving credit
agreement, dated as of 1 June, 2006, by and among AMB Property, L.P., as
Borrower, the banks listed on the signature pages thereof, JPMorgan Chase Bank,
N.A., as Administrative Agent, J.P. Morgan Europe Limited, as Administrative
Agent for Alternate Currencies, Bank of America, N.A., as Syndication Agent,
J.P. Morgan Securities Inc. and Banc of America Securities LLC, as Joint Lead
Arrangers and Joint Bookrunners, Eurohypo AG, New York Branch, Wachovia Bank,
N.A. and PNC Bank, National Association, as Documentation Agents, The Bank of
Nova Scotia, acting through its San Francisco Agency, Wells Fargo Bank, N.A.,
ING Real Estate Finance (USA) LLC and LaSalle Bank National Association, as
Managing Agents.
Amending AMB Existing Loan Agreement means an amendment agreement to amend an
AMB Existing Loan such that, that AMB Existing Loan’s terms and conditions are
amended to be identical to the terms and conditions contained in this Agreement.
Availability Period means the Acquisition Availability Period or the Term
Availability Period, as the case may be.
Belgian Obligor means an Obligor that is incorporated or established in Belgium.
Belgian Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
Belgium.
Borrower means the Acquisition Borrowers, the Term Borrowers or any person that
accedes to this Agreement and becomes a Borrower after the date of this
Agreement.

Page 9



--------------------------------------------------------------------------------



 



Borrower’s Tax Jurisdiction means the jurisdiction in which the Borrower is
subject to unlimited tax liability in regard to its world-wide income.
Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 33.3 (Indemnities and Break Costs).
Buildings means logistics warehouses and other ancillary related property.
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London and New York, and which is also a TARGET
Day.
Carve-out Indemnifier means:

(a)   until the Logistics Fund Accession Date, AMB Property, L.P.;   (b)   with
effect from the Logistics Fund Accession Date, the Logistics Fund,

in either such case, in its capacity as provider of the carve-out liability
indemnity set out in Clause 20.2 (Recourse — Term Facility and Carve-out
Indemnity).
Clean-Up Date means the date which falls three months after the date of
completion of any Acquisition and the accession to this Agreement of any
Additional Obligor pursuant to Clause 36 (Changes to Parties).
Closing Date means the first Utilisation Date of each Loan.
Commitment means each Lender’s obligation to provide funds to the Borrowers in
accordance with this Agreement, to the extent not cancelled, transferred or
reduced under this Agreement.
Condition Precedent means a condition precedent to this Agreement and which is
set out in Schedule 2 (Conditions Precedent).
Confirmation Letter means a completed form of the official English translation
(amtliche Übersetzung) of the “Bescheinigung im Sinne der Rn. 5 des
BMF-Schreibens vom 22. Juli 2005 (BStBl. I 2005 S. 829)”) that is provided by
the Security Agent solely to assist the Borrowers under the German Loans in
demonstrating the absence of any back-to-back financing to the German tax
authorities.
Converted Loan means a loan advanced in accordance with the Term Facility that
has been created by means of Conversion.
Conversion means a conversion from an Acquisition Loan to a Converted Loan in
accordance with Clause 8 (Conversion).
Conversion Date means the date that a Conversion takes place and which shall be
any Interest Payment Date of an Acquisition Loan or any other date agreed from
time to time by the Facility Agent and the AMB Agent.
Conversion Offer means an offer from the Facility Agent to the AMB Agent, in
writing, for a Conversion substantially in the form of Part A of Schedule 3
(Form of Conversion Offer).
Counterparty means a counterparty to a Hedging Agreement.

Page 10



--------------------------------------------------------------------------------



 



Credit Support means a form of credit support to the Facility Agent’s
satisfaction (acting reasonably) that may include a letter of credit, bond or a
bank guarantee.
Cross-Guarantee means a cross-guarantee according to which all PropCos whose law
of incorporation is France shall undertake to guarantee each PropCo’s
obligations (except for its own) with respect to the Finance Documents, such
guarantee being limited to the Property owned by each PropCo.
Deed of Subordination means the agreement substantially in the form of
Schedule 15 (Form of Deed of Subordination) entered into or to be entered into
by, inter alia, certain of the Obligors, Original Lenders, Facility Agent and
Security Agent and certain other members of the Group to subordinate any and all
Intra-Group Loans made directly to:

(a)   Acquisition Borrowers; and   (b)   Term Borrowers (including without
limitation a ShareCo as a Term Borrower where the purchase of Shares by that
ShareCo in a PropCo has been financed by a Term Loan advanced to that ShareCo as
a Term Borrower under this Agreement).

Default means:

(a)   an Event of Default; or   (b)   an event or circumstance which would be
(with the expiry of a grace period, the giving of notice or the making of any
determination under the Finance Documents or any combination of them) an Event
of Default.

Disposal Proceeds Account means the account with ING Bank NV, Utrecht in the
name of the AMB Agent in which a Borrower or the AMB Agent (on behalf of a
Borrower or Borrowers) deposits proceeds in accordance with Clause
26.5(c)(ii)(B) or Clause 33.3(d).
Dutch Borrower means a Borrower that is incorporated or established in The
Netherlands.
Dutch Civil Code means the Civil Code (Burgerlijk Wetboek) of The Netherlands.
Dutch Exemption Regulation means the Dutch exemption regulation dated 26
June 2002 (Vrijstellingsregeling Wtk 1992) (as amended from time to time) of the
minister of finance of The Netherlands as promulgated in connection with the
WTK.
Dutch Obligor means an Obligor which is incorporated or established in The
Netherlands.
Dutch Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
The Netherlands.
Enforcement Event means the occurrence of an Event of Default that has resulted
in the Facility Agent serving notice in accordance with Clause 28.21 (Notice of
Event of Default) and, because of which, the Security Agent may enforce its
rights to any security in accordance with any Security Document or this
Agreement.
England and Wales Obligor means an Obligor which is incorporated or established
in England and Wales.

Page 11



--------------------------------------------------------------------------------



 



England and Wales Security means security that is secured for the benefit of the
Finance Parties in accordance with this Agreement and which is subject to the
laws of the England and Wales.
Environmental Law has the meaning set out in Clause 27.4 (Environmental
matters).
Establishment means any place of operations where a member of the Group carries
on non-transitory economic activity with human means and goods.
EURIBOR means for an Interest Period of any Loan or overdue amount:

(a)   the applicable Screen Rate; or   (b)   if no Screen Rate is available for
that Interest Period, the arithmetic mean (rounded upward to four decimal
places) of the rates as supplied to the Facility Agent at its request quoted by
the Reference Institutions to leading banks in the European interbank market,

as of 11.00 a.m. (Central European time) on the Rate Fixing Day for the offering
of deposits in euro for a period comparable to that Interest Period.
euro or € means the single currency of the Participating Member States.
Event of Default means:

(a)   an occurrence of an event specified in Clauses 28.2 (Non-Payment), 28.5
(Cross-Default), 28.6 (Insolvency), 28.7 (Insolvency Proceedings), 28.8
(Enforcement of Security Interest) 28.9 (Creditors’ Process) 28.10 (Cessation of
business) and 28.11 (Enforceability and repudiation), subject to any grace
periods, specified therein expiring and any determination of materiality
specified therein having been made;   (b)   a Trigger Event not repaid or
prepaid in accordance with Clause 11.3(a) (Mandatory Prepayment following the
occurrence of certain Trigger Events); or   (c)   a Trigger Event which has a
Fund Material Adverse Effect.

Facilities means the Acquisition Facility and the Term Facility made available
under this Agreement.
Facility Agent means ING Real Estate Finance NV.
Facility Office means the office(s) notified by a Lender to the Facility Agent:

(a)   on or before the date it becomes a Lender; or   (b)   by not less than
five Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.
Fee Letter means any letter entered into by reference to this Agreement between
the Facility Agent and the AMB Agent setting out the amount of certain fees
referred to in this Agreement.
Final Maturity Date means:

(a)   in the case of the Acquisition Facility, the Acquisition Final Maturity
Date; or

Page 12



--------------------------------------------------------------------------------



 



(b)   in the case of the Term Facility, the Term Final Maturity Date.

Finance Document means:

(a)   this Agreement;   (b)   a Security Document;   (c)   a Fee Letter;   (d)  
the Deed of Subordination;   (e)   a Transfer Certificate;   (f)   a Short
Form Agreement;   (g)   the Acquisition Loan Guarantee;   (h)   a Hedging
Arrangement;   (i)   an Obligor Certificate;   (j)   a Signature Certificate;  
(k)   an AMB Existing Loan Agreement;   (l)   an Amending AMB Existing Loan
Agreement; or   (m)   any other document designated, from time to time, as such
by the Facility Agent and the AMB Agent.

Finance Party means a Lender or, where an Agent is acting on behalf of a Lender,
that Agent.
Financial Indebtedness has the meaning set out in Schedule 7 (Financial
Covenants).
Foreclosure Value means, in relation to each relevant Property, the value on
foreclosure of that Property as determined by the provider(s) of the most recent
Valuation in relation to it or, if the AMB Agent and the Facility Agent agree
otherwise, by such other valuer(s) or surveyor(s) as they may agree. In the
event that the provider(s) of the most recent Valuation(s) of the relevant
Property is/are not able to provide such a foreclosure valuation and the AMB
Agent and the Facility Agent are not able to agree on alternative valuer(s) or
surveyor(s), the foreclosure value of each relevant Property shall be determined
by a valuer or surveyor selected by Knight Frank.
FRAPORT Consent has the meaning set out in Clause 20.2(b)(iv) (Recourse – Term
Facility and Carve Out Indemnity).
French Obligor means an Obligor that is incorporated or established in France.
French Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
the France.

Page 13



--------------------------------------------------------------------------------



 



Fund Material Adverse Effect means the consequences of any event or
circumstances affecting the activities of any Fund Obligor, as the context
requires, their assets or their financial position (taken as a whole) which:

(a)   render it (or, in the case of AMB Property, L.P. and the Original AMB
Party, them taken as a whole) unable to repay or pay any amount payable by it
under this Agreement when due (taking into account the benefit of any equity or
other financial support that the Facility Agent reasonably believes will be
provided to it by other members of the Logistics Fund Group or the Parent
Group); or   (b)   affects the validity or materially reduces the effectiveness
of any instrument, agreement or other document executed by it or any third party
creating security and/or guarantees in favour of the Lenders to secure the
repayment and/or payment of any amount that may be due under this Agreement.

Fund Obligor means:

(a)   until the Logistics Fund Accession Date, AMB Property, L.P. and the
Original AMB Party; and   (b)   with effect from the Logistics Fund Accession
Date, the Logistics Fund.

Fund Party means:

(a)   until the Logistics Fund Accession Date, the Original AMB Party; and   (b)
  with effect from the Logistics Fund Accession Date, the Logistics Fund.

German Guarantor has the meaning given to it in Clause 29.12(c)(ii) (Germany).
German Loan means a Loan in which the Borrower of the Loan has its statutory
seat or seat of management in Germany.
German Permitted Encumbrances means use, rights, rights of way and other rights
granted to third parties which are registered in Division II of the public land
register in Germany at the time of the acquisition of the relevant Property by
the Borrower and which have no material impact on the value of the relevant
Property and the value and effectiveness of the Security Interest granted or to
be granted with respect to the relevant Property, in both cases as determined by
the Facility Agent in its reasonable discretion, or which are permitted by the
Facility Agent.
German Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
Germany.
Global Assignment Agreement means any agreement entered into between a Borrower
(and/or any other relevant member of the Group) and the Security Agent in agreed
form creating a Security Interest over a Borrower’s (and/or any other relevant
member of the Group) rights under and in connection with (or, where local law
requirements dictate, those possible of):

(a)   where a Property has been acquired by the relevant member of the Group by
a purchase of shares in the relevant PropCo (and not by purchase of that
Property by way of an asset acquisition), the Acquisition Documents (to the
extent permissible thereunder without the need to obtain any consent or waiver
from the seller or any related party thereunder);

Page 14



--------------------------------------------------------------------------------



 



(b)   all Lease Documents;   (c)   any undisclosed right of pledge or equitable
assignment, as applicable, over receivables or rents arising under a Lease
Document; and   (d)   (where the law of an applicable jurisdiction makes it
necessary or desirable in addition to the other provisions relating to loss
payee protection set out in this Agreement) the insurances required to be
entered into under this Agreement.

GmbH means a German company with limited liability (Gesellschaft mit
beschränkter Haftung).
Group means:

(a)   until the Logistics Fund Accession Date, Parent Group; and   (b)   with
effect from the Logistics Fund Accession Date, the Logistics Fund Group.

Group Structure Chart means the corporate group structure chart delivered to the
Facility Agent on or before the first Utilisation Date and any subsequent
corporate group structure chart delivered to the Facility Agent, upon request,
from time to time, and which reflects the corporate relationship of the
Obligors.
Hedging Arrangements means any interest rate hedging arrangement entered into by
the Fund Party and/or any Borrower in connection with the interest payable under
this Agreement.
Hedging Assignment means a first ranking assignment by way of security over all
Hedging Arrangements granted or to be granted in favour of the Security Agent by
a Borrower.
Heritable Building Right means a right, in rem, to own a building on a plot of
land according to the German Heritable Right Ordinance (Verordnung über das
Erbbaurecht) and is held as freehold (Alleineigentum) or that satisfies all the
following conditions:

(a)   a remaining term of at least 30 years at the time of acquisition by a
Borrower;   (b)   ground rent is less than 10 per cent. of the gross rental
income in respect of the asset; and   (c)   all owner and other third party
consents in relation to the grant or enforcement of the Land Charge over that
asset have been granted in form and substance satisfactory to the Security
Agent.

Holding Company of any other person means a company in respect of which that
other person is a Subsidiary.
Increased Cost means:

(a)   an additional or increased cost;   (b)   a reduction in the rate of return
from the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;
or   (c)   a reduction of an amount due and payable under any Finance Document,

Page 15



--------------------------------------------------------------------------------



 



which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
Increased Gebäude Loan Amount has the meaning given to it in Clause 20.2(b)(iv).
Initial Valuation means a Valuation of the Original Properties.
Insurances has the meaning given to it in Clause 27.3(a).
Interest Payment Date means either:

(a)   in the case of an Acquisition Loan, the last day of the relevant Interest
Period; or   (b)   in the case of a Term Loan, 30 April, 31 July, 31 October and
31 January,

if, however, any such day is not a Business Day, the Interest Payment Date will
instead be the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).
Interest Period means each period determined under this Agreement (including
Clause 12.4 (Interest on overdue amounts) and Clause 13 (Interest Periods)) by
reference to which interest on a Loan or an overdue amount is calculated.
Initial Closing Date means the date on which the first Loan (or more than one
Loan on that same date) is utilised under this Agreement.
Intra-Group Loans means loans made by a member of the Group to another member of
the Group.
Italian Loan means a Loan for which a short form agreement is signed by the
relevant parties in accordance with Clause 16.3 (Italy).
Italian Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
the Italy.
Joint Venture means any joint venture with a third party that is not an
Affiliate, whether a company, unincorporated firm, undertaking, association,
joint venture or partnership or any other entity.
Land Charge means a first ranking land charge in relation to a Property and,
where applicable, immediately enforceable, in form and substance satisfactory to
the Security Agent which is newly created (or, if applicable, transferred) in
favour of the Security Agent (or its equivalent under the laws of any applicable
jurisdiction) on or about the Closing Date of the Term Loan advanced in respect
of that Property.
Land Registry means, in respect of a Property, the applicable land registry.
Lease Document means:

(a)   an Agreement for Lease;   (b)   an Occupational Lease;   (c)   any other
document or agreement relating to the use or occupancy of a Property; or

Page 16



--------------------------------------------------------------------------------



 



(d)   any other document designated as such by the Facility Agent and the AMB
Agent (or the relevant Borrower).

Legal Reservations means:

(a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;   (b)   the time barring of claims under applicable limitation laws,
the possibility that an undertaking to assume liability for, or indemnify, a
person against certain statutory liabilities may be void and defences of set-off
and counterclaim;   (c)   similar principles, rights and defences as outlined in
paragraphs (a) and (b) of this definition under the laws of any jurisdiction of
incorporation or establishment of an Obligor, any jurisdiction where any asset
subject to (or intended to be subject to) Security Interests created by it under
the Security Documents is situated, any jurisdiction where it conducts its
business and any jurisdiction whose laws govern the perfection of any of the
Security Documents entered into by it; and   (d)   any other matters set out as
qualifications or reservations in the required legal opinions as listed in
Schedule 2 (Conditions Precedent).

Lender means:
(a) an Original Lender; or
(b) any person which becomes a Lender after the date of this Agreement.
Limited Pledge Guarantee means a guarantee which is limited in recourse solely
to the assets available on realisation of a pledge given by ShareCo over the
Shares it holds in the relevant PropCo.
Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
Loan to Value means, at any time:

(a)   where being tested in relation to an individual Loan, the amount of that
Loan as a percentage of the value of the Property or Properties financed (or to
be financed) by that Loan (determined in accordance with the Valuation); or  
(b)   where being tested in relation to the Logistics Fund Group (taken as a
whole) after the Logistics Fund Accession Date, means Fund Loan to Value as
defined in Schedule 7 (Financial Covenants).

Logistics Fund means the pan-European logistics fund to be created and managed
by any of AMB Property. L.P, AMB Property Europe B.V. or another member of the
Parent Group.
Logistics Fund Accession Date means the date on which the Logistics Fund accedes
to this Agreement and AMB Property, L.P. and the Original AMB Party are released
from their obligations under the Finance Documents as set out in Clauses 4.2(b)
(Further conditions precedent) and 20 (Recourse).

Page 17



--------------------------------------------------------------------------------



 



Logistics Fund Group means the Logistics Fund and its Subsidiaries from time to
time.
Long Term Interest Bearing Deposits means any long term interest bearing
deposits within the meaning of marginal notes (Textziffern) 20 and 37 of the
decree of the German Federal Ministry of Finance, dated 25 July 2004 (BStBl. I
2004, P. 593) in conjunction with the administrative guidelines of the German
Trade Tax Code (Gewerbesteuerrichtlinien) granted as security by a person other
than the relevant German Obligor as collateral for the credit enhancement of
such German Obligor and only if such German Obligor is closely related to the
provider of the security within the meaning of § 1 (2) CFC-law
(Außensteuergesetz).
Majority Lenders means, at any time, Lenders:

(a)   whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;   (b)   if there is no Loan then
outstanding, whose undrawn Commitments then aggregate 662/3 per cent. or more of
the Total Commitments; or   (c)   if there is no Loan then outstanding and the
Total Commitments have been reduced to zero, whose Commitments aggregated 662/3
per cent. or more of the Total Commitments immediately before the reduction.

Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 5 (Calculation of the Mandatory Cost).
Margin means the Acquisition Margin or the Term Margin, as the context may
require.
Material Adverse Effect means the consequences of any event or circumstances
which is both a Fund Material Adverse Effect and an Obligor Material Adverse
Effect.
Missing Property Confirmation has the meaning given to it in Clause 20.2(b)(iii)
(Recourse — Term Facility and Carve-out Indemnity).
Net Disposal Proceeds means the gross proceeds of any disposal permitted in
accordance with this Agreement plus the proceeds of any Top-Up Contribution in
relation to such disposal less an amount evidenced by the relevant Borrower (or,
as the case may be, PropCo) or the AMB Agent, in any such case, to the
reasonable satisfaction of the Facility Agent prior to the disposal as being
that Borrower’s, that PropCo’s or that AMB Agent’s good faith estimate of the
costs and expenses associated with that disposal (including repayments of
principal) in each case supported by evidence in form and substance satisfactory
to the Facility Agent (acting reasonably).
New Borrower means a Borrower that is not a party to the Term Facility or the
Acquisition Facility (as the case may be) as of the date of this Agreement but
who subsequently becomes a party pursuant to Clause 36 (Changes to Parties).
New Building means a Building that is secured by a Security Document in
accordance with Clause 30 (Substitution) and that is substituted for another
Building.
New Lender has the meaning given to it in Clause 36.2 (Assignments and transfers
by Lenders).

Page 18



--------------------------------------------------------------------------------



 



New Property means a Property that is secured by a Security Document in
accordance with Clause 30 (Substitution) and that is substituted for another
Property.
New Term Loan means each Loan made under the Term Facility that is not a
Converted Loan including, but not limited to, those Loans used to refinance one
or more of the AMB Existing Loans.
Obligor means a Borrower, the Acquisition Loan Guarantor, the Carve-out
Indemnifier, a PropCo and a ShareCo.
Obligor Certificate means a certificate by an Obligor or Obligors that satisfies
paragraph 4 of Part B of Schedule 2 (Conditions Precedent – Upon signing this
Agreement), paragraph 4 of Part C of Schedule 2 (Conditions Precedent –
Acquisition Loan), paragraph 13 of Part C of Schedule 2 (Conditions Precedent –
Acquisition Loan), paragraph 4 of Part D of Schedule 2 (Conditions Precedent
–Term Loans), paragraph 13 of Part D of Schedule 2 (Conditions Precedent –Term
Loans) and/or paragraph 4 of Part F of Schedule 2 (Conditions Precedent –
Additional Obligor).
Obligor Material Adverse Effect means the consequences of any event or
circumstances affecting the activities of any Obligor (excluding any Fund
Obligor), their assets or their financial position (taken as a whole) which:

(a)   render it unable to repay or pay any amount payable by it under this
Agreement when due (taking into account the benefit of any equity or other
financial support that the Facility Agent reasonably believes will be provided
to the relevant Obligor by other members of the Group); or   (b)   affects the
validity or materially reduces the effectiveness of any instrument, agreement or
other document executed by it or any third party creating security and/or
guarantees in favour of the Lenders to secure the repayment and/or payment of
any amount that may be due by that Obligor under this Agreement.

Occupational Lease means any lease or licence or other right of occupation or
right to receive rent to which a Property may at any time be subject.
Original AMB Party means AMB European Investments LLC.
Original Acquisition Borrowers means the entities listed in Part A of Schedule 1
(Original Parties and Properties).
Original Borrower means each Original Acquisition Borrower and each Original
Term Borrower at the date that this Agreement is signed.
Original Lenders means the financial institutions listed in Part E of Schedule 1
(Original Parties and Properties).
Original Obligors means the Acquisition Loan Guarantor, the Carve-out
Indemnifier, the Original Borrowers, the Original PropCos and the Original
ShareCos.
Original Property means each property listed in Part G of Schedule 1 (Original
Parties and Properties) which is financed by a Loan made on the Initial Closing
Date including all Heritable Building Rights, Buildings, fixtures (including
trade fixtures) and fixed plant and machinery and other structures now or in the
future on it and all easements, access-rights, rights of way, wayleaves,
servitudes and rights attaching to it and in each case each and every part of
it.

Page 19



--------------------------------------------------------------------------------



 



Original PropCo means each of the entities of AMB Property, L.P. as listed in
Part C of Schedule 1 (Original Parties and Properties).
Original ShareCo means each of the entities of AMB Property, L.P. as listed in
Part D of Schedule 1 (Original Parties and Properties).
Original Term Borrowers means each of the entities of AMB Property, L.P. as
listed in Part B of Schedule 1 (Original Parties and Properties).
Parallel Obligations has the meaning given to it in Clause 21 (Parallel Debt).
Parent means AMB Property, L.P., a limited liability partnership established in
the State of Delaware in the United States of America.
Parent Group means AMB Property, L.P. and its Subsidiaries from time to time.
Participating Member State means a member state of the European Communities that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.
Party means a party to this Agreement.
Permitted Disclosure means a disclosure to which the Facility Agent, in its
absolute discretion, consents before an Additional Obligor accedes to this
Agreement and which following any such consent will qualify any of the
representations and warranties and covenants set out in this Agreement.
Permitted Encumbrance means an encumbrance on a Property or over Shares or other
assets of any Obligor secured pursuant to a Security Document, as applicable,
which is permitted pursuant to Clause 26.4(d)(i) to 26.4(d)(xii) (inclusive).
Permitted Payment means a payment made by a Borrower provided that:

(a)   no Event of Default is outstanding when the payment is made or would
result from the payment other than in respect of any payment to cure an Event of
Default; and   (b)   the payment is made in compliance with all applicable laws
and corporate/regulatory requirements.

Planning/Zoning Laws means all applicable laws and regulations governing or
controlling the use or development of land and property, including building
permissions.
Policy Guidelines means the 2005 Dutch Central Bank’s policy guidelines (issued
in relation to the Exemption Regulation) dated 29 December 2004 (Beleidsregel
2005 kernbegrippen markttoetreding en handhaving Wtk 1992) as amended from time
to time.
Principal Obligations has the meaning given to it in Clause 21 (Parallel Debt).
Professional Market Party means a professional market party as defined in the
Dutch Exemption Regulation.
Property means an Original Property and/or an Additional Property, as the
context may require.

Page 20



--------------------------------------------------------------------------------



 



PropCo means an Obligor that directly owns one or more Properties each of which
has been financed by a Loan and includes an Original PropCo and any Additional
PropCo.
PropCo Guarantee means a guarantee given by a PropCo in accordance with Clause
29.7(b)(ii) (ShareCo as a Term Borrower) with this Agreement and in the form of
Schedule 13 (PropCo Guarantee)
Proposed Counterparty has the meaning given to it by Clause 12.3(b)(i)
(Hedging).
Qualifying Lender means a Lender:

(a)   who is a Treaty Lender; or   (b)   who is incorporated, or, if different,
treated as resident for tax purposes in the same jurisdiction as the Borrower
who is borrowing the Loan which it is lending and as a result is able to benefit
from full withholding tax exemption as at the date it became a Lender under this
Agreement, provided that, if the Borrower is resident for tax purposes in Spain,
the Lender is a financial entity (entidad de crédito o establecimiento
financiero de crédito) registered in the special registries of the Bank of
Spain;   (c)   who carries on a business in the Borrower’s Tax Jurisdiction who
is borrowing the Loan which it is lending or, if different, the jurisdiction (or
jurisdictions) in which that Borrower is treated as resident for tax purposes,
through a permanent establishment, a fixed base or a permanent representative
with which the payment is effectively connected for tax purposes and as a result
is able to benefit from a full withholding tax exemption as at the date it
became a Lender under this Agreement, provided that, if the Borrower is resident
for tax purposes in Spain, the Lender is a financial entity (entidad de crédito
o establecimiento financiero de crédito) registered in the special registries of
the Bank of Spain; or   (d)   who is otherwise able to benefit from full
withholding tax exemption under the terms of the domestic law of the
jurisdiction in which the Borrower to which it is lending is resident for tax
purposes.

Rate Fixing Day means, in respect of an Interest Period, the second TARGET Day
before the first day of that Interest Period or such other day as the Facility
Agent determines is generally treated as the rate fixing day by market practice
in the relevant interbank market.
Reference Institutions means any of the EURIBOR panel banks as disclosed
officially by the European Banking Federation.
Reliance Letter means a letter from a third party upon which the Facility Agent
(on behalf of the Lenders) may rely, as authorised by that third party.
Reply means a reply to a Request for an Acquisition Loan or a New Term Loan
substantially in the form of Schedule 16 (Reply to a Request).
Request means a request for an Acquisition Loan or a New Term Loan substantially
in the form of Schedule 4 (Form of Request).
S&P means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc. or any successor to its rating business.

Page 21



--------------------------------------------------------------------------------



 



Screen Rate means the percentage rate per annum determined by the Banking
Federation of the European Union, for the relevant currency and Interest Period
displayed on the appropriate page of the telerate screen selected by the
Facility Agent. If the relevant page is replaced or the service ceases to be
available, the Facility Agent (after consultation with the Borrowers and the
Lenders) may specify another page or service displaying the appropriate rate.
Secured Obligation means any and all obligations secured by any Obligor pursuant
to the Security Documents.
Security Administration Principles means the terms and conditions contained in
Schedule 10 (Security Administration Principles) that each party that executes a
Security Document agrees to in addition to those terms and conditions contained
in such Security Document.
Security Agent means those entities listed as such in Part F of Schedule 1
(Original Parties and Properties).
Security Document means:

(a)   each Land Charge and the respective deed;   (b)   each ShareCo Guarantee;
  (c)   each PropCo Guarantee;   (d)   each Global Assignment Agreement;   (e)  
each Hedging Assignment;   (f)   each Share Security; and   (g)   any other
document evidencing or creating security over any asset to secure any obligation
of any Borrower to a Finance Party under the Finance Documents and which is
designated as such, from time to time, by the Security Agent and the AMB Agent
(or the relevant Borrowers).

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
Security Principles means the terms and conditions contained in Schedule 9
(Security Principles) that each party that executes a Security Document agrees
to in addition to those terms and conditions contained in the Security Document.
ShareCo means an Obligor that owns shares in a PropCo but does not own any
Property itself and includes each Original ShareCo and any Additional ShareCo.
ShareCo Guarantee means a guarantee given by a ShareCo in accordance with this
Agreement.
Shares means shares acquired by a ShareCo in a PropCo in connection with the
acquisition of Property and/or Buildings and which is to be financed or
refinanced by the Facilities.
Share Security means a security document creating a Security Interest over the
shares in a PropCo, in each case, in favour of the Security Agent.

Page 22



--------------------------------------------------------------------------------



 



Short Form Agreement means the forms scheduled to this agreement at Schedule 11
(France — Short Form Agreement: Form of mortgage deed (by PropCo as Guarantor)),
Schedule 12 (France — Short Form Agreement: Form of mortgage deed (by an
Additional Acquisition or Additional Term Borrower)), a short form agreement
signed in relation to an Italian Loan and a short form agreement signed in
relation to a Spanish Loan.
Signature Certificate means a certificate by an Obligor or Obligors that
satisfies paragraph 2 of Part B of Schedule 2 (Conditions Precedent – Upon
signing this Agreement), paragraph 2 of Part C of Schedule 2 (Conditions
Precedent – Acquisition Loan), paragraph 2 of Part D of Schedule 2 (Conditions
Precedent –Term Loans) and/or paragraph 2 of Part F of Schedule 2 (Conditions
Precedent – Additional Obligor).
Sirius Portfolio means the Properties listed as numbered items 1 to 15 Part G of
Schedule 1 (Original Parties and Properties).
Spanish Loan means a Loan for which a short form agreement is signed by the
relevant parties in accordance with Clause 16.4 (Spain).
Spanish Security means security that is secured for the benefit of the Finance
Parties in accordance with this Agreement and which is subject to the laws of
the Spain.
Subsidiary means, with respect to a specified person, any other person directly
or indirectly controlled by or under direct or indirect control of such person.
For purpose of this definition, control when used with respect to any specified
person means the power to direct or cause the direction of the management and
policies of such person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
Substitution Date means the date that a substitution of a Property takes place
in accordance with Clause 30 (Substitution).
TARGET Day means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).
Tax Credit means a credit against, relief for, remission for, or repayment of
any Tax.
Tax Deduction means a deduction or withholding for, or on account of, Tax from a
payment under a Finance Document.
Tax Payment means a payment, or increased payment, made by an Obligor to a
Finance Party in any way relating to a Tax Deduction, or under any indemnity,
given by that Obligor in respect of Tax under any Finance Document.
TEG Letter means the letter in substantially the same form as Schedule 13 (Form
of TEG Letter) and in accordance with Clause 16.2(b).
Term Availability Period means the period from the date of this Agreement until
30 April 2014 or such other later date as may be agreed between the parties in
accordance with Clause 35 (Amendments and Waivers).

Page 23



--------------------------------------------------------------------------------



 



Term Borrower means any Original Term Borrower and any Additional Term Borrower.
Term Facility means the term loan facility made available under this Agreement.
Term Facility First Closing Date means the date on which the Term Facility is
first utilised.
Term Final Maturity Date means 30 April 2014 or such other later date as agreed
between the parties in accordance with Clause 35 (Amendments and Waivers).
Term Loan means a New Term Loan or a Converted Loan.
Term Margin means 0.65 per cent. per annum on each New Term Loan and each
Converted Loan or as otherwise adjusted in accordance with Clause 7 (Term
Facility) and Clause 35.3 (Change to the Term Margin).
Top-Up Contribution means a contribution (made directly or indirectly) by the
Parent or the Logistics Fund into a Borrower or a PropCo whether by way of a
subscription for equity in such Borrower or the advance of a shareholder loan
pursuant to an Intra-Group Loan.
Total Commitments means the aggregate maximum principal amount of €228,000,000
for both the Acquisition Facility and the Term Facility.
Transaction Document means:

(a)   any Finance Document;   (b)   any Lease Document;   (c)   any Acquisition
Document; or   (d)   any other document designated as such, from time to time,
by the Facility Agent and the AMB Agent.

Transfer Certificate means a certificate, substantially in the form of Part A
(Form of Transfer Certificate for Transfers by Assignment) or Part B (Form of
Transfer Certificate — Transfers by Novation) of Schedule 6 (Forms of Transfer
Documents) or any other form agreed between the Facility Agent and the AMB
Agent.
Treaty Lender means in respect of a Lender which has advanced a Loan to a
Borrower under this Agreement, a Lender, which, on an Interest Payment Date:

(a)   is treated as a resident (as defined in the relevant double taxation
agreement) of the Borrower’s Tax Jurisdiction, or, if different, is treated as a
resident (as defined in the relevant double taxation agreement) in a
jurisdiction (or jurisdictions) with which the Borrower’s Tax Jurisdiction has a
double taxation agreement giving residents of that jurisdiction full exemption
from taxation imposed by the applicable country of incorporation or residence of
the relevant Borrower’s Tax Jurisdiction on interest;   (b)   is not denied the
relevant exemption by virtue of a limitation on benefits article or an
anticonduit article in the relevant double taxation agreement; and

Page 24



--------------------------------------------------------------------------------



 



(c)   does not carry on a business in the relevant Borrower’s Tax Jurisdiction
through a permanent establishment, a fixed base or a permanent representative
with which that Lender’s participation in the Loan is effectively connected.

Treaty State means the E.U. State of a Lender in accordance with Clause
5.5(a)(i) or 5.5(a)(ii) that has a double taxation agreement with the E.U State
to which the relevant Borrower is subject for taxation purposes and, thereby,
making the Loan of such Lender and Borrower exempt from taxation on interest.
Trigger Event means, in respect of an Obligor (as the case may be), the
occurrence of one or more events in Clause 28 (Trigger Events and Default).
Utilisation Date means each date on which a Facility is utilised.
Valuation means in relation to a Property, a valuation (or, as the case may be,
the latest valuation) of that Property by the Valuer prepared on a basis
acceptable to the Facility Agent (acting reasonably) on a gross value basis
less:

(a)   in the case of Properties other than those to which paragraph (b) is
applicable, an amount in respect of transfer tax or equivalent tax (or, if
applicable under the laws of the relevant jurisdiction, an amount in respect of
net VAT costs if VAT is payable in respect of such acquisition rather than
transfer tax) (paid or payable) in respect of the acquisition of that Property
(but not any amount in respect of any notarisation, registration, enforcement or
analogous fees and taxes); or   (b)   in the case of any Properties (other than
those Properties which form part of the Sirius Portfolio) which have been or are
to be purchased by way of share purchase, an amount of transfer tax or
equivalent tax (paid or payable) on the transfer of the relevant shares (but not
any amount in respect of any notarisation, registration, enforcement or
analogous fees and taxes).

Valuer means the valuer or surveyor selected by the AMB Agent (or relevant
Borrower) with the consent of the Facility Agent (such consent not to be
unreasonably withheld or delayed).
VAT means value added tax, or any other tax of a similar nature.
WTK means the Netherlands Credit System Supervision Act 1992 (Wet toezicht
kredietwezen 1992), as amended from time to time.
1.2 Construction

(a)   In this Agreement, unless the contrary intention appears, a reference to:

  (i)   a document in the agreed form means, in relation to a document, that it
is in a form initialled by or on behalf of the AMB Agent and the Facility Agent
on or before the signing of this Agreement for the purposes of identification;  
  (ii)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;     (iii)   assets
includes present and future properties, revenues and rights of every
description;

Page 25



--------------------------------------------------------------------------------



 



  (iv)   an authorisation includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;     (v)  
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary (other than as a result of entering into a Lease
Document), and dispose will be construed accordingly;     (vi)   a financing
shall be taken to include a refinancing and the terms financed and finance shall
be construed accordingly;     (vii)   indebtedness includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money;     (viii)   know your customer requirements are the identification
checks that a Finance Party requests in order to meet its obligations under any
applicable law or regulation to identify a person who is (or is to become) its
customer;     (ix)   a person includes any individual, company, corporation,
unincorporated association or body (including a partnership, trust, joint
venture or consortium), government, state, agency, organisation or other entity
whether or not having separate legal personality;     (x)   a regulation
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but, if not having the force of law, being of a
type with which any person to which it applies is accustomed to comply) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (xi)   a
currency is a reference to the lawful currency for the time being of the
relevant country;     (xii)   a Default, a Trigger Event or an Enforcement Event
being outstanding means that it has not been remedied or waived;     (xiii)   a
provision of law is a reference to that provision as extended, applied, amended
or re-enacted and includes any subordinate legislation;     (xiv)   a Clause, a
Clause or a Schedule is a reference to a Clause or Clause of, or a schedule to,
this Agreement;     (xv)   a Party or any other person includes its successors
in title, permitted assigns and permitted transferees;     (xvi)   a Finance
Document or other document includes (without prejudice to any prohibition on
amendments) all amendments however fundamental to that Finance Document or other
document, including any amendment providing for any increase in the amount of a
facility or any additional facility; and     (xvii)   a time of day is a
reference to Central European Time.

Page 26



--------------------------------------------------------------------------------



 



(b)   Unless the contrary intention appears, a reference to a month or months is
a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
immediately preceding Business Day (if there is not);     (ii)   if there is no
numerically corresponding day in that month, that period will end on the last
Business Day in that month; and     (iii)   notwithstanding Clause 1.2(b)(i), a
period which commences on the last Business Day of a month will end on the last
Business Day in the next month or the calendar month in which it is to end, as
appropriate.

(c)   Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and notwithstanding any term of
any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.   (d)   Unless the contrary intention appears:

  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Agreement;     (ii)   a word or expression used in any
other Finance Document or in any notice given in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement; and     (iii)   any obligation of an Obligor under the Finance
Documents which is not a payment obligation remains in force for so long as any
payment obligation of an Obligor is or may be outstanding under the Finance
Documents.

(e)   The headings in this Agreement do not affect its interpretation.

1.3 Corporate benefit restrictions

(a)   All of the Obligors’ obligations under the Finance Documents shall be
limited by any applicable corporate benefit restrictions or financial assistance
restrictions of the applicable jurisdiction, and notwithstanding any provision
to the contrary in this Agreement, any limitation or restriction set out in the
Security Documents shall, in case of inconsistency, prevail over the provisions
of this Agreement.   (b)   The Obligors’ or the AMB Agent shall take all steps
that are necessary within commercially reasonable limitations to comply with any
corporate benefit or financial assistance laws or regulations of the applicable
jurisdiction in order to fulfil their respective obligations pursuant to this
Agreement.

Page 27



--------------------------------------------------------------------------------



 



1.4 Dutch terms
In this Agreement, where it relates to any Dutch Borrower, a reference to a
closed circle Lender means a Lender that forms part of a closed circle (besloten
kring) with the Dutch Borrowers at the relevant time within the meaning of the
Dutch Exemption Regulation and the Policy Guidelines.
2. FACILITY
2.1 Facility
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers the Facilities in an aggregate amount equal to the Total Commitments
provided that:

(a)   the aggregate amount of the Acquisition Facility outstanding at any time
shall not exceed €100,000,000 (euros one hundred million);   (b)   as at the
Utilisation Date of any Acquisition Loan to be advanced on such date:

  (i)   the Loan to Value of the Property to be financed by that Acquisition
Loan is not greater than 75 per cent; and     (ii)   the Acquisition Loan
Interest Cover Ratio shall comply with paragraph 3.2 of Schedule 7 (Financial
Covenants);

(c)   as at the Utilisation Date of any Converted Loan to be advanced on such
date, the Loan to Value of the Property to be financed by that Converted Loan is
not greater than 70 per cent; and   (d)   as at Utilisation Date of any New Term
Loan to be advanced on such date, the Loan to Value of the Property to be
financed by that New Term Loan is not greater than 70 per cent,

and subject always to the provisions of Clause 9 (Calculation of the Aggregate
Amount of the Facilities).
2.2 Nature of rights and obligations
Unless all the Finance Parties agree otherwise:

(a)   the obligations of the Lenders are joint;   (b)   the obligations of
multiple Borrowers of one Loan in accordance with Clause 6 (Acquisition
Facility) or Clause 7 (Term Facility) are joint and several;   (c)   except as
provided in Clause 2.2(a), failure by a Finance Party to perform its obligations
does not affect the obligations of any other Party under the Finance Documents;
  (d)   except as provided in Clause 2.2(a), no Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents;   (e)  
except as provided in Clause 2.2(a), the rights of a Finance Party under the
Finance Documents are separate and independent rights;

Page 28



--------------------------------------------------------------------------------



 



(f)   a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents;   (g)   a debt
arising under the Finance Documents to a Finance Party is a separate and
independent debt;   (h)   a Term Loan can only be advanced to a Term Borrower.  
(i)   an Acquisition Loan can only be advanced to an Acquisition Borrower.

2.3 Appointment of agent for the Obligors

(a)   Each Obligor (other than the AMB Agent) by its execution of this Agreement
irrevocably appoints the AMB Agent to act on its behalf as its agent in relation
to the Finance Documents and irrevocably authorises:

  (i)   the AMB Agent on its behalf to supply all information concerning itself
contemplated by this Agreement and in respect of its Property to the Finance
Parties and to give all notices and instructions and to make such agreements
capable of being made by any Obligor hereunder notwithstanding that it may
affect such Obligor, without further reference to or the consent of such
Obligor; and     (ii)   each Finance Party to give any notice, demand or other
communication to any Obligor pursuant to the Finance Documents to the AMB Agent
on behalf of all of the Obligors, and in each case such Obligor shall be bound
thereby as though such Obligor itself had given such notices and instructions or
executed or made such agreements or received any such notice, demand or other
communication.

(b)   Every act, omission, undertaking, settlement, waiver, notice or other
communication given or made by the AMB Agent, on behalf of the Obligors, under
this Agreement or in connection with the Loans (whether or not known to any
other Obligor) shall be binding for all purposes on all other Obligors as if the
other Obligors had expressly made, given or concurred with the same. In the
event of any conflict between any notices or other communications of the AMB
Agent and the other Obligor, those of the former shall prevail.

3. PURPOSE
3.1 Loans

(a)   Each Loan shall be applied by the relevant Borrower(s) to directly or
indirectly finance or refinance the acquisition of Property and/or Shares and to
pay any related fees, costs and expenses or otherwise for general corporate
purposes including, but not limited to, the repayment of any AMB Existing Loans
and payment of any development costs.   (b)   The Borrowers undertake to apply
the Loans exclusively towards the financing of this purpose.   (c)   The Loans
are borrowed by the Borrowers for commercial purposes.

3.2 No obligation to monitor
No Finance Party is bound to monitor or verify the utilisation of the
Facilities.

Page 29



--------------------------------------------------------------------------------



 



4. CONDITIONS PRECEDENT
4.1 Conditions precedent documents

(a)   The first utilisation of the Facilities may not be made until the Facility
Agent has notified the AMB Agent and the Lenders that it has received and/or
waived all of the documents and evidence set out in Part B of Schedule 2
(Conditions Precedent – Upon signing this Agreement) in form and substance
satisfactory to the Facility Agent.   (b)   The Facility Agent shall give the
notification referred to in Clause 4.1(a) to the AMB Agent and the Lenders
promptly upon being so satisfied.

4.2 Further conditions precedent

(a)   The obligations of each Lender to participate in any Loan are subject to
the further conditions precedent that:

  (i)   on both the date of the Request and the Utilisation Date for that Loan
and, in the case of a Converted Loan, on the Conversation Date:

  (A)   the representations and warranties to be given by each relevant Obligor
pursuant to Clause 24.18 are correct in all material respects subject to any
Permitted Disclosure;     (B)   no Event of Default is outstanding in relation
to any Loan and no Event of Default would result from making that Loan; and    
(C)   in respect of any Request for an Acquisition Loan or New Term Loan, no
Trigger Event is outstanding,

      provided always that the Parties agree that an outstanding Trigger Event
shall not preclude the occurrence of any Conversion upon the terms of this
Agreement;     (ii)   in the case of an Acquisition Loan, the Facility Agent has
notified the relevant Acquisition Borrower and the relevant Lenders that it has
received and/or waived all of the documents and evidence set out in Part C of
Schedule 2 (Conditions Precedent – Acquisition Loan) no later than the
Utilisation Date of such Acquisition Loan, in form and substance satisfactory to
the Facility Agent; and     (iii)   in the case of a Term Loan, the Facility
Agent has notified the relevant Term Borrower and the relevant Lenders that it
has received and/or waived all of the documents and evidence set out in Part D
of Schedule 2 (Conditions Precedent –Term Loans) no later than the Utilisation
Date of such New Term Loan, in form and substance satisfactory to the Facility
Agent.

(b)   The obligations of each Lender to consent to a transfer of the rights and
obligations of the Original AMB Party to the Logistics Fund are subject to the
further conditions precedent that the Facility Agent has notified the AMB Agent
and the Facility Agent that it has received and/or waived all of the documents
and evidence set out in Part E of Schedule 2 (Conditions Precedent – Logistics
Fund).

Page 30



--------------------------------------------------------------------------------



 



(c)   The obligations of each Lender to consent to a transfer of rights and
obligations to a New Obligor or an existing Obligor in a different capacity is
subject to the further conditions precedent that the Facility Agent has notified
the AMB Agent that it has received and/or waived all of the documents and
evidence set out in Part F of Schedule 2 (Conditions Precedent – Additional
Obligor).

4.3 Conditions subsequent

(a)   The AMB Agent undertakes to deliver to the Facility Agent all of the
documents and other evidence listed in Part G of Schedule 2 (Conditions
subsequent) in form and substance satisfactory to the Facility Agent (acting
reasonably unless otherwise specified) by 14 May 2008.   (b)   Non-compliance
with Clause 4.3(a) shall amount to a Trigger Event except to the extent that the
Facility Agent waives the need for compliance with any requirement set out in
Part G of Schedule 2 (Conditions Subsequent).

5. UTILISATION
5.1 Giving of Requests

(a)   A Borrower may borrow an Acquisition Loan or a New Term Loan by delivering
to the Facility Agent a duly completed Request in accordance with the provision
of this Agreement.   (b)   Unless the Facility Agent otherwise agrees, the
latest time for receipt by the Facility Agent of a duly completed Request shall
be 5 Business Days prior to the proposed Utilisation Date except in the case of
any Requests for New Term Loans to be made on the Initial Closing Date in
connection with the refinancing of the Sirius Portfolio, which shall be received
by no later than 10 am (Central European Time) 2 Business Days prior to the
Initial Closing Date.   (c)   Each Request is irrevocable.

5.2 Completion of Requests

(a)   A Request will not be regarded as having been duly completed unless:

  (i)   it identifies the Borrower;     (ii)   the Utilisation Date is a
Business Day falling within the relevant Availability Period;     (iii)   it
identifies whether the Loan is to be an Acquisition Loan or a New Term Loan;    
(iv)   the purpose of the Loan is specified;     (v)   there is provided with
the Request such additional information in relation to any Property or Building
(including, without limitation, as to the Acquisition Documents, Lease
Documents, rent roll and cash flow projections) as the Facility Agent may
reasonably require;     (vi)   in the case of an Acquisition Loan, it identifies
the proposed Acquisition Loan Final Repayment Date;

Page 31



--------------------------------------------------------------------------------



 



  (vii)   the amount of the Loan requested is a minimum amount of €1,000,000 and
in multiples of €10,000;     (viii)   the payment instructions are specified;
and     (ix)   in the case of multiple Borrowers of an Acquisition Loan in
accordance with Clause 6 (Acquisition Facility) or a Term Loan in accordance
with Clause 7 (Term Facility), the proportion of the Acquisition Loan per
Acquisition Borrower or Term Loan per Term Borrower is specified.

(b)   In relation to any Loan, an Obligor may seek to make a Permitted
Disclosure in relation to a representation and warranty contained in Clause 24
(Representations and warranties) or a covenant set out in Clause 26 (General
Covenants) or in Clause 27 (Property Covenants) to the Facility Agent in the
relevant Request. Any such request for a Permitted Disclosure shall not be
deemed to be a waiver or consent to the matters set out therein unless and until
the Facility Agent has delivered a written consent to such Permitted Disclosure
to the relevant Obligor on or prior to the relevant Utilisation Date of that
Loan.   (c)   Only one Loan may be requested in a Request unless otherwise
agreed with the Facility Agent.   (d)   If the Facility Agent does not consider
that any Request has been duly completed to its reasonable satisfaction, it
shall promptly notify the relevant Borrower(s) and the AMB Agent.

5.3 Reply to a Request
Following the giving of a Request, the Facility Agent shall deliver to AMB Agent
a Reply substantially in the form of Schedule 16 (Reply to a Request).
5.4 Conversion Offer

(a)   The Lenders participating in an Acquisition Loan shall consider in their
absolute discretion whether to make a Conversion Offer in relation to that
Acquisition Loan. If they decide to make such a Conversion Offer, the Facility
Agent shall, upon the instructions and on behalf of those Lenders, offer a
Conversion of that Acquisition Loan to the AMB Agent (or to such other Borrower
as may be nominated by the AMB Agent and acceptable to the Facility Agent) by
sending to the AMB Agent a Conversion Offer in substantially the form set out in
Part A of Schedule 3 (Form of Conversion Offer).   (b)   The AMB Agent will be
notified of a Conversion Offer (if a Conversion Offer is offered) within 60
Business Days of the Utilisation Date of the relevant Acquisition Loan. A
Conversion Offer will stipulate the proposed Conversion Date which shall (unless
the AMB Agent and the Facility Agent agree otherwise) be the next Interest
Payment Date falling after the date of the Conversion Offer (or where this
latter date is less than 15 Business Days after the date of Conversion Offer)
and, as an alternative, the next following Interest Payment Date.   (c)   If the
terms of a Conversion Offer are acceptable to the AMB Agent (acting on behalf of
the relevant Borrower(s)), the AMB Agent will give to the Facility Agent its
acceptance on behalf of the relevant Borrower(s) by sending an acceptance to
that Conversion Offer in substantially the form set in Part B of Schedule 3
(Form of acceptance of Conversion Offer) within 15 Business Days of receipt of
the Conversion Offer.

Page 32



--------------------------------------------------------------------------------



 



(d)   If the terms of a Conversion Offer are not accepted by the AMB Agent
(acting on behalf of the relevant Borrower(s)):

  (i)   a Conversion will not take place; and     (ii)   the Acquisition Loan
Final Repayment Date of the Acquisition Loan to which the Conversion Offer
relates will, subject to Clause 5.4(f), be extended by an additional 180 days as
from the date the Conversion Offer is made (or to the extent that the resulting
Acquisition Loan Final Repayment Date is not a Business Day, the Acquisition
Loan Final Repayment Date shall be the immediately preceding Business Day).

(e)   If a Conversion Offer is not made by the Facility Agent on behalf of the
Lenders in relation to any Acquisition Loan, the Acquisition Loan Final
Repayment Date of that Acquisition Loan will, subject to Clause 5.3(f), be
extended by an additional 180 days as from the earlier of:

  (i)   the date on which the Facility Agent notifies the AMB Agent that no
Conversion Offer is to be made; or     (ii)   the date falling 60 days after the
Utilisation Date of that Acquisition Loan,

    (to the extent that the resulting Acquisition Loan Final Repayment Date is
not a Business Day, the Acquisition Loan Final Repayment Date shall be the
immediately preceding Business Day).   (f)   If the Acquisition Loan Repayment
Date will be extended beyond the Acquisition Final Maturity Date by more than
180 days as a result of the operation of Clauses 5.4(d) or 5.4(e), then the
relevant Lender(s) will seek internal credit approval for such extension prior
to it taking effect (and shall use reasonable efforts to obtain such approval).
If such credit approval is not forthcoming, the Acquisition Loan Final Repayment
Date shall be the:

  (i)   the date as originally specified in the relevant Request for such Loan;
or     (ii)   such later date for which the Lenders otherwise obtain credit
approval.

(g)   A Lender is not obliged to make a Conversion Offer.   (h)   The AMB Agent
is not obliged to accept a Conversion Offer.   (i)   Each Conversion Offer is
irrevocable.

5.5 Advance of Loan

(a)   Where possible, with a view to minimising any withholding tax on any Loan,
each Loan will be lent by a Lender who:

  (i)   is resident in the same country as the Borrower of the Loan;     (ii)  
carries on a business in the same country as the Borrower of the Loan through a
permanent establishment with which the payment is effectively connected;    
(iii)   is ING Real Estate Finance NV; or

Page 33



--------------------------------------------------------------------------------



 



  (iv)   is ING Bank NV.

(b)   The Facility Agent shall promptly notify the relevant Lender of the
details of the requested Loan and the amount of the Loan.

(c)   If the conditions set out in this Agreement have been met (including, but
not limited to Clause 6.1 (Property for an Acquisition Loan) and Clause 7.1
(Property for a New Term Loan), the relevant Lender shall make the Acquisition
Loan and/or New Term Loan available to the Facility Agent for the relevant
Borrower through its Facility Office on the relevant Utilisation Date.

(d)   Any amounts drawn shall be made available by transfer to the account(s) of
the relevant Borrower as specified in the Request or as otherwise agreed between
the relevant Lender and Borrower.

6. ACQUISITION FACILITY
6.1 Property for an Acquisition Loan

(a)   Each Acquisition Loan shall be subject to the further condition precedent
upon receipt of any Request that the Facility Agent is satisfied, acting
reasonably, as to the location, type of construction, tenant quality and lease
expiration of the relevant Property to be financed or refinanced by the proposed
Acquisition Loan.

(b)   If the Facility Agent is not so satisfied in accordance with Clause
6.1(a), the relevant Lenders shall not be under any obligation to advance an
Acquisition Loan to the relevant Acquisition Borrower.

6.2 Request for multiple Acquisition Borrowers
The AMB Agent (acting on the instruction of the relevant Acquisition Borrowers)
shall have the right to request that an Acquisition Loan be borrowed by more
than one Acquisition Borrower in accordance with this Clause 6 (Acquisition
Facility).
6.3 Consent to multiple Acquisition Borrowers
The Facility Agent shall only be obliged to consent to multiple Borrowers for an
Acquisition Loan in accordance with Clause 6.2 if the AMB Agent has obtained the
Facility Agent’s written consent prior to the date of any Request for the
relevant Acquisition Loan. Such consent may not be unreasonably withheld or
delayed by the Facility Agent and shall be subject to the condition that any
Acquisition Loan advanced to multiple Acquisition Borrowers shall, when
advanced, constitute a joint and several liability of each such Acquisition
Borrower for the whole Acquisition Loan.
6.4 Failure to consent
If a Request is made by the AMB Agent for multiple Acquisition Borrowers in
accordance with Clause 6.2 and the Facility Agent’s written consent has not been
obtained prior to the date of such Request in accordance with Clause 6.3, the
relevant Request shall be without effect and the Facility Agent shall be under
no obligation to make the relevant Acquisition Loan.

Page 34



--------------------------------------------------------------------------------



 



7. TERM FACILITY
7.1 Property for a New Term Loan

(a)   Each New Term Loan shall be subject to the further condition precedent
upon receipt of any Request that the Facility Agent is satisfied, acting
reasonably, as to the location, type of construction, tenant quality and lease
expiration of the relevant Property to be financed or refinanced by the proposed
New Term Loan.

(b)   If the Facility Agent is not so satisfied in accordance with Clause
7.1(a), the relevant Lenders shall not be under any obligation to advance a New
Term Loan to the relevant Term Borrower.

7.2 Review of terms
The terms and conditions of this Agreement pertaining to the Term Facility will
be reviewed annually during the period commencing 20 Business Days before each
anniversary of the date of this Agreement. Following this review and, with
effect from no earlier than that anniversary date, and as agreed between the
Facility Agent and the AMB Agent, the terms and conditions of this Agreement
pertaining to the rate of the Term Facility may be amended in accordance with
Clause 35 (Amendments and Waivers) including, but not limited to, the Term
Margin applicable to Term Loans utilised after the date of the amendment. Such
amendment shall not amend the Term Margin applicable to Term Loans utilised
before such date nor shall it invalidate or waive any obligations of the
Borrowers, unless otherwise expressly agreed and stated in the relevant
amendment.
7.3 Advancement of Term Loans
Each Party acknowledges that each Term Loan shall be advanced by way of
Conversion except for New Term Loans, which shall be a Term Loan from the date
of its first utilisation under the Facilities created by this Agreement, subject
to the fulfilment of the conditions precedents in accordance with Clause
4.2(a)(iii) (Conditions Precedent).
7.4 Request for multiple Term Borrowers
The AMB Agent (acting on the instruction of the Borrowers) shall have the right
to request that a Term Loan be borrowed by more than one Term Borrower in
accordance with this Clause 7 (Term Facility).
7.5 Consent to multiple Term Borrowers
The Facility Agent shall only be obliged to consent to multiple Term Borrowers
for a Term Loan in accordance with Clause 7.4 if the AMB Agent has obtained the
Facility Agent’s written consent prior to the date of any Request for the
relevant Term Loan. Such consent may not be unreasonably withheld or delayed by
the Facility Agent and shall be subject to the condition that any Term Loan
advanced to multiple Term Borrowers shall, when advanced, constitute a joint and
several liability of each such Term Borrower for the whole Term Loan.
7.6 Failure to consent
If a Request is made by the AMB Agent for multiple Term Borrowers in accordance
with Clause 7.4 and the Facility Agent’s written consent has not been obtained
prior to the date of such Request in

Page 35



--------------------------------------------------------------------------------



 



accordance with Clause 7.5, the relevant Request shall be invalid and the
Facility Agent shall be under no obligation to make the Term Loan.
8. CONVERSION
8.1 Converted Loans

(a)   If a Conversion Offer is offered and accepted in accordance with Clause
5.3 (Conversion Offer) and a Conversion takes place, as of the Conversion Date:

  (i)   a Loan that was formerly an Acquisition Loan shall be deemed by the
Parties to have had the principal amount outstanding repaid as of the Conversion
Date; and     (ii)   the offer and acceptance of a Conversion Offer shall be
deemed by the Parties as an offer and acceptance to enter into a new Loan in the
form of a Converted Loan for the amount of the principal amount outstanding
under the Acquisition Loan (from which the Converted Loan is being Converted
from) and shall be subject to the terms of this Agreement and deemed to have
been advanced as a Converted Loan For the avoidance of doubt, the Borrowers and
Lenders of a Converted Loan need not be the same Borrowers and Lenders of the
Acquisition Loan (from which the Converted Loan is being Converted from);    
(iii)   the Borrower of the Acquisition Loan or the Borrower of the Converted
Loan shall make a payment to the Lender on the Conversion Date:

  (A)   such that the Converted Loan’s Loan to Value percentage as of the
Conversion Date complies with Clause 2.1(c) (Facility); and     (B)   all
amounts of interest accrued but unpaid and any other sums (other than in respect
of principal) which fall due on the relevant Conversion Date in accordance with
the terms of the relevant Acquisition Loan unless the relevant Conversion Date
is not an Interest Payment Date in respect of the Term Loans, in which event any
accrued but unpaid interest shall not fall due for payment on such Conversion
Date but shall continue to accrue at the rate applicable for the Converted Loan
and shall be due and payable on the first Interest Payment Date for such
Converted Loan;

  (iv)   on the relevant Conversion Date subject to Clause 8.1(a)(v), no Break
Costs or any prepayment fee in accordance with Clause 11.4 (Voluntary
Prepayment) shall be payable by the Borrowers;     (v)   if the relevant
Borrower(s) and Lender(s) elect for a Conversion Date to be a day other than an
Interest Payment Date of the relevant Acquisition Loan that is to be converted,
Break Costs shall be payable by the Borrower of the Acquisition Loan (or by the
Borrower of the Converted Loan, as the case may be) in accordance with Clause
11.4 (Voluntary Prepayment). For the avoidance of doubt, Clause 18 (Mitigation)
shall apply; and     (vi)   the Borrower of the Converted Loan will grant
security to the Lender of the Converted Loan, subject to and in accordance with,
Clauses 29.7 (ShareCo as a Term Borrower) or 29.8 (PropCo as a Term Borrower)
(as the case may be).

Page 36



--------------------------------------------------------------------------------



 



(b)   The first Interest Payment Date of the Converted Loan shall fall on the
next Interest Payment Date following its Conversion to a Term Loan.

(c)   The term of a Converted Loan shall commence on (and include) its
Conversion Date.

(d)   In respect of each Acquisition Loan for which a Conversion Offer is made,
the Facility Agent (acting reasonably), prior to the date of the Conversion
Offer for each Acquisition Loan, shall ascertain whether any additional term,
document or formality not specifically contemplated in this Agreement is
necessary to perfect the Conversion and Security Interests over the relevant
Property and/or Shares, as applicable, as contemplated by this Agreement, of
each Converted Loan. Such information pertaining to any additional term,
document or formality shall be communicated to the relevant Borrower and the AMB
Agent as soon as possible and shall be included in the Conversion Offer. The AMB
Agent and the relevant Borrower(s) shall accept any such determination if it
accepts the Conversion Offer (as such determination may be modified by agreement
between the Facility Agent and the AMB Agent) and shall be responsible for the
completion (or procuring the completion) of such document or formality. The
Lenders shall use their reasonable endeavours to assist the AMB Agent and the
relevant Borrower with their respective obligations under this Clause 8.1(d).

(e)   The AMB Agent shall, on demand, reimburse the Facility Agent for all
reasonable costs incurred by the Lenders in connection with a Conversion. The
Facility Agent will notify the AMB Agent, in writing, of such costs and provide
evidence of the relevant amounts (in reasonable detail) with its demand.

9. CALCULATION OF THE AGGREGATE AMOUNT OF THE FACILITIES

(a)   The aggregate principal amount outstanding of all Loans, whether an
Acquisition Loan, a New Term Loan or a Converted Loan and after deducting any
repayments of any Loan, shall at any time be deemed to be the aggregate
principal amount outstanding of the Facilities.

(b)   In calculating the aggregate principal amount outstanding of the
Acquisition Facility:

  (i)   any repayments in respect of any Acquisition Loans shall reduce the
aggregate principal amount outstanding of the Acquisition Facility and shall
increase the funds available for a Request of a new Acquisition Loan and
available for utilisation as a Term Loan; and     (ii)   any Acquisition Loan
that is Converted to a Converted Loan shall reduce the aggregate amount
outstanding of the Acquisition Facility and shall increase the funds available
for a Request of a new Acquisition Loan but shall not reduce the aggregate total
amount outstanding of the Facilities.

(c)   To calculate the aggregate amount available under the Term Facility, the
aggregate principal amount outstanding from time to time under the Acquisition
Facility and the outstanding AMB Existing Loans shall be deducted from the Total
Commitments. It is acknowledged that the intention of the AMB Agent is to
procure that the loans advanced under the AMB Capronilaan Loan Agreement and the
AMB Koolhovenlaan Loan Agreement will be refinanced by utilisations of New Term
Loans, to be made shortly after the date of this Agreement, rather than be
amended by Amending AMB Existing Loan Agreements.

Page 37



--------------------------------------------------------------------------------



 



10. REPAYMENT

(a)   An Acquisition Borrower shall, subject to Clause 10(b), repay an
Acquisition Loan made to it in full on its relevant Acquisition Loan Repayment
Date.   (b)   The Facility Agent (acting on behalf of the relevant Lenders) and
the relevant Term Borrower shall agree the amortisation schedule in relation to
a Term Loan before the Utilisation Date of that Term Loan which shall:

  (i)   be based on the principle that quarterly amortisation payments shall be
made on each Interest Payment Date of that Term Loan (provided that no
amortisation payment shall be required on the first such Interest Payment Date
if it falls less than three months after the Utilisation Date of that Term Loan)
so as to ensure that, after all such amortisation payments have been made, the
balance on the Term Loan due to be repaid on the Term Final Maturity Date shall
be 60 per cent. of the Valuation of the Property financed directly or indirectly
by such Term Loan (with such Valuation being the original Valuation used for the
purpose of determining compliance with, in the case of a Converted Loan, Clause
2.1(c) (Facility) or, in the case of a New Term Loan, Clause 2.1(d) (Facility))
it being agreed that each Term Loan made available to AMB Capronilaan BV, AMB
Koolhovenlaan 1 BV, AMB Koolhovenlaan 2 BV, AMB Port of Rotterdam 2-10 BV, AMB
BRU Air Cargo Center BVBA, Gebäude 556 Cargo City Süd BV & Co. KG, SCI AMB
France One, SCI AMB France Two, SCI AMB France Three (including that part of the
Term Loan resulting from the consolidation of the AMB France Loan Agreement) and
SCI AMB France Four shall be amortised equally on each Interest Payment Date so
that the yearly amortisation shall be at least equal to 2.07 per cent of the
initial Term Loan amount;     (ii)   may include a limited or complete grace
period on the requirement to make any amortisation payments before the Term
Final Maturity Date and such other modifications to the repayment profile, as
the Facility Agent and the AMB Agent (on behalf of the relevant Term Borrower)
may agree; and     (iii)   each Term Borrower shall repay all remaining amounts
outstanding on each New Term Loan or Converted Loan advanced to it on the Term
Final Maturity Date.

(c)   No quarterly repayments of principal shall be required of a Term Borrower
pursuant to Clause 10(b)(i) if the Loan to Value percentage of the relevant Loan
is demonstrated by the AMB Agent (on behalf of the relevant Term Borrower) to be
less than 60 per cent. (using for this purpose the Valuation of the Property
used for the purpose of determining compliance with, in the case of a Converted
Loan, Clause 2.1(c) (Facility) or, in the case of a New Term Loan, Clause 2.1(d)
(Facility)).

(d)   Save as otherwise provided in this Clause 10 (Repayment), each New Term
Loan and Converted Loan is repayable on the Term Final Maturity Date or as
extended by the parties in accordance with Clause 35 (Amendments and Waivers).

11. PREPAYMENT AND CANCELLATION
11.1 Mandatory prepayment — Illegality

(a)   A Lender shall notify the relevant Borrowers and the AMB Agent promptly if
it becomes aware that it is unlawful in any jurisdiction for that Lender to
perform any of its obligations

Page 38



--------------------------------------------------------------------------------



 



    under a Finance Document or to fund or maintain its share in any Loan. Any
such notice shall identify the affected Loans.   (b)   After notification under
Clause 11.1(a):

  (i)   each affected Borrower shall repay or prepay the share of that Lender in
each affected Loan made to it on the date specified in Clause 11.1(c); and    
(ii)   the Commitment of that Lender shall be cancelled.

(c)   The date for repayment or prepayment in accordance with Clause 11.1(b)
will be the last day of the current Interest Period for that affected Loan
falling at least 30 days after notification by the Lender under Clause 11.1(a)
(or such longer period as agreed by the Facility Agent and that complies with
the laws of the relevant jurisdiction) provided that the relevant Borrower and
the AMB Agent shall use all reasonable endeavours to repay or prepay each
affected Loan before such date if the relevant Lender so requests in the
notification under Clause 11.1(a), which shall not be earlier than the last day
of any applicable grace period allowed by law.

11.2 Prepayment — Tax and Increased Costs

(a)   If a Borrower is, or will be, required to pay to a Lender:

  (i)   a Tax Payment; or     (ii)   an amount in respect of an Increased Cost,

    that Borrower may, while the requirement continues, give notice to the
Facility Agent requesting prepayment and cancellation in respect of that Lender.
  (b)   The date for repayment or prepayment in accordance with Clause 11.2(a)
will be:

  (i)   the last day of the current Interest Period for that Loan; or     (ii)  
if that Borrower so elects and specifies in the notice to the Facility Agent,
any day at least 3 Business Days after the date of such notice.

(c)   After notification under Clause 11.2(a):

  (i)   each Borrower shall repay or prepay the relevant Lender on an Interest
Payment Date or as otherwise indicated in the notice (together with any Break
Costs if the relevant payment is not made on an Interest Payment Date); and    
(ii)   the Commitment of that Lender will be immediately cancelled.

11.3 Mandatory Prepayment following the occurrence of certain Trigger Events

(a)   If a Trigger Event (other than pursuant to Clause 28.2(a) (Non-Payment),
Clause 28.5 (Cross-default), Clause 28.6 (Insolvency), 28.7 (Insolvency
Proceedings), Clause 28.8 (Enforcement of Security), Clause 28.9 (Creditors
Process), Clause 28.10 (Cessation of Business) and Clause 28.11 (Enforceability
and Repudiation)) in respect of, or otherwise relating to an Obligor occurs in
relation to that Obligor and the Facility Agent delivers a notice under

Page 39



--------------------------------------------------------------------------------



 



    Clause 28.19 (Trigger Events and Mandatory Prepayment) to that Obligor
specifying that a mandatory prepayment must be made, such Obligor shall prepay
each Loan made to it to which such Trigger Event relates and which is specified
in such notice, within 30 Business Days of the date of receipt by it of such
notice from the Facility Agent.   (b)   For the avoidance of doubt, the
Commitment of any Lender under the Facilities shall not be reduced or cancelled
by any repayment or prepayment made pursuant to Clause 11.3(a).

11.4 Voluntary prepayment

(a)   Subject to Clause 11.4(c), a Borrower may, by giving not less than 5
Business Days’ prior notice to the Facility Agent, prepay any Acquisition Loan
in whole or in part, at any time.

(b)   Subject to Clause 11.4(c), a Borrower may, by giving not less than 5
Business Days’ prior notice to the Facility Agent, prepay any Term Loan in whole
or in part, at any time.

(c)   No prior notice shall be required of a prepayment:

  (i)   mandatorily required to be prepaid by the relevant Borrower under any
provision of the Finance Documents (including, without limitation, Clause
8.1(a)(iii) (Converted Loans) or Clause 11.1 (Mandatory prepayment –
Illegality);     (ii)   made in the circumstances described in Clause 11.2
(Prepayments – Tax and Increased Costs) or Clause 11.4(f)(ii) (Voluntary
prepayment) or any prepayment made to cure a breach of the financial covenants
set out in Schedule 7 (Financial Covenants); or     (iii)   made to prepay the
whole or any part of the loan advanced under the AMB Gebäude Loan Agreement as
such loan amount may be increased from time to time in the event that evidence
of the FRAPORT Consent is not provided to the Facility Agent on terms
satisfactory to it (acting reasonably) on or before 8 June 2007.

(d)   A prepayment of part of a Loan shall be in a minimum amount of €1,000,000
and in integral multiples of €10,000, except where a prepayment is for the
remaining outstanding aggregate amount of the Loan or where it is being made in
accordance with (or in the circumstances contemplated by) Clause 8.1(a)(iii)
(Converted Loans), Clause 11.1 (Mandatory prepayment – Illegality), Clause 11.2
(Prepayment – Tax and Increased Costs), Clause 11.4(c)(iii) (Voluntary
Prepayment), Clause 11.4(f)(ii) (Voluntary Prepayment) or to cure a breach of
the financial covenants set out in Schedule 7 (Financial Covenants), in which
case no such minimum amounts apply. Any prepayment in respect of the Loan
advanced under the AMB Gebäude Loan Agreement shall be applied first to
repayment of the Increased Gebäude Loan Amount and interest outstanding thereon.

(e)   Any prepayment made pursuant to Clause 11.4(b) shall be subject to the
following prepayment fees, payable on the same date as the relevant amount to be
prepaid:

Page 40



--------------------------------------------------------------------------------



 



      Date of prepayment   Prepayment Fee
From the date of this Agreement to the first anniversary thereof.
  1 per cent. of the aggregate principal amount to be prepaid  
From the first anniversary of this Agreement to the second anniversary thereof.
  0.5 per cent. of the aggregate principal amount to be prepaid
 
   
From the second anniversary of this Agreement to the third anniversary thereof.
  0.5 per cent. of the aggregate principal amount to be prepaid
 
   
Any voluntary prepayment under Clause 11.4(b) made after the third anniversary
of this Agreement.
  0 per cent. of the aggregate principal amount to be prepaid

(f)   Notwithstanding Clause 11.4(d), no prepayment fee shall be payable in
respect of:

  (i)   any prepayment or repayment made under any provision of this Agreement
other than Clause 11.4(b). In particular, no prepayment fee shall be payable in
respect of a prepayment required under Clause 8.1(a)(iii) (Converted Loans);    
(ii)   any repayment or prepayment of any Loan as a result of any requirement
under the constitutional documents of the Logistics Fund at the Logistics Fund
Accession Date that the loan to value ratio of the Logistics Fund and its assets
may not exceed 60 per cent;     (iii)   any repayment or prepayment made to cure
a breach of the financial covenants as set out in Schedule 7 (Financial
Covenants); or     (iv)   any repayment or prepayment made in respect of the
loan advanced under the AMB Gebäude Loan Agreement in the circumstances set out
in Clause 11.4(c)(iii) (Voluntary Prepayment).

(g)   For the avoidance of doubt, no prepayment fees shall be payable in respect
of any mandatory prepayment made under the Finance Documents (including, without
limitation), under Clause 11.1 (Mandatory prepayment – Illegality), Clause 11.3
(Mandatory Prepayment following the occurrence of certain Trigger Events), and
Clause 28.21 (Notice of an Event of Default).

(h)   Any prepayment made pursuant to Clauses 11.4(a) or 11.4(b) shall be
subject to Clause 33.3 (Break Costs) and Clause 18 (Mitigation).

11.5 Automatic cancellation

(a)   The Commitment of each Lender under the Acquisition Facility will be
automatically cancelled in full at the close of business on the last day of the
Acquisition Availability Period.

11.6 Miscellaneous provisions

(a)   Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and shall specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent shall notify the Lenders promptly of receipt of
any such notice.

(b)   All prepayments under this Agreement shall be made with accrued interest
on the amount prepaid. No premium or penalty is payable in respect of any
prepayment or cancellation under this Agreement except for any Break Costs, and
any prepayment fee payable under Clause 11.4(d).

Page 41



--------------------------------------------------------------------------------



 



(c)   The Majority Lenders (or, in the case of a Loan advanced by a sole Lender,
that Lender) may agree a shorter notice period for a voluntary prepayment.

(d)   No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

(e)   No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

(f)   No amount of a Loan prepaid under this Agreement may subsequently be
re-borrowed provided that any such prepayment shall not thereby reduce the Total
Commitments.

12. INTEREST
12.1 Calculation of interest

(a)   The rate of interest on an Acquisition Loan for each Interest Period is
the percentage rate per annum which is the aggregate of:

  (i)   the Acquisition Margin;     (ii)   EURIBOR as calculated at or about
11.00 a.m. (Central European Time) on the Rate Fixing Day; and     (iii)  
Mandatory Costs (if any).

(b)   The rate of interest to be applied to each Term Loan for each Interest
Period is the percentage rate per annum which is the aggregate of:

  (i)   the Term Margin;     (ii)   EURIBOR as calculated at or about 11.00 a.m.
(Central European Time) on the Rate Fixing Day; and     (iii)   Mandatory Costs
(if any).

12.2 Payment of interest
Except where it is provided to the contrary in this Agreement, each Borrower
shall pay accrued interest on each Loan made to it on each of the Interest
Payment Dates applicable to that Loan.
12.3 Hedging

(a)   In relation to the Acquisition Facility, upon receipt of written notice
from the Facility Agent which may be delivered at any time after the Logistics
Fund Accession Date and after (and for so long as) 3 month EURIBOR is more than
100 basis points above the rate of 3 month EURIBOR as at the date of this
Agreement (or, in the event that the Acquisition Final Maturity Date is
extended, the rate of 3 month EURIBOR as at the date of the most recent extended
Acquisition Final Maturity Date), the Fund Party or any other relevant
Acquisition Borrower in relation to any Loan advanced to it, shall enter into,
at its own cost, such Hedging Arrangements in relation to the Acquisition
Facility as the Facility Agent may reasonably instruct within 30 days of receipt
of such written notice (subject to these

Page 42



--------------------------------------------------------------------------------



 



    requirements not being any more onerous to the relevant Acquisition
Borrowers than the equivalent hedging requirements applicable to Term Loans).  
(b)   In relation to the Term Facility, from and including the Logistics Fund
Accession Date (or, if earlier, 30 June 2007) the Fund Party shall, on receipt
of written notice from the Facility Agent, maintain the following Hedging
Arrangements (at their cost) in relation to the Term Facility (unless
alternative arrangements are agreed between the Facility Agent and the AMB
Agent):

  (i)   subject to Clause 12.3(b)(ii), the arrangements shall be provided by a
counterparty (the Counterparty) acceptable to the Facility Agent (acting
reasonably) which could be ING Bank Financial Markets or its affiliates;    
(ii)   if it is the intention of the Fund Party to have the arrangements
provided by a Counterparty other than ING Bank Financial Markets or its
Affiliates (the Proposed Counterparty), the Fund Party shall, prior to any
binding commitment to the Proposed Counterparty, notify the Facility Agent of
this intention in writing and shall give ING Bank Financial Markets the last
opportunity to match the pricing, terms and conditions of the Proposed
Counterparty in relation to the relevant Hedging Arrangement. If ING Bank
Financial Markets or its Affiliates agree to match pricing, terms and conditions
of the Proposed Counterparty, the Fund Party shall be obliged to appoint ING
Bank Financial Markets or its Affiliates as the Counterparty to the relevant
Hedging Arrangements;     (iii)   if ING Bank Financial Markets or its
Affiliates are not ultimately appointed as the Counterparty, the Fund Party
shall ensure that the terms and conditions of such Hedging Arrangements entered
into with the Counterparty are consistent with the terms and conditions of the
Finance Documents including, but not limited to, this Clause 12.3 (Hedging) and
that the relevant Counterparty enter into appropriate intercreditor arrangements
(as a tripartite agreement with the relevant Finance Parties and relevant
Obligors) with the Lenders as may be reasonably determined by the Facility
Agent. The Finance Parties shall act reasonably in co-operating with the
Obligors and the relevant Counterparty (including as to the terms of any
intercreditor documentation) so that the Hedging Arrangements can be put in
place with such Counterparty that is not ING Bank Financial Markets (or one of
its Affiliates);     (iv)   except as otherwise agreed between the Facility
Agent and the Fund Party, the arrangements shall have a minimum term of five
years or, if earlier, a term which expires on the Term Final Maturity Date;    
(v)   the arrangements shall be unsecured;     (vi)   the Fund Party’s
obligations under the Hedging Arrangements shall be guaranteed by each Term
Borrower but each such guarantee shall be proportionate to the notional amount
of the Hedging Arrangements attributable to the aggregate amount outstanding
under the Loan of that Term Borrower and otherwise on terms to be agreed;    
(vii)   the arrangements shall have a minimum aggregate notional principal
amount equal to 50 per cent. of the aggregate amount of the Term Loans; and

Page 43



--------------------------------------------------------------------------------



 



  (viii)   the arrangements shall have settlement dates that coincide with the
Interest Payment Dates.

(c)   As at the Logistics Fund Accession Date, each Hedging Agreement to which
the Original AMB Party is a party shall be transferred to the Logistics Fund and
on terms that provide for there to be no affected parties thereunder and no
termination costs arising as a result of any such transfer.

(d)   The terms of any Hedging Arrangements entered into between the AMB Agent
and the Proposed Counterparty shall be discussed in good faith between the AMB
Agent and the Facility Agent and entered into on terms satisfactory to them
(acting reasonably).

(e)   The liability of any Term Borrower or Acquisition Borrower (as the case
may be) to any Counterparty under any Hedging Arrangement shall rank at least
pari passu with all its other present and future unsecured payment obligations
(except for obligations mandatorily preferred by law applying to companies
generally), subject to and in accordance with Clause 26.3 (Pari passu ranking).

(f)   If, at any time, the notional principal amount of any Hedging Arrangement
exceeds the aggregate amount of the Loans outstanding at that time, the relevant
Obligors who have entered into the Hedging Arrangements shall, at the request of
the Facility Agent (acting reasonably), reduce the notional principal amount of
the Hedging Arrangements by an amount, and in a manner, satisfactory to the
Facility Agent so that it no longer exceeds the amount of the Loans then
outstanding provided that the costs of effecting any such reduction are not
commercially unreasonable. Any costs incurred in so doing shall be for the
account of the relevant Obligors.

(g)   Unless otherwise agreed by the Facility Agent, neither a Counterparty nor
the Fund Party nor any Borrower may terminate or close out any Hedging
Arrangement (in whole or in part) except:

  (i)   a partial termination in accordance with Clause 12.3(f);     (ii)   if
it becomes illegal for that party to continue to comply with its obligations
under that Hedging Arrangement;     (iii)   if the Loans and other amounts
outstanding under the Finance Documents have been unconditionally and
irrevocably paid and discharged in full;     (iv)   in the case of termination
or closing out by the Counterparty, if the Facility Agent serves notice under
Clause 28.19 (Trigger Events and Mandatory Prepayment) or, having served notice
under Clause 28.21 (Notice of an Event of Default), makes demand; or     (v)  
in the case of termination or closing out by the Fund Party and/or any Borrower,
with the consent of the Facility Agent (acting reasonably).

(h)   A Hedging Arrangement relating to a Term Loan may be assigned or novated
to a Term Borrower provided always that the Term Loan that it relates to is also
held or assigned or novated to that Term Borrower and the assignment or
novation, if required, is completed in accordance with Clause 36 (Changes to the
Parties). Clause 30 (Substitution) shall apply.

Page 44



--------------------------------------------------------------------------------



 



(i)   Other than pursuant to this Clause 12.3 (Hedging), no member of the Group
shall enter into, or be party to, any Hedging Arrangement in relation to the
Term Loans.

12.4 Interest on overdue amounts

(a)   If an Obligor fails to pay any amount payable by it under the Finance
Documents, it shall immediately on receipt of written demand from the Facility
Agent pay interest on the overdue amount from its due date up to the date of
actual payment, both before, on and after judgment.

(b)   Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be two per cent. per annum above the higher of:

  (i)   the rate which would have been payable if the overdue amount had, during
the period of non-payment, constituted a Loan for successive Interest Periods,
each of a duration selected by the Facility Agent (acting reasonably); and

  (ii)   the rate which expresses (as a percentage rate per annum) the cost to
the Lenders of funding the overdue amount from whatever source it may reasonably
select plus the relevant Margin, plus the Mandatory Cost (if any).

(c)   Any interest accruing under this Clause 12.4 shall be immediately payable
by the Obligor on demand by the Facility Agent.

(d)   Notwithstanding Clause 12.4(b), if the overdue amount is a principal
amount of a Loan and becomes due and payable before the last day of its current
Interest Period, then:

  (i)   the first Interest Period for that overdue amount will be the unexpired
portion of that Interest Period; and

  (ii)   the rate of interest on the overdue amount for that first Interest
Period will be one per cent. per annum above the rate then payable on that Loan.

(e)   After the expiry of the first Interest Period for that overdue amount, the
rate on the overdue amount will be calculated in accordance with Clause 12.4(b).

(f)   Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each Interest Period but will remain immediately
due and payable.

(g)   Notwithstanding this Clause 12 (Interest), the amount of interest payable
in respect of any Loans (including, without limitation, Italian Loans) shall be
limited to the extent required under the laws of the applicable jurisdiction.

Page 45



--------------------------------------------------------------------------------



 



12.5 Notification of rates of interest
The Facility Agent shall promptly notify each relevant Party of the
determination of a rate of interest under this Agreement.
13. INTEREST PERIODS
13.1 Interest Periods

(a)   Each Interest Period for a Loan will start on its Utilisation Date or on
the expiry of its preceding Interest Period and end on the next Interest Payment
Date.

(b)   An Interest Period for a Loan shall not extend beyond the Acquisition Loan
Repayment Date (in the case of an Acquisition Loan) and the Term Final Maturity
Date (in the case of a Term Loan) except in accordance with Clauses 5.4(d),
5.4(e), 5.4(f) (Conversion Offer) and Clause 8.1(a)(iii) (Converted Loans) or as
otherwise provided for in this Agreement.

(c)   Each Acquisition Loan shall have successive Interest Periods of one, two
or three months as selected by the Borrower and specified in the related Request
(or as otherwise agreed between the Facility Agent and the AMB Agent (or the
relevant Borrower including, without limitation, so as to ensure that Interest
Periods end not less than 5 Business Days after the end of each financial
quarter)).

(d)   Each New Term Loan and each Converted Loan shall have an Interest Period
of three months save as provided in Clause 8.1(a)(iii) (Converted Loans).

(e)   If the Utilisation Date of the Term Loan is not an Interest Payment Date,
the first Interest Period of such Term Loan shall be a period of less than
3 months from the Utilisation Date to the next following Interest Payment Date.

14. MARKET DISRUPTION
14.1 Failure of a Reference Bank to supply a rate
If EURIBOR is to be calculated by reference to the Reference Institutions but a
Reference Bank does not supply a rate by 2.00 p.m. (Central European Time) on a
Rate Fixing Day, the applicable EURIBOR will, subject as provided below, be
calculated on the basis of the rates of the remaining Reference Institutions.
14.2 Market disruption

(a)   In this Clause, each of the following events is a market disruption event:

  (i)   if less than two Reference Institutions supply a rate by 2.00 p.m.
(Central European Time) on the Rate Fixing Day; or

  (ii)   the Facility Agent receives by close of business on the Rate Fixing Day
notification from the Majority Lenders (or the Lender in the case of a Loan
advanced by a sole Lender) that the cost to them of obtaining matching deposits
in the relevant interbank market is in excess of EURIBOR for the relevant
Interest Period.

Page 46



--------------------------------------------------------------------------------



 



(b)   The Facility Agent shall promptly notify the relevant Borrowers and the
relevant Lenders of a market disruption event.

(c)   After notification under Clause 14.2(b), the rate of interest on each
Lender’s share in the relevant Loan for the relevant Interest Period will be
aggregate of the applicable:

  (i)   Acquisition Margin or, as the case may be, Term Margin;

  (ii)   the rate notified to the Facility Agent by that Lender as soon as
practicable, and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its share in the Loan from whatever source it
may reasonably select; and

  (iii)   any Mandatory Costs, if any, applicable to that Lender’s participation
in the Loan.

14.3 Alternative basis of interest or funding

(a)   If a market disruption event occurs and the Facility Agent or the AMB
Agent so require, the AMB Agent and the Facility Agent shall enter into
negotiations for a period of not more than 30 days with a view to agreeing an
alternative basis for determining the rate of interest and/or funding for the
Loan.

(b)   Any alternative basis agreed will be, with the prior consent of all the
Lenders and the AMB Agent, binding on all the Parties.

15. TAXES
15.1 Tax gross-up

(a)   Each Obligor shall make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

(b) If:

  (i)   a Lender is not, or ceases to be, a Qualifying Lender; or

  (ii)   an Obligor or a Lender is aware that an Obligor shall be required to
make a Tax Deduction (or that there is a change in the rate or the basis of a
Tax Deduction),

    it shall promptly notify the Facility Agent. The Facility Agent shall then
promptly notify the affected Parties.   (c)   Except as provided below, if a Tax
Deduction is required by law to be made by an Obligor or the Facility Agent, the
amount of the payment due from that Obligor will be increased to an amount which
(after making the Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.   (d)   An Obligor is
not required to make an increased payment under Clause 15.1(c) for a Tax
Deduction in respect of a payment to a Lender that is not, or has ceased to be,
a Qualifying Lender in excess of the amount that such Obligor would have had to
pay had the Lender been, or not ceased to be, a Qualifying Lender.

Page 47



--------------------------------------------------------------------------------



 



(e)   Clause 15.1(d) will not apply if the Lender has ceased to be a Qualifying
Lender by reason of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or double taxation agreement or any published practice or concession of any
relevant taxing authority.

(f)   An Obligor is not required to make an increased payment to a Lender under
Clause 15.1(c) for a Tax Deduction in respect of tax imposed by relevant tax
authorities if, and to the extent that, that Lender is a Treaty Lender and the
Obligor is able to demonstrate that the Tax Deduction would not have been
required, or would have been reduced, if the Lender had complied with its
obligations under Clause 15.1(i).

(g)   If an Obligor is required to make a Tax Deduction, it shall make the
minimum Tax Deduction allowed by law and shall make any payment required in
connection with that Tax Deduction within the time allowed by law and in the
amount required by law.

(h)   Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment shall deliver to the Facility Agent for the relevant Finance Party
evidence satisfactory to that Finance Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.

(i)   A Treaty Lender and each Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate by using their respective reasonable
endeavours to complete any procedural formalities necessary for the Obligors to
obtain authorisation to make that payment without a Tax Deduction.

(j)   Clause 15.1 (Tax gross-up) may be disapplied in respect of a Tax Payment
by the operation of Clause 36.5 (Costs resulting from a change of Lender or
Facility Office).

15.2 Tax indemnity

(a)   Except as provided below, each Obligor shall indemnify a Finance Party
against any loss, liability or cost which that Finance Party determines that it
has suffered or will suffer (directly or indirectly) by that Finance Party for
or on account of Tax in relation to a payment received or receivable from that
Obligor under a Finance Document.

(b)   Clause 15.2(a) does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:

  (i)   that Finance Party is treated as subject to unlimited tax liability;    
(ii)   that Finance Party’s Facility Office or permanent establishment to which
amounts received or receivable are attributable, is located or that Finance
Party is otherwise subject to non-resident tax liability in respect of amounts
received or receivable in that jurisdiction; or     (iii)   under the laws of
the jurisdiction in which the Finance Party, by virtue of a Security Interest
granted to it, is subject to non-resident taxation,

    if that Tax is imposed on or calculated by reference to the net income
received or receivable by that Finance Party. However, any payment deemed to be
received or receivable, including

Page 48



--------------------------------------------------------------------------------



 



    any amount treated as income but not actually received by the Finance Party,
such as a Tax Deduction, will not be treated as net income received or
receivable for this purpose.   (c)   Clause 15.2(a) does not apply to the extent
a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 15.1 (Tax
gross-up); or     (ii)   would have been compensated for by an increased payment
under Clause 15.1 (Tax gross-up) but was not so compensated solely because one
of the exclusions in Clause 15.1(d) or Clause 15.1(f) applied.

(d)   Clause 15.2(a) may be disapplied in respect of a Tax Payment by the
operation of Clause 36.5 (Costs resulting from a change of Lender or Facility
Office).

(e)   A Finance Party making, or intending to make, a claim under Clause 15.2(a)
shall promptly notify the Borrowers of the event which will give, or has given,
rise to the claim.

15.3 Tax Credit
If an Obligor makes a Tax Payment and the relevant Finance Party reasonably
establishes that:

(a)   a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part or to that Tax Payment; and

(b)   it has used and retained that Tax Credit,

the Finance Party shall pay an amount to that Obligor which that Finance Party
reasonably establishes that such payment will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.
15.4 Miscellaneous taxes

(a)   Each Obligor shall pay and indemnify each Finance Party against any cost,
loss or liability that a Finance Party incurs in relation to stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for:

  (i)   any such Tax payable in connection with the entry into a Transfer
Certificate; and     (ii)   to the extent that any such Tax is payable as a
result of any securitisation or other similar transaction involving any part of
the rights of any Lender under this Agreement.

15.5 Value added taxes

(a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply.

(b)   If VAT is chargeable on any supply made by any Finance Party (the
Supplier) to any other Finance Party (the Recipient) under a Finance Document,
and any Party (the Relevant Party) is required by the terms of any Finance
Document to pay an amount equal to the

Page 49



--------------------------------------------------------------------------------



 



    consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly claim the
full amount of any credit or repayment to which it is entitled in respect of
such VAT and pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.   (c)   Where a Finance Document requires
any Party to reimburse a Finance Party for any costs or expenses, that Party
shall also at the same time pay and indemnify the Finance Party against all VAT
incurred by the Finance Party in respect of those costs or expenses but only to
the extent that the Finance Party (acting reasonably) determines that it is not
entitled to repayment from the relevant tax authority in respect of the VAT.

15.6 German thin capitalisation

(a)   As soon as practical but no later than 60 days after a request is received
by the relevant Security Agent by either a Borrower or the German tax
authorities, the Security Agent shall for the purpose of providing evidence to
the German tax authorities of the absence of any detrimental recourse situation
deliver to the AMB Agent a Confirmation Letter at the reasonable cost and
expense of the respective Borrower. For purposes of enabling the Security Agent
to issue the Confirmation Letter and before any issue of a Confirmation Letter
by the Security Agent, the AMB Agent will provide the Security Agent with a
draft proposal of a Confirmation Letter listing all guarantees and security
interests and other restrictions.

(b)   The delivery of a Confirmation Letter shall not prejudice the rights of
the Finance Parties under this Agreement or any other Finance Document. Any
Confirmation Letter delivered under this Agreement:

  (i)   is given for the purpose of delivery to the competent tax authorities of
the relevant Borrowers and to assist the Borrowers in the administration of
their tax affairs and not for any other purpose (the risk of a detrimental
recourse situation fully remains with the relevant Borrowers);     (ii)   does
not guarantee the achievement of a specific result or conclusion for German tax
purposes;     (iii)   is addressed to and is solely for the benefit of the
Borrowers in relation to this Agreement; and     (iv)   does not create third
party rights of any kind.

(c)   No Finance Party is responsible or liable for the tax affairs or position
of any Obligor or Additional Obligor or for achieving any particular tax
treatment of any Obligor or Additional Obligor and no Obligor or Additional
Obligor may make any claim against a Finance Party in respect of or in
connection with the Confirmation Letters, irrespective of their accuracy.

(d)   The Obligors and Additional Obligors undertake to notify the Security
Agent should they become aware that any of the Confirmation Letters is not or no
longer true, correct, complete and not misleading.

Page 50



--------------------------------------------------------------------------------



 



(e)   The Obligors and Additional Obligors, on a joint and several basis, shall
indemnify and hold harmless each Finance Party against claims of other Obligors
and Additional Obligors, other Finance Parties and third parties, including
without limitation the German tax authorities, in connection with any of the
Confirmation Letters.

(f)   The Parties acknowledge that the term back-to-back financing as understood
and applied by the German tax authorities in the context of the German thin
capitalisation regime (Sec. 8a German Corporate Income Tax Act, CITA,
Körperschaftsteuergesetz) is still unclear. To the extent the German tax
authorities require a Borrower under the German Loans to provide, in addition to
the Confirmation Letters, further evidence or information, the Security Agent
shall consider in good faith to what extent it is reasonably practical for it,
or for the Lenders, to support the relevant Borrower in this regard. For the
avoidance of doubt, no Finance Party shall be under any obligation to release
any of its Security Interests or issue further Confirmation Letters or
certificates or otherwise provide information to the relevant Borrower or the
German tax authorities, including without limitation in relation to the
existence or non-existence of any Accounts maintained by any of the Obligors or
any Additional Obligors with any Finance Party.

(g)   No error or omission in a Bank Certificate shall constitute a release of
any Security Interest.

(h)   The Obligors and Additional Obligors shall indemnify and hold harmless the
Finance Parties from any losses, damages, liabilities, costs and expenses
(including legal fees) resulting from or in connection with any request for
assistance or support under this Clause 15.6 (German thin capitalisation).

(i)   Each Confirmation Letter shall not constitute the provision by a Finance
Party of any legal or tax advice to any other party in respect of the
application of the German thin capitalisation regime (Sec. 8a CITA and any
administrative guidance issued in respect thereof) or otherwise in respect of
this Agreement.

(j)   The Obligors hereby irrevocably waive all confidentiality rights
pertaining to the delivery of the Confirmation Letters and all parties agree to
allow the Agents freely to communicate among themselves and the Lenders and
mandate the Agents irrevocably in order to deliver such Confirmation Letter on
behalf of the Lenders to the respective Obligor(s).

(k)   Neither the Security Agent nor any Lender shall be obliged to deliver any
information pursuant to a request under this Clause 15.6 (German thin
capitalisation) if, by doing so, it would contravene the terms of any applicable
Law or any notice, direction or requirement or any governmental or regulatory
authority (whether or not having the force of law).

(l)   The Obligors may disclose the existence and content of a Confirmation
Letter to its professional advisers or its respective Affiliates, as required by
applicable law or regulation and to any tax, regulatory or other governmental
authority asserting jurisdiction over it.

(m)   Any Security provided with regard to the German Loans under the Finance
Documents shall at all times exclude Accounts if, and to the extent, any such
Account qualifies as a Long Term Interest Bearing Deposit.

(n)   Any negative pledge or negative disposal covenant provided for in the
Finance Documents with regard to the German Loans shall restrict the Obligors’
or Additional Obligors’ rights to

Page 51



--------------------------------------------------------------------------------



 



transfer, assign, sell or withdraw any Accounts pledged as Long Term Interest
Bearing Deposits.
15.7 No legal or tax advice provided by Finance Parties
No Finance Party is providing any legal and/or tax advice to any other Party
with respect to this Agreement. It is the responsibility of each Obligor to
consult its own legal and tax advisers.
16. ADDITIONAL DOCUMENTATION
16.1 Short Form Agreements

(a)   Each Obligor acknowledges and agrees for the benefit of the Finance
Parties to be bound by each Short Form Agreement in respect of a Term Loan that
it executes or that is executed on its behalf by the AMB Agent.   (b)   Each
Short Form Agreement shall include any additional term or condition reasonably
imposed by the Facility Agent, with the agreement of the AMB Agent, in relation
to the relevant Term Loan limited to ensuring that the agreement between the
relevant Obligor and Lender takes account, of any legal or practical
difficulties or characteristics of the relevant jurisdiction which have arisen
as a result of the type of Property and/or Shares that is or are to be acquired
directly or indirectly by the Obligor. The Facility Agent shall notify the
relevant Obligor of such an additional term or condition in the Conversion Offer
in accordance with Clause 8.1(d) and shall discuss in good faith any amendments
to such additional term or condition requested by the AMB Agent. If no agreement
is reached between the Facility Agent and the AMB Agent the relevant Conversion
Offer or New Term Loan Request shall be revoked.   (c)   In the case of any
inconsistency between the terms and conditions of this Agreement and any
additional term or condition imposed in accordance with Clause 16.1(b), the
additional term or condition shall apply to the extent of the contradiction.  
(d)   The Finance Parties shall not be liable for any inaccuracies or any costs
incurred because of the inaccuracies of the Short Form Agreement Agreements as a
result of any translations or otherwise.

16.2 France

(a)   Each Obligor whose law of incorporation is the law of France, shall
execute by no later than the Utilisation Date of each Loan, the Short
Form Agreement (or a document in substantially the same form) of this Agreement
provided:

  (i)   at Schedule 11 (France — Short Form Agreement: Form of mortgage deed (by
PropCo as Guarantor)) (or a document substantially in the form of Schedule 11;
and/or     (ii)   at Schedule 12 (France — Short Form Agreement: Form of
mortgage deed (by an Additional Acquisition Borrower or Additional Term
Borrower)) (or a document substantially in the form of Schedule 12,

if it is necessary to lodge with the relevant authorities a form of this
Agreement in order to:

Page 52



--------------------------------------------------------------------------------



 



  (iii)   ensure the valid registration of any Security Document;     (iv)  
fulfil its obligations pursuant to this Agreement; or     (v)   for any other
reason as agreed between the AMB Agent and the Facility Agent.

(b)   For the purposes of Articles L.313 1 et seq. and R.313 1 and R.313 2 of
the French Consumer Code applicable to lending to French Borrowers, the Parties
acknowledge that by virtue of certain characteristics of the Facilities (and in
particular the variable interest rate applicable to Loans) the taux effectif
global cannot be calculated at the date of this Agreement. However, each French
Borrower acknowledges having received from the Facility Agent a letter
containing an indicative calculation of the taux effectif global, based on
figured examples calculated on assumptions as to the taux de période and durée
de période set out in such letter, substantially in the form of Schedule 13
(Form of TEG Letter). The Parties acknowledge that that letter forms part of
this Agreement.

16.3 Italy

(a)   Each Obligor whose law of incorporation is the law of Italy, shall execute
in Italy, by no later than the date of Utilisation of each Loan, a Short
Form Agreement if it is necessary to lodge with the relevant authorities a form
of this Agreement in order to:

  (i)   fulfil its obligations pursuant to this Agreement;     (ii)   benefit
from a favourable tax regime including, but not limited to, the Sostitutiva
Regime; or     (iii)   for any other reason as agreed between the AMB Agent and
the Facility Agent.

(b)   The AMB Agent and the Facility Agent (as the case may be) shall ensure
that each Short Form Agreement that is executed in accordance with this Clause
16.3 complies with the following, unless otherwise agreed between the AMB Agent
and the Facility Agent:

  (i)   the Lender of the Short Form Agreement is:

  (A)   a Qualifying Lender of Italy;     (B)   a branch of a non-Italian bank
that is authorised by a Qualifying Lender; or     (C)   a Qualifying Lender of a
Treaty State;

  (ii)   the Short Form Agreement is properly executed in Italy in accordance
with the laws of Italy; and     (iii)   the Short Form Agreement complies with
all other applicable laws.

(c)   The AMB Agent shall ensure that any and all documents necessary to lodge
with the relevant authorities in order to perfect any Italian Security shall be
lodged including, but not limited to, a summary in Italian of the terms of any
short form agreement subject to Italian law.

Page 53



--------------------------------------------------------------------------------



 



16.4 Spain

(a)   Each Obligor whose law of incorporation is the law of Spain, shall execute
by no later than the date of Utilisation of each Loan, a Short Form Agreement in
the form of:

  (i)   a mortgage deed by the PropCo as a guarantor;     (ii)   a mortgage deed
by an Additional Acquisition Borrower or Additional Term Borrower,

but, only if, it is necessary to lodge with the relevant authorities a form of
this Agreement in order to:

  (iii)   fulfil its obligations pursuant to this Agreement;     (iv)   ensure
the valid registration of any Security Document; or     (v)   for any other
reason as agreed between the AMB Agent and the Facility Agent.

17. INCREASED COSTS
17.1 Increased Costs
Except as provided in Clause 17.2 (Exceptions), each Obligor shall pay to a
Finance Party the amount of any Increased Cost incurred by that Finance Party or
any of its Affiliates as a result of any change, after the date of this
Agreement, to any law, regulation, provision or directive including, but not
limited to:

(a)   the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; and  
(b)   compliance with any law or regulation made after the date of this
Agreement,

that entails an increase in the cost to the Lender of complying with its
obligations under this Agreement.
17.2 Exceptions
No Obligor need make any payment for an Increased Cost to the extent that the
Increased Cost is:

(a)   compensated for under another Clause or would have been but for an
exception to that Clause;   (b)   attributable to a Finance Party or its
Affiliate wilfully failing to comply with any law or regulation;   (c)   an
amount in respect of Tax or a loss or liability in respect of Tax; or   (d)  
attributable to the introduction, implementation or transformation of what is
stipulated in the paper “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement (Basel II) or any other law or regulation which

Page 54



--------------------------------------------------------------------------------



 



implements Basel II (whether such implementation, application or compliance is
by a government, regulator, Finance Party or any of its Affiliates).
17.3 Claims

(a)   A Finance Party intending to make a claim for an Increased Cost shall
notify the Facility Agent of the circumstances giving rise to and the amount of
the claim, following which the Facility Agent will promptly notify the
Borrowers.   (b)   Each Finance Party shall, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount and
providing calculations in reasonable detail of its Increased Cost.

18. MITIGATION
18.1 Mitigation

(a)   Each Finance Party shall, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

  (i)   any Tax Payment or Increased Cost being payable to that Finance Party;  
  (ii)   any Breakage Costs (including, without limitation, in relation a Term
Loan and to the operation of Clause 5.3 (Conversion Offer) and Clause 8
(Conversion));     (iii)   that Finance Party being able to exercise any right
of prepayment and/or cancellation under this Agreement by reason of any
illegality,

including (but not required to) transferring its rights and obligations under
the Finance Documents to an Affiliate or changing its Facility Office.

(b)   Clause 18.1(a) does not in any way limit the obligations of any Obligor
under the Finance Documents.   (c)   The relevant Obligors requesting that any
such mitigation steps be taken shall indemnify each Finance Party for all costs
and expenses reasonably incurred by that Finance Party as a result of any step
taken by it under this Clause.   (d)   A Finance Party is not obliged to take
any step under this Clause if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

18.2 Conduct of business by a Finance Party
No term of this Agreement will:

(a)   interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;   (b)   oblige any Finance Party
to investigate or claim any credit, relief, remission or repayment available to
it in respect of Tax or the extent, order and manner of any claim; or

Page 55



--------------------------------------------------------------------------------



 



(c)   oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

19. PAYMENTS
19.1 Place
Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents shall be made to the Facility Agent to its account at such
office or bank in the principal financial centre of a Participating Member State
(as it may notify to that Party and for this purpose by not less than five
Business Days’ prior notice).
19.2 Funds
Payments under the Finance Documents to the Facility Agent shall be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place for payment.
19.3 Distribution

(a)   Each payment received by the Facility Agent under the Finance Documents
for another Party shall, except as provided below, be made available by the
Facility Agent to that Party by payment (as soon as practicable after receipt)
to its account with such office or bank in the principal financial centre of a
Participating Member State (as it may notify to the Facility Agent and for this
purpose by not less than five Business Days’ prior notice).

(b)   The Facility Agent may (with the consent of the relevant Obligor or
otherwise in accordance with Clause 38 (Set Off) apply any amount received by it
for an Obligor in or towards payment, on the date and in the currency and funds
of receipt of any amount due from that Obligor under the Finance Documents.

(c)   Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. The Facility Agent shall
establish actual receipt of payment as soon as is reasonably practicable and in
the case of a payment owed to a Lender, (unless it is entitled to do otherwise)
make the payment to the relevant Lender within two Business Days if receipt is
established. However, the Facility Agent may assume that the sum has been paid
to it, and, in reliance on that assumption, make available to that Party a
corresponding amount. If it transpires that the sum has not been received by the
Facility Agent, that Party shall immediately on demand by the Facility Agent
refund any corresponding amount made available to it together with interest on
that amount from the date of payment to the date of receipt by the Facility
Agent at a rate calculated by the Facility Agent to reflect its cost of funds.

19.4 Currency

(a)   Unless a Finance Document specifies that payments under it is to be made
in a different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause.

Page 56



--------------------------------------------------------------------------------



 



(b)   Amounts payable in respect of Taxes, fees, costs and expenses are payable
in the currency in which they are incurred.

(c)   Each other amount payable under the Finance Documents is payable in euro.

19.5 No set-off or counterclaim
All payments made by an Obligor under the Finance Documents shall be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.
19.6 Business Days

(a)   If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
in that calendar month (if there is not) or whatever day the Facility Agent
determines is market practice.   (b)   During any extension of the due date for
payment of any principal under this Agreement interest is payable on that
principal at the rate payable on the original due date.

19.7 Partial payments

(a)   If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of the Obligors
under the Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agents under the Finance Documents;     (ii)   secondly, in or
towards payment pro rata of any accrued interest due but unpaid under this
Agreement;     (iii)   thirdly, in or towards payment pro rata of any principal
amount due but unpaid under this Agreement; and     (iv)   fourthly, in or
towards payment pro rata of any other sum due but unpaid under the Finance
Documents.

(b)   The Facility Agent shall, if so directed by all the Lenders participating
in a particular Loan, vary the order set out in Clauses 19.7(a)(ii) to (iv).  
(c)   This Clause will override any appropriation made by an Obligor.

19.8 Timing of payments
If a Finance Document does not provide for when a particular payment is due,
that payment will be due within five Business Days of demand by the relevant
Finance Party.

Page 57



--------------------------------------------------------------------------------



 



20. RECOURSE
20.1 Recourse — Acquisition Facility

(a)   Each Acquisition Loan shall be a full recourse obligation of the relevant
Acquisition Borrower and shall have the benefit of the Acquisition Loan
Guarantee.   (b)   On the Logistics Fund Accession Date, the Original AMB Party
shall execute a Transfer Certificate to novate to the Logistics Fund all its
rights and obligations under the Finance Documents (except under the Acquisition
Loan Guarantee which will be replaced by Clause 22 (Acquisition Loan Guarantee
and Indemnity)) in the form provided in Part B of Schedule 6 (Form of Transfer
Certificate – Transfers by Novation).

20.2 Recourse — Term Facility and Carve-out Indemnity

(a)   Each Finance Party acknowledges and agrees that each Term Loan shall
constitute a limited recourse obligation of the relevant Borrower. Save as
provided in Clauses 20.2(b), recourse of the Finance Parties in such
circumstances shall be limited only to the assets of the relevant Term Borrower
and where the relevant Term Borrower is not a PropCo to the relevant PropCo
subject to the relevant Security Interests pursuant to Clauses 29.7 (ShareCo as
a Term Borrower) and/or 29.8 (PropCo as a Term Borrower) and any guarantees
granted to the Finance Parties by the relevant Term Borrower’s Affiliates in
accordance with the terms of this Agreement.   (b)   Notwithstanding Clause
20.2(a) but subject to Clause 20.6, the Carve-out Indemnifier acknowledges and
agrees for the benefit of the Finance Parties (providing any Term Loan or acting
as Facility Agent or Security Agent in respect thereof) that:

  (i)   from the Term Facility First Closing Date and following the occurrence
of any Enforcement Event in respect of any Term Loan, it shall indemnify and
keep indemnified the Finance Parties on a full recourse after-tax full basis
for:

  (A)   all amounts then due and payable in respect of any Term Loan;     (B)  
all enforcement costs (including any additional mortgage registration costs so
as to ensure that all of the amounts outstanding under the relevant Term Loan
are fully secured against the relevant Property acquired by that Term Loan)
incurred by any Finance Party;     (C)   any other costs and expenses (howsoever
incurred) which are due and payable to any Finance Party pursuant to the Finance
Documents which are incurred or have arisen in respect of any Term Loan; less  
  (D)   all net proceeds of realisation received in respect of any Security
Interests or guarantees granted by the relevant Term Borrower and which are
received within 180 days following the occurrence of the relevant Enforcement
Event,

provided that no liability or obligation on the Carve-out Indemnifier shall
arise or be incurred under this Clause 20.2(b)(i) unless and to the extent that
the relevant Term Borrower (including its officers, directors and employees) has
committed an act of fraud, deliberate misconduct knowingly materially
prejudicial to the Security Documents, any other Security Interests created
under the Finance Documents, the

Page 58



--------------------------------------------------------------------------------



 



Security Principles or their enforcement and the enforcement rights of the
Finance Parties thereunder or has otherwise misappropriated funds in bad faith
contrary to the terms of the Finance Documents.

  (ii)   from the date of this Agreement and with respect to any Term Loan
secured in whole or in part over any Property situated in France and in the
event that the Finance Parties are unable to recover fully the amounts due to
them in relation to the Term Loans in circumstances where Clause 20.3(b) (France
– Cross-collateralisation by a Cross-Guarantee) applies, it shall indemnify and
keep indemnified the Finance Parties on a full-recourse after-tax basis in an
amount up to:

  (A)   the Foreclosure Value of all Properties situated in France at that time
financed by Term Loans that are outstanding; less     (B)   all net proceeds of
realisation received within 180 days following the occurrence of an Enforcement
Event as specified in Clause 20.3(b) (France – Cross-collateralisation by a
Cross-Guarantee) in respect of the Security Interests and/or guarantees granted
in respect of any Term Loan pursuant to Clause 29.11 (France) and Clause
29.11(b)(v) in particular; and

  (iii)   from the date of this Agreement and with respect to the Property
listed in Part G of Schedule 1 (Original Parties and Properties), it shall
indemnify and keep indemnified the Finance Parties on a full-recourse after-tax
basis for and to the extent of any losses that are incurred by the Finance
Parties in respect of that Property as a direct result of the absence of the
certificate of conformity or insurance cover identified opposite the name of the
relevant Property in Part G of Schedule 1 (Original Parties and Properties) (any
such absent certificate of conformity or insurance or cover being the Missing
Property Confirmation) in an amount up to:

  (A)   the Foreclosure Value of the relevant Property; less     (B)   all net
proceeds of realisation received within 180 days following the occurrence of the
relevant Enforcement Event in respect of the Security Interests and/or
guarantees granted in respect of any Term Loan advanced to finance such
Property.

provided that if the AMB Agent or any relevant Obligor provides the Facility
Agent with evidence (in a form satisfactory to the Facility Agent (acting
reasonably)):

  (I)   of any certificate of conformity or insurance cover that is listed as a
Missing Property Confirmation in relation to a Property in Part G of Schedule 1
(Original Parties and Properties); or     (II)   that the relevant certificate
of conformity or insurance cover would have expired if it had been originally
obtained in accordance with good property management principles,

the indemnity set out in this Clause 20.2(b)(iii) shall, with effect from the
date of which such evidence is provided, no longer cover any losses that arise
in respect of that Property and the relevant certification or cover that was
formerly listed as a Missing Property Confirmation and in respect of which such
evidence has subsequently been provided.

Page 59



--------------------------------------------------------------------------------



 



  (iv)   If:

  (A)   by 8 June 2007, the consent of FRAPORT (the FRAPORT Consent) has not
been obtained (on terms satisfactory to the Facility Agent acting reasonably) to
the assignment of the lease receivables under the lease agreement between
Gebäude 556 Cargo City Süd B.V. & Co KG and Rhenus Air Handling GmbH and the
increase of the amount of the mortgage registered in respect of the Heritable
Building Right listed as item 2 in Part G of Schedule 1 (Original Parties and
Properties) by the amount by which the loan outstanding under the AMB Gebäude
Loan Agreement is increased upon the execution of the Amending AMB Existing Loan
Agreement related thereto (the “Increased Gebäude Loan Amount”); or     (B)   an
Event of Default occurs prior to an increase of the amount of the mortgage
registered in respect of the Property listed as item 2 in Part G of Schedule 1
(Original Parties and Properties) (or in respect of any related Heritable
Building Right) by the Increased Gebäude Loan Amount,

the Carve-out Indemnifier shall indemnify and keep indemnified the Finance
Parties on a full recourse basis for the losses resulting from such late consent
in an amount up to:

  (C)   the Increased Gebäude Loan Amount (including any interest accrued and
unpaid on such amount); less     (D)   all net proceeds of realisation received
within 180 days following the occurrence of the relevant Enforcement Event in
respect of the Security Interests and/or guarantees granted in respect of such
Increased Gebäude Loan Amount or any surplus net proceeds of realisation that
can be applied to the Increased Gebäude Loan Amount after application to the
remainder of the Loan outstanding under the AMB Gebäude Loan Agreement,

provided that such indemnity shall cease to apply with effect from the earlier
of the date on which:

  (I)   the Facility Agent has been provided with evidence satisfactory to it
(acting reasonably) of the FRAPORT Consent and of compliance with Clauses
29.9(a)(i), 29.9(a)(ii) and 29.9(a)(iv); or     (II)   the Increased Gebäude
Loan Amount (including any interest accrued and unpaid on such amount) has been
prepaid or repaid in full; and

provided further that if the FRAPORT Consent and/or such any prepayment or
repayment is not obtained or made in respect of the full amount of the Increased
Gebäude Loan Amount, such indemnity shall cease to apply to the extent of the
amount of (x) any such FRAPORT Consent actually obtained and in respect of which
Clauses 29.9(a)(i), 29.9(a)(ii)and 29.9(a)(iv) have been complied with to the
extent of the relevant amount in respect of which the FRAPORT Consent has been
given and in relation to the amount so consented to and/or (y) any prepayment or
repayment actually made.

(c)   With effect from the Logistics Fund Accession Date, AMB Property, L.P.
shall:

Page 60



--------------------------------------------------------------------------------



 



  (i)   cease to be liable under the indemnities set out in Clause 20.2(b) and
these indemnities shall instead be given by the Logistics Fund to the Finance
Parties on identical terms to the terms set out therein and the Finance Parties
agree and acknowledge that the obligations and liabilities of AMB Property, L.P.
under Clause 20.2(b) shall terminate on the Logistics Fund Accession Date and
the Logistics Fund shall assume all rights and obligations thereunder
(including, but not limited to, pre-existing liabilities); and     (ii)   be
automatically released from all its obligations under the Finance Documents
(including the Acquisition Loan Guarantee, the Carve-out Indemnity and under any
representations and covenants hereunder).

(d)   If the Facility Agent has not been provided with evidence of the FRAPORT
Consent on or before 8 June 2007, the AMB Agent and the Facility Agent shall
discuss in good faith what steps need to be taken in relation to the AMB Gebäude
Loan Agreement and the Increased Gebäude Loan Amount as a result.

20.3 France — Cross-collateralisation by a Cross-Guarantee

(a)   AMB Le Grand Roissy Holding 2 S.à.r.l and the AMB Agent hereby agree and
acknowledge for the benefit of ING Real Estate Finance (France) that by no later
than 1 May 2007 they shall provide (or procure that there is provided) a
Cross-Guarantee structure in the manner described in Clause 29.11(b)(v) in form
and substance satisfactory to the Facility Agent (acting reasonably) in respect
of the Sirius Portfolio, SCI AMB France One, SCI AMB France Two, SCI AMB France
Three and SCI AMB France Four. In the event that the Cross-Guarantee structure
is not so provided by 1 May 2007, in form and substance reasonably satisfactory
to the Facility Agent, each of the Parties to this Agreement agree that a
Trigger Event in relation to the Term Loans provided to each of SCI AMB France
One, SCI AMB France Two, SCI AMB France Three and SCI AMB France Four shall be
deemed to have occurred.

(b)   In the event that a cross-collateralisation of assets in France is
effected by a Cross-Guarantee in the manner described in Clause 29.11(b)(v) and
that following the occurrence of any Enforcement Event in respect of any Term
Loan advanced to a ShareCo or PropCo situated in France such Cross-Guarantee is
not fully effective as a matter of French law because of corporate benefit
limitations or is validly contested on this basis with, in either such case, the
result that the Finance Parties do not fully recover all amounts due to them in
respect of such Term Loans (including any related costs of enforcement) within
180 days following the occurrence of such Enforcement Event, the provisions of
Clause 20.2(b)(ii) shall apply.

20.4 Registration Charges
The Carve-out Indemnifier acknowledges and agrees for the benefit of the Finance
Parties (providing any Term Loan or acting as Facility Agent or Security Agent
in respect thereof) that, from the Term Facility First Closing Date and
following the occurrence of any Enforcement Event in respect of any Term Loan,
it shall indemnify and keep indemnified the Finance Parties on a full recourse
after-tax full basis for additional registration charges payable in respect of
each Land Charge which creates a Security Interest over the Property financed by
the relevant Term Loan to the relevant Land Registries if such costs are
incurred as a result of an Event of Default.

Page 61



--------------------------------------------------------------------------------



 



20.5 Recourse — Generally

(a)   A Lender which is a lender of the Acquisition Facility and the Term Loan
Facility will:

  (i)   in the case of an enforcement of its rights under the Acquisition
Facility, have recourse pursuant to Clause 20.1 (Recourse – Acquisition
Facility) only; and     (ii)   in the case of an enforcement of its rights under
the Term Facility, have recourse pursuant to Clause 20.2 (Recourse – Term
Facility) only.

20.6 Limitation on Recourse to the Fund Obligors

(a)   The Finance Parties hereby acknowledge and agree that they shall not have
any recourse to the constituent partners, shareholders, members or trustees of
any Fund Obligor (nor to their respective officers, directors, partners,
shareholders, members or trustees) except that:

  (i)   AMB Property, L.P. (but not its constituent partners, shareholders,
members or trustees nor their respective officers, directors, partners,
shareholders, members or trustees) shall be liable in respect of the Acquisition
Loan Guarantee and the Carve-out Indemnity until the Logistics Fund Accession
Date; and     (ii)   in accordance with any ShareCo Guarantee in respect of the
provider thereof (but not its constituent partners, shareholders, members or
trustees nor their respective officers, directors, partners, shareholders,
members or trustees).

21. PARALLEL DEBT

(a)   For the purposes of taking and ensuring the continuing validity of
security under those Security Documents subject to the laws of (or to the extent
affecting assets situated in) the relevant jurisdictions as the Facility Agent
and the AMB Agent (each acting reasonably) agree, notwithstanding any contrary
provision in this Agreement:

  (i)   each Obligor hereby irrevocably and unconditionally undertakes, as far
as necessary in advance, to pay to the Security Agent an amount equal to the
aggregate of all its principal obligations whether as Borrower or Guarantor (the
Principal Obligations) to all the Finance Parties from time to time due in
accordance with the terms and conditions of such Principal Obligations (such
payment undertaking and the obligations and liabilities which are the result
thereof, the Parallel Obligations);     (ii)   each Obligor hereby acknowledges
that:

  (A)   for this purpose the Parallel Obligations constitute undertakings,
obligations and liabilities of each Obligor to the Security Agent which are
separate and independent from, and without prejudice to, the Principal
Obligations which each Borrower has to any Finance Party; and     (B)   the
Parallel Obligations represent the Security Agent’s own claim to receive payment
of such Parallel Obligations, provided that the total amount which may become
due under the Parallel Obligations of the relevant Obligor under this clause
shall never exceed the total amount which may become due under all the Principal
Obligations of the Obligor to all the Finance Parties.

Page 62



--------------------------------------------------------------------------------



 



  (iii)   the total amount due by any Obligor as the Parallel Obligations under
this Clause 21 shall be decreased to the extent that the relevant Obligor shall
have paid any amounts to the Finance Parties or any of them to reduce that
Obligor’s outstanding Principal Obligations or any Finance Party otherwise
receives any amount in payment of such Principal Obligations (other than by
virtue of this Clause 21 (Parallel Debt)); and     (iv)   to the extent that the
relevant Obligor shall have paid any amounts to the Security Agent under the
Parallel Obligations or the Security Agent shall have otherwise received monies
in payment of such Parallel Obligations, the total amount due under the
Principal Obligations shall be decreased accordingly.

(b)   The Security Agent undertakes to pay to the Finance Parties an amount
equal to any amount collected or received by the Security Agent in connection
with the Secured Obligations pursuant to this Clause 21 (Parallel Debt) for
distribution to the Finance Parties in accordance with the terms of this
Agreement as if the corresponding Principal Obligations had not been discharged.

22. ACQUISITION LOAN GUARANTEE AND INDEMNITY
22.1 Acquisition Loan Guarantee and indemnity

(a)   The Parties agree that the provisions of this Clause 22 (Acquisition Loan
Guarantee and Indemnity) only apply in respect of the Acquisition Loans after
the Logistics Fund Accession Date and all references to the Acquisition Loan
Guarantor in this Clause 22 shall be to the Logistics Fund. This Clause 22
(Acquisition Loan Guarantee and Indemnity) shall apply with immediate effect
from the date that the Logistics Fund accedes to this Agreement.   (b)   The
Acquisition Loan Guarantor shall irrevocably and unconditionally:

  (i)   guarantee within 2 Business Days of demand to each Finance Party
punctual performance by any Acquisition Borrower of all its payment obligations
in its capacity as an Acquisition Borrower under the Finance Documents;     (ii)
  undertake with each Finance Party that whenever the relevant Acquisition
Borrower does not pay any amount when due from it in its capacity as an
Acquisition Borrower under or in connection with any Finance Document, it shall
immediately within 2 Business Days of demand by the Facility Agent pay that
amount as if it were the principal obligor in respect of that amount; and    
(iii)   indemnifies each Finance Party immediately within 2 Business Days of
demand against any loss or liability suffered by that Finance Party if any
payment obligation guaranteed by it under this Clause 22 (Acquisition Loan
Guarantee and Indemnity) is or becomes unenforceable, invalid or illegal; the
amount of the loss or liability under this indemnity will be equal to the amount
the Finance Party would otherwise have been entitled to recover.

(c)   The Parties agree and acknowledge that the Guarantor’s obligations in
accordance with this Guarantee do not extend to the Guarantor’s directors,
shareholders, members or employees.

Page 63



--------------------------------------------------------------------------------



 



22.2 Continuing guarantee
Subject to Clause 20.1 (Recourse — Acquisition Facility), the Acquisition Loan
Guarantee shall be a continuing guarantee and will extend to the ultimate
balance of all sums payable by the relevant Acquisition Borrower under the
Finance Documents in its capacity as an Acquisition Borrower, regardless of any
intermediate payment or discharge in whole or in part. For the avoidance of
doubt, the Acquisition Loan Guarantee shall not extend to sums payable by the
Logistics Fund as an Additional Acquisition Borrower.
22.3 Reinstatement

(a)   If any discharge (whether in respect of the obligations of any Acquisition
Borrower or any security for those obligations or otherwise) or arrangement is
made in whole or in part on the faith of any payment, security or other
disposition which is avoided or shall be restored on insolvency, liquidation,
administration or otherwise without limitation, the liability of the Acquisition
Loan Guarantor under the Acquisition Loan Guarantee shall continue or be
reinstated as if the discharge or arrangement had not occurred.   (b)   Each
Finance Party may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.

22.4 Waiver of defences
The obligations of the Acquisition Loan Guarantor under the Acquisition Loan
Guarantee shall not be affected by any act, omission or thing which, but for
this provision, would reduce, release or prejudice any of its obligations under
the Acquisition Loan Guarantee (whether or not known to it or any Finance
Party). This includes:

(a)   any time or waiver granted to, or composition with, any person;   (b)  
except as otherwise provided in this Agreement; any release of any person under
the terms of any composition or arrangement;   (c)   the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or security over assets of, any person;
  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;   (e)   any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of any
person;   (f)   any amendment (however fundamental) of a Finance Document or any
other document or security;   (g)   any unenforceability, illegality, invalidity
or non-provability of any obligation of any person under any Finance Document or
any other document or security; or   (h)   any insolvency or similar
proceedings.

Page 64



--------------------------------------------------------------------------------



 



22.5 Immediate recourse
The Acquisition Loan Guarantor shall waive any right it may have of first
requiring any Finance Party (or any trustee or agent on its behalf) to proceed
against or enforce any other right or security or claim or payment from any
person before claiming from the Acquisition Loan Guarantor under the Acquisition
Loan Guarantee.
22.6 Appropriations
Until all amounts which may be or become payable by the relevant Acquisition
Borrower under or in connection with the Finance Documents in its capacity as an
Acquisition Borrower have been irrevocably paid in full, each Finance Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Acquisition Loan Guarantor under the Acquisition Loan Guarantee:

(a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
against those amounts; or

(b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

(c)   hold in an interest-bearing suspense account any moneys received from the
Acquisition Loan Guarantor or on account of the Acquisition Loan Guarantor’s
liability under this Clause.

22.7 Non-competition
Unless:

(a)   all amounts which may be or become payable by the relevant Acquisition
Borrower under or in connection with the Finance Documents in its capacity as an
Acquisition Borrower have been irrevocably paid in full; or

(b)   the Facility Agent otherwise directs,

the Acquisition Loan Guarantor shall not, after a claim has been made or by
virtue of any payment or performance by it under this Clause:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Acquisition Loan Guarantor’s
liability under this Clause;     (iii)   claim, rank, prove or vote as a
creditor of the relevant Acquisition Borrower or its estate in competition with
any Finance Party (or any trustee or agent on its behalf); or     (iv)  
receive, claim or have the benefit of any payment, distribution or security from
or on account of the relevant Acquisition Borrower, or exercise any right of
set-off as against the relevant Acquisition Borrower.

The Acquisition Loan Guarantor shall hold in trust for and immediately pay or
transfer to the Facility Agent for the Finance Parties any payment or
distribution or benefit of security received by it contrary

Page 65



--------------------------------------------------------------------------------



 



to the Acquisition Loan Guarantee or in accordance with any directions given by
the Facility Agent under the Acquisition Loan Guarantee.
22.8 Additional security
The Acquisition Loan Guarantee shall be in addition to and is not in any way
prejudiced by any other security now or subsequently held by any Finance Party.
22.9 Limitation

(a)   The Acquisition Loan Guarantor shall not be obliged to make any payment
pursuant to this Clause 22.9 (Limitation) and the Finance Parties shall not be
entitled to enforce the Acquisition Loan Guarantee granted by the Acquisition
Loan Guarantor under this Clause 22.9 (Limitation) if and to the extent that the
Security Interests secure the liabilities of an Affiliate of the Acquisition
Loan Guarantor within the meaning of the applicable laws of the Acquisition Loan
Guarantor’s incorporation; and

  (i)   such payment would deprive the Acquisition Loan Guarantor of the
liquidity necessary to fulfil its financial obligations towards third parties
that:

  (A)   exist as of the date on which the payment would otherwise be due;    
(B)   are not obligations payable to the Acquisition Loan Guarantor’s Affiliates
or to third party creditors of the Acquisition Loan Guarantor’s Affiliates;    
(C)   are permitted by the Finance Documents;

  (ii)   such payment would have the consequence that the Acquisition Loan
Guarantor’s net assets would be less than the Acquisition Loan Guarantor’s (or,
as the case may be, it’s general partner’s) registered capital or if, at such
time, the Acquisition Loan Guarantor’s (or, as the case may be, it’s general
partner’s) net assets are already less than the Acquisition Loan Guarantor’s
(or, as the case may be, it’s general partner’s) registered capital.

(b)   The provisions of Clauses 29.12(b) to 29.12(g) (inclusive) (Germany),
29.13(b) (Spain), 29.14 (The Netherlands), 29.15 (Belgium) 29.16 (France) 29.17
(Italy) and 29.18 (England and Wales) shall apply, as applicable.

(c)   The calculation of:

  (i)   net assets and registered capital shall be based on the book values of
the Acquisition Loan Guarantor’s assets and liabilities that would have to be
disclosed in the Acquisition Loan Guarantor’s commercial balance sheet drawn up
in accordance with IFRS as of the day after such payment had been made;     (ii)
  net assets shall take into account all items to be shown in accordance with an
IFRS balance sheet permitted pursuant to the jurisprudence from time to time of
the applicable laws of the Acquisition Loan Guarantor’s incorporation relating
to protection of liability; and     (iii)   registered capital shall take into
account all items to be shown in such – IFRS balance sheet.

Page 66



--------------------------------------------------------------------------------



 



(d)   It is expressly agreed that the above tests under (a), (b) and (c) are to
be applied concurrently and payment out of the proceeds is to be made to the
extent that such payment can be made after application of the above tests.

23. REPRESENTATIONS AND WARRANTIES OF THE LENDERS
23.1 Professional Market Party

(a)   Each Lender that makes a Loan (or a portion thereof) to a Dutch Borrower
represents and warrants to such Dutch Borrower, on each Utilisation Date of the
relevant Loan, that:

  (i)   it is a Professional Market Party; and     (ii)   it is aware that it
does not benefit from the (creditor) protection offered by the Dutch Banking Act
when lending monies to persons or entities that are subject to the prohibition
of Article 82 of the Dutch Banking Act,

provided that on each Utilisation Date of the relevant Loan, it is a requirement
of Dutch law that such Lender be a Professional Market Party.

(b)   Each New Lender that makes a Loan (or any portion thereof) to a Dutch
Borrower represents and warrants as of the Transfer Date, the representation and
warranty set out in 23.1(a) provided that on such date it is a requirement of
Dutch law that such New Lender is a Professional Market Party.

(c)   Each Lender acknowledges that each Dutch Borrower has relied upon the
representation and warranty of this Clause 23 (Representations and warranties of
the Lenders) and undertakes, to the extent necessary, to provide its reasonable
assistance to each Dutch Borrower in verifying such Lender’s status as a
Professional Market Party.

24. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
24.1 Representations and warranties
The representations and warranties set out in this Clause 24 (Representations
and warranties of the Obligors) are made by each Obligor (unless otherwise
specified) in respect of itself only to each Finance Party except that:

(a)   the Acquisition Loan Guarantor and the Carve-out Indemnifier shall only
make the representations and warranties in respect of itself set out in Clause
24.2 (Status) to Clause 24.11 (Information) inclusive to the extent applicable
to it;

(b)   each Acquisition Borrower shall only make the representations and
warranties in respect of itself set out in Clause 24.2 (Status) to Clause 24.11
(Information) inclusive and 24.17 (Dutch Borrower regulatory compliance) to the
extent applicable to it;

(c)   each Term Borrower (whether a PropCo or a ShareCo), shall make the
representations and warranties in respect of itself set out in Clauses 24.2
(Status) to 24.17 (Dutch Borrower regulatory compliance) to the extent
applicable to it;

(d)   any representation and warranty made by an Additional Obligor will be made
subject to any Permitted Disclosure; and

Page 67



--------------------------------------------------------------------------------



 



(e)   Clause 24.18 (Times for making representations and warranties) shall
apply.

24.2 Status

(a)   It is duly incorporated or established and validly existing under the laws
of its country of incorporation or establishment.   (b)   It is authorised to
carry on its business as it is currently being conducted.

24.3 Powers and authority
It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance by it of the Finance Documents to
which it is or will be a party and the transactions undertaken by it
contemplated by those Finance Documents.
24.4 Legal validity
Subject to the Legal Reservations, the obligations expressed to be assumed by it
in each Finance Document to which it is a party are legal, binding, valid and
enforceable obligations.
24.5 Non-conflict
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party do not conflict with:

(a)   its constitutional documents; or

(b)   any applicable law or regulation or any document which is binding upon it
or any of its assets to an extent or in a manner which would constitute a breach
of its contractual or legal obligations in a manner which, in any case, is
reasonably likely to have a Material Adverse Effect.

24.6 No default

(a)   No Event of Default is outstanding in relation to it, or is reasonably
likely to result from the entry into by it, or the performance by it, of any
transaction undertaken by it or contemplated by it pursuant to, any Finance
Document to which it is a party that has not been remedied or waived.

(b)   No other event is outstanding which constitutes an Event of Default under
any law that is binding on it or any of its assets to an extent or in a manner
which is reasonably likely to have a Material Adverse Effect.

24.7 Authorisations
All material authorisations required by it in connection with the entry into,
validity and enforceability of, and the transactions contemplated by, the
Transaction Documents to which it is a party, and without which there is
reasonably likely to be a Material Adverse Effect, have been obtained or
effected (as appropriate) and are in full force and effect or, in each case,
will be when required.

Page 68



--------------------------------------------------------------------------------



 



24.8 Financial statements
Its financial statements most recently delivered to the Finance Parties (or, if
not yet available, any other sufficient current financial information provided
to the Finance Parties) have, to the best of its knowledge:

(a)   been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation or establishment,
consistently applied; and

(b)   (read together with any notes to those financial statements) fairly
represent its financial and earnings position (consolidated if applicable) as at
the date to which they were drawn up.

24.9 Litigation
No litigation, arbitration or administrative proceedings are current or pending
in relation to it which, in either case, have or, if adversely determined, is
reasonably likely to have a Material Adverse Effect.

24.10   Insolvency Proceedings

No insolvency or similar proceedings of the type specified in Clause 28.7
(Insolvency proceedings) have been instituted against it, and to the best of its
knowledge no such proceedings are threatened or pending against it (other than
proceedings which are frivolous and are dismissed, stayed or discharged within
twenty-one (21) days of commencement).
24.11 Information

(a)   (x) All written information prepared by it and delivered to any Finance
Party in connection with the Transaction Documents and (y) other than where any
third party has provided a Reliance Letter, to the best of its knowledge and
belief all written information supplied by it or on its behalf in:

  (i)   a Request;     (ii)   an acceptance of a Conversion Offer;     (iii)  
any report provided by a Valuer which forms the basis of a Valuation;     (iv)  
any environmental assessment report in respect of a Property;     (v)   any
structural or physical report in respect of a Property;     (vi)   any Lease
Document in respect of a Property;     (vii)   any rent roll spreadsheet in
respect of a Property;     (viii)   any Acquisition Document;     (ix)   any
Property description; and/or     (x)   any communication or document listing the
parties to the Deed of Subordination,

Page 69



--------------------------------------------------------------------------------



 



is true and accurate as at its date or (if appropriate) as at the date (if any)
at which it is stated to be given provided that any untruthfulness, inaccuracy
or incompleteness of such information shall not result in a breach of this
representation and warranty if it is not reasonably likely to have a Material
Adverse Effect.

(b)   All written information supplied by it (or on its behalf) in relation to
any cash flow projections is based on reasonable assumptions as at its date or
(if appropriate) as at the date (if any) at which it is stated to be given
provided that any unreasonable assumptions upon which such information is based
shall not result in a breach of this representation and warranty if it is not
reasonably likely to have a Material Adverse Effect.   (c)   It is not aware of
any material information in relation to the Transaction Documents entered into
by it which, if disclosed to the Finance Parties, would be reasonably likely to
have a Material Adverse Effect.

24.12 Property

(a)   In relation to each PropCo, each Property owned by it which is financed by
a Term Loan and except as stated in the rent roll provided to the Facility Agent
under Clause 4 (Conditions Precedent):

  (i)   save as permitted under Clause 27.2 (Lease Agreements and Management
Agreements), the Lease Documents are in full force and effect, free from any
Security Interest and have not been the subject of any assignment or delegation
except as provided in the Transaction Documents or the AMB Existing Loan
Agreements;     (ii)   shall, from no later than the first Closing Date under
the Facilities (in the case of each Original Property that it owns) or from no
later than the date of the relevant Security Document (in the case of each
Additional Property that it owns):

  (A)   be the legal, beneficial or (as applicable) economic owner of that
Property; and     (B)   have good and marketable title to that Property,

      in each case free from Security Interests (other than those set out in the
Transaction Documents or arising from operation of law);     (iii)   each
Property that is German Security is subject to German Permitted Encumbrances
only;     (iv)   the Buildings fixed on its Property are in compliance with the
building permits and applicable rules relating to town planning, environment and
health and safety unless where such non-compliance is not reasonably likely to
have a Material Adverse Effect. For the purposes of this Clause 24.12(a)(iv),
any circumstances that would entitle any competent authority to prohibit the
complete or significant part of the use of Buildings or request the removal of
such Buildings or a significant part thereof constitutes a Material Adverse
Effect;     (v)   the use of the Buildings fixed on its Property does not
constitute a breach of any public-law regulations which has a Material Adverse
Effect;

Page 70



--------------------------------------------------------------------------------



 



  (vi)   to the best of its knowledge and belief and unless otherwise stated in
the environmental report provided to the Facility Agent under Clause 4
(Conditions Precedent), its Properties and the relevant Buildings are free from
any contamination or other substances which could affect safety or order in
circumstances (A) where remediation will be required under Environmental Law;
(B) that results in a material risk of liability to the Finance Parties; or
(C) that materially diminish the value of its Properties;     (vii)   it is not
aware of any damage or destruction (partial or total) relating to its Properties
fixed on its Properties that materially diminishes the value of its Properties;
and     (viii)   to the best of its knowledge and belief and except as otherwise
agreed with the Facility Agent, no development costs are outstanding or
otherwise payable by any of the Borrowers regarding the Properties,

    and in each case, or in aggregate, in any manner which is reasonably likely
to have a Material Adverse Effect or to materially adversely affect the value of
any such Property.   (b)   In relation to each ShareCo, that:

  (i)   it is the sole legal and beneficial or economic owner (as applicable) of
all the Shares which it owns in a PropCo, free of any Security Interests (save
under the Share Security related to the relevant Shares);     (ii)   it is or
will be at such later time at which the Shares become subject to the Share
Security the sole legal and beneficial or economic owner (as applicable) of all
the Shares which it owns in that PropCo free from all Security Interests (save
under the Share Security related to the relevant Shares) and that all the
relevant Shares are or will at such date be fully paid up; and     (iii)   the
Shares which it owns in that PropCo are all currently registered (or otherwise
held) in the name of the relevant ShareCo.

24.13 Acquisition Document claims
No material warranty claims are outstanding or have been made under an
Acquisition Document to which it is a party which are reasonably likely to have
a Material Adverse Effect.
24.14 Security
Subject to any rights of any ground lessors under any headlease under which
title to any Property is held by the relevant member of the Group, the security
conferred by each Security Document constitutes or will, when registered,
constitute a first priority Security Interest of the type described, and over
the assets referred to, in that Security Document and those assets are not
subject to any prior Security Interest except Permitted Encumbrances or German
Permitted Encumbrances.
24.15 Group Structure Chart
The Group Structure Chart provided to the Facility Agent as at the date of this
Agreement shows the correct corporate relationship of the Original Obligors.

Page 71



--------------------------------------------------------------------------------



 



24.16 Taxes
The Taxes payable by the Obligors in relation to the Properties have been paid
at their due date (unless they are being contested in good faith) including, but
not limited to, Taxes payable pursuant to the Lease Documents, and no claim that
is reasonably likely to have a Material Adverse Effect has been made by the tax
authorities against any of the Obligors in relation to the Properties.
24.17 Dutch Borrower regulatory compliance
Each Dutch Borrower that is a credit institution (kredietinstelling) under the
WTK is in compliance with the applicable provisions of the WTK and any
implementing regulation, including the Dutch Exemption Regulation.
24.18 Times for making representations and warranties

(a)   The representations and warranties set out in this Clause 24 are made by
each Original Obligor on the date of this Agreement and by each Additional
Obligor on the date that it accedes to this Agreement pursuant to Clause 36
(Changes to the Parties).

(b)   The representations and warranties set out in Clause 24.11(a)(iv), Clause
24.11(a)(v) and Clause 24.12(a)(iv) shall not apply on the Term Facility First
Closing Date in relation to the Properties listed in Part G of Schedule 1
(Original Parties and Properties) but only to the extent that the Missing
Property Confirmation would cause a breach of Clause 24.11(a)(iv), Clause
24.11(a)(v) and Clause 24.12(a)(iv) and, in place thereof, the Carve-out
Indemnifier shall indemnify the Finance Parties in accordance with Clause
20.2(b)(iii).

(c)   The following representations and warranties are each deemed to be given,
subject to any Permitted Disclosures, by each relevant Obligor in respect of
itself on the date of each Request for a Loan, on each Utilisation Date and/ or
on each Conversion Date (as the case may be) of each Loan in respect of which it
is an Obligor in accordance with the terms of this Agreement, Clause 24.2
(Status) to Clause 24.9 (Litigation) (inclusive), Clause 24.11 (Information),
Clause 24.12 (Property), Clause 24.13 (Acquisition Document claims) and Clause
24.14 (Security). For this purpose, “relevant Obligor” means:

  (i)   in the case of an Acquisition Loan, the Acquisition Loan Guarantor and
the Acquisition Borrower which has requested that Loan; or     (ii)   in the
case of a Term Loan, the Carve-out Indemnifier and the Term Borrower which has
requested that Loan and, if different from the Term Borrower, any PropCo which
owns the Property financed by that Loan.

(d)   When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

25. INFORMATION COVENANTS
25.1 General
Each Obligor agrees to be bound by the covenants set out in this Clause 25
(Information Covenants) that are stated to be applicable to it relating to
itself only and shall not be responsible for the covenants hereunder made by any
other number of the Group.

Page 72



--------------------------------------------------------------------------------



 



25.2 Financial statements

(a)   The AMB Agent shall supply to the Facility Agent in sufficient copies for
all the Lenders:

  (i)   semi-annual unaudited financial statements of the Logistics Fund for
each financial half year within 65 days of the end of each such financial half
year prepared in accordance with generally accepted and consistently applied
accounting principles;     (ii)   annual audited financial statements of the
Logistics Fund for each of its financial years, within 120 days of the end of
each such financial year prepared in accordance with generally accepted and
consistently applied accounting principles;     (iii)   within 90 days after the
end of each financial half year and subject to the receipt of a written request
from the Facility Agent received by it no later than 10 days after the end of
that financial half year, the annual operating budget of the Logistics Fund in
relation to the Properties and Buildings; and     (iv)   as soon as possible
after execution and to the extent not already supplied under the terms of this
Agreement (including without, limitation under Clause 4 (Conditions Precedent)),
on request from the Facility Agent, all Lease Documents to which each PropCo is
a party including, but not limited to, rent rolls, budgets, title maintenance
certificates and any other information reasonably requested by the Facility
Agent to the reasonable satisfaction of the Facility Agent.

25.3 Form of financial statements

(a)   Each Obligor shall ensure that each set of financial statements supplied
by it under this Agreement gives (if audited) a true and fair view of (or, where
relevant accounting standards require, presents fairly), or (if unaudited)
fairly represents, its financial condition (consolidated or otherwise) as at the
date to which those financial statements were drawn up.

(b)   Each Obligor shall not without prior consent of the Facility Agent make
any material changes to the accounting rules used for the preparation of its
financial statements which is likely to affect the understanding of the Lender
of such financial statements and its appreciation of the change in the financial
position of that Obligor and any entities which may be concerned by such
documents, unless it is required by the applicable generally accepted accounting
principles.   (c)   Each Obligor shall supply to the Facility Agent:

  (i)   a full description of any prospective change which requires consent
under Clause 25.3(b); and     (ii)   sufficient information to enable the
Finance Parties to make a proper comparison between the financial position shown
by the set of financial statements prepared on the changed basis and its most
recent audited consolidated (if appropriate) financial statements supplied to
the Facility Agent under this Agreement.

Page 73



--------------------------------------------------------------------------------



 



25.4 Notification of Default

(a)   Unless the Facility Agent has already been so notified by another Obligor,
each Obligor shall notify the Facility Agent without delay if any Event of
Default has occurred in relation to it and of any facts and circumstances which
have a Material Adverse Effect in relation to it.

(b)   Prior to the Logistics Fund Accession Date, the AMB Agent shall notify the
Facility Agent without delay if the AMB Property, L.P. Loan is declared to be
due and paid in full to its stated final repayment date as a result of an event
of default (howsoever arising).

25.5 Know your customer requirements

(a)   Each Obligor shall promptly on the request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any Finance
Party or any prospective new Lender) to enable a Finance Party or prospective
new Lender to carry out and be satisfied with the results of all applicable know
your customer requirements.

(b)   Unless otherwise requested in accordance with Clause 25.5(a), each Obligor
shall have compiled with this Clause 25.5 (Know your customer requirements) if
it has provided to the Facility Agent sufficient evidence of the identification
and capacity of:

  (i)   AMB European Investments LLC; and     (ii)   the Logistics Fund.

(c)   Each Lender shall promptly on the request of the Facility Agent supply to
the Facility Agent any documentation or other evidence which is reasonably
required by the Facility Agent to carry out and be satisfied with the results of
all applicable know your customer requirements.

25.6 Group Structure Chart

(a)   Within 15 days of any written request from the Facility Agent, the AMB
Agent shall deliver to the Facility Agent an up-to-date Group Structure Chart.

(b)   If the Group Structure Chart provided to the Facility Agent is not
correct, the AMB Agent shall be obliged to amend the Group Structure Chart
within such time period as is agreed with the Facility Agent so that it
correctly shows the corporate relationship of the Obligors. Delivery of an
incorrect or incomplete Group Structure Chart shall not constitute or be deemed
to constitute a breach of this Clause 25.6 (Group Structure Chart).

25.7 Compliance Certificate

(a)   Except as provided in Clause 25.7(b), the AMB Agent shall supply to the
Facility Agent:

  (i)   within 120 days after the end of each of its financial years with
respect to those financial covenants set out in Schedule 7 (Financial Covenants)
that are tested with respect to Accounting Periods of 12 months or Accounting
Periods of six months ending on 31 December;

Page 74



--------------------------------------------------------------------------------



 



  (ii)   within 90 days of the end of each financial half year ending on 30 June
with respect to those financial covenants set out in Schedule 7 (Financial
Covenants) that are tested with respect to Accounting Periods of six months,
ending on such date; and     (iii)   on the Logistics Fund Accession Date with
respect to those financial covenants set out in Schedule 7 (Financial Covenants)
that are tested as of such date,

    a certificate in the form of the relevant part of Schedule 8 (Form of
Compliance Certificates) confirming compliance with the relevant financial
covenants set out in Schedule 7 (Financial Covenants) that are tested as at the
end of the applicable financial year or, as the case may be, financial half year
or Logistics Fund Accession Date.   (b)   If a Compliance Certificate is not
provided within the relevant periods specified in Clause 25.7(a), the Facility
Agent shall request, in writing, that the AMB Agent supply such Compliance
Certificate and the AMB Agent shall be obliged to supply the Facility Agent with
such Compliance Certificate. Failure to supply such a Compliance Certificate
shall not constitute a Trigger Event unless the Facility Agent has sent the AMB
Agent a request under this Clause and the AMB Agent has not complied with this
request within 10 Business Days following its receipt.

25.8 Valuations

(a)   The Facility Agent may request, at the cost of the relevant Borrower, a
Valuation of the Properties at any time when an Event of Default is outstanding
provided that the costs will be reasonable and the Facility Agent will use all
reasonable efforts to pre-agree these with the AMB Agent.

(b)   The Borrowers shall supply to the Facility Agent a copy of any Valuation
of any Property they obtain, promptly upon obtaining it.

(c)   Any Valuation other than of a type referred to in Clause 25.8(a) will be
at the cost of the Lenders.

26. GENERAL COVENANTS
26.1 General
Each Obligor agrees to be bound by the covenants set out in this Clause 26
(General Covenants) that are stated to be applicable to it relating to itself
only and shall not be responsible for the covenants hereunder made by any other
member of the Group but as otherwise qualified by any Permitted Disclosure.
26.2 Authorisations
It shall comply with the terms of any authorisation required under any law or
regulation to:

(a)   enable it to perform its obligations under, or for the validity or
enforceability or admissibility in evidence of, any Finance Document to which it
is party;

(b)   enable it to perform its material obligations under, or for the validity
or enforceability or admissibility in evidence of, any Transaction Document
(other than the Finance Documents) to which it is a party; or

Page 75



--------------------------------------------------------------------------------



 



(c)   own its assets and carry on its business as it is being conducted where
the failure to so obtain, maintain or comply has or would be reasonably likely
to have a Material Adverse Effect.

26.3 Pari passu ranking
Each Obligor shall ensure that its payment obligations under the Finance
Documents (including, but not limited to, any Hedging Arrangement) at all times
rank at least pari passu with all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally.
26.4 Negative pledge

(a)   No Acquisition Borrower may create or allow to subsist any Security
Interest on any Property financed by an Acquisition Loan for so long as such
Acquisition Loan is outstanding, other than as permitted under Clause 26.4 (d).

(b)   No Term Borrower may create or allow to subsist any Security Interest on
any Property financed by a Term Loan for so long as such Term Loan is
outstanding, other than as permitted under Clause 26.4 (d).

(c)   No PropCo in relation to the Shares of which the relevant Finance Parties
have Share Security, may create or allow to exist any Security Interest on any
of its assets, other than as permitted under Clause 26.4 (d).

(d)   Clauses 26.4(a), (b) and (c) shall not apply to:

  (i)   any Security Interest securing loans subordinated to this loan on terms
satisfactory to the Facility Agent (acting reasonably);     (ii)   any Security
Interest constituted by the Finance Documents or created or subsisting pursuant
to the AMB Existing Loans;     (iii)   any lien arising by operation of law;    
(iv)   any Security Interest comprising a netting or set-off arrangement entered
into by the relevant Obligor in the ordinary course of its banking arrangements
for the purpose of netting debit and credit balances of that Obligor (and not
any other person);     (v)   any Security Interest created under the general
business conditions of a bank where an account is held;     (vi)   in relation
to the German Security, any German Permitted Encumbrance or any real covenant
(Reallast) in respect of a Heritable Building Right which has been notified to
the Facility Agent on or before the Closing Date;     (vii)   any Security
Interest arising in relation to the supply of goods by way of retention of
title, hire purchase or conditional sale arrangements by the supplier of those
goods in the ordinary course of business;     (viii)   any Security Interest
over any plant and machinery purchased pursuant to a finance lease agreement
where the entire costs of such purchase is recoverable from the relevant tenants
by way of service charge under a Lease Document;

Page 76



--------------------------------------------------------------------------------



 



  (ix)   any Security Interest held by any ground lessors under the headlease
under which title to any Property is held or as referred to in Clause 24.12
(Property);     (x)   any Security Interest arising from the issuing or
depositing of a 403-statement by a Dutch Obligor;     (xi)   any mortgage taken
over Intra-Group Loans for which is not registered as a Security Interest
against any Property, or, such a mortgage registered as security, where such
registration only occurs after the approval of the Facility Agent has been given
(such approval not to be unreasonably withheld); or     (xii)   any other
Security Interest to which the Facility Agent has given its prior written
consent.

26.5 Disposals

(a)   Except as provided in this Agreement including, but not limited to, Clause
30 (Substitution), no PropCo or ShareCo which has an outstanding Acquisition
Loan or Term Loan, as the case may be, may, either in a single transaction or in
a series of transactions and whether related or not, dispose of all or any part
of (x) in the case of a PropCo, the Property financed by that Acquisition Loan
or Term Loan, as the case may be, or (y) in the case of a ShareCo, Shares in the
PropCo financed by that Acquisition Loan or Term Loan, as the case may be.

(b)   Clause 26.5(a) does not apply to any disposal:

  (i)   of a Property or Shares in accordance with Clauses 26.5(c) or (d);    
(ii)   of Shares in a PropCo if made to another Obligor as part of any solvent
reorganisation of the Group (including a statutory merger of members of the
Group) and where following such solvent reorganisation (or statutory merger) in
the reasonable opinion of the Facility Agent, the security position of the
Finance Parties is not materially prejudiced thereby and there is otherwise no
Material Adverse Effect;     (iii)   involving the replacement of moveable plant
and machinery and fixtures and fittings in accordance with good property
management practices;     (iv)   relating to a substitution of property in
accordance with Clause 30.1 (Substitution of Property);     (v)   involving a
substitution of the relevant Obligor’s obligations (which may include, without
limitation, the transfer of a related Property from one member of the Group to
another member of the Group) in accordance with Clause 30.2 (Substitution of an
Obligor); or     (vi)   otherwise made with the prior written consent of the
Facility Agent.

(c)   A PropCo may dispose of its Property (or the relevant ShareCo may dispose
of its Shares in a PropCo) to a third party if ten Business Days prior written
notice is provided to the Facility Agent by such PropCo (or by such ShareCo)
and:

    (i)   no Default is outstanding or would result from that disposal;

Page 77



--------------------------------------------------------------------------------



 



  (ii)   the Net Disposal Proceeds are immediately:

  (A)   used to repay the related Acquisition Loan or Term Loan (including all
interest and incidental costs) in full; or     (B)   deposited in the Disposal
Proceeds Account to be used to pay the purchase price of a new Property within
90 days of the disposal and provided that the provisions of Clause 30.1(b)
(Substitution) shall apply in respect of any new Property. If such payment or
repayment is not made within 90 days, the proceeds of the disposal shall be
immediately used to repay the related Acquisition Loan or Term Loan in
accordance with Clause 25.5(c)(i),

provided that if the disposal is required as a Cure Act (as defined in
Schedule 7 (Financial Covenants)) to cure a potential breach of a financial
covenant contained in Schedule 7 (Financial Covenants) and otherwise complies
with Schedule 9 (Security Principles) and does not have a Material Adverse
Effect, Clause 26.5(c)(ii)(B) shall not be available to the relevant Borrower.

(d)   In addition to the ability of a Borrower to substitute a Property and/or
Shares in accordance with Clause 30 (Substitution), a PropCo may make a
Permitted Partial Disposal of a Property owned by it only if:

  (i)   ten Business Days prior written notice is provided to the Facility Agent
by the Borrower; and     (ii)   the prior written consent of the Facility Agent
is received (acting reasonably) and, for these purposes, the Facility Agent
agrees that it shall enter into good faith discussion with the AMB Agent and any
relevant Borrower with a view to reaching agreement as to the terms of any such
partial disposal so that the Facility Agent’s consent can be granted.

(e)   As a consequence of a disposal permitted under this Clause 26.5, the
Lender shall release without undue delay, at the cost of the PropCo, the
relevant collateral granted to it under the Security Documents relating to the
Building(s) disposed of and the relevant Property.

26.6 Financial Indebtedness

(a)   Except as provided below, no PropCo may incur or permit to be outstanding
any Financial Indebtedness secured in respect of the Property owned by it.   (b)
  Clause 26.6(a) does not apply to:

  (i)   any Financial Indebtedness incurred under the Finance Documents, or in
order to refinance the relevant Loan in full;     (ii)   the AMB Existing Loans,
but not exceeding in each case at any time the aggregate amount outstanding at
the date of this Agreement;     (iii)   any Intra-Group Loans; and     (iv)  
any Financial Indebtedness under any headlease or Lease Document.

Page 78



--------------------------------------------------------------------------------



 



26.7 Logistics Fund

(a)   From the Logistics Fund Accession Date, the Logistics Fund undertakes to
procure that the Parent will (directly or indirectly) own at least 15 per cent.
of the issued share capital or (as applicable) units of the Logistics Fund until
such time as the Parent is permitted to reduce its holding in the Logistics Fund
to 10 per cent. under the Logistics Fund operating agreement.

(b)   From the date that the Parent is permitted to reduce its holding in the
Logistics Fund to 10 per cent. under the Logistics Fund operating agreement, the
Logistics Fund undertakes to procure that the Parent will (directly or
indirectly) own, either directly or indirectly, at least 10 per cent. or more of
the issued share capital or (as applicable) units of the Logistics Fund.

26.8 Change of business and structure
Unless otherwise agreed by the Facility Agent, no PropCo in relation to the
Shares of which the Finance Parties have a Security Interest may carry on any
other business other than related to the acquisition, holding, leasing and where
applicable, extension of the Properties and the Buildings or owning subsidiaries
that carry on such business or, in any such case, matters ancillary to any of
them.
26.9 Control and Change of Control

(a)   An Obligor may effect any transfer of beneficial interest in an Obligor
(other than AMB Property, L.P.) as part of any solvent reorganisation of the
Group provided that:

  (i)   such Obligor remains a member of the Group;     (ii)   such change will
not trigger or result in the security position of the Finance Parties being
materially prejudiced;     (iii)   such change will not trigger or result in a
Material Adverse Effect; and     (iv)   such change does not result in AMB
Property, L.P. ceasing:

  (A)   to own (directly or indirectly through one or more Affiliates) at least
15 per cent. (or, if the circumstances in clause 26.7(b) (Logistics Fund) apply,
at least 10 per cent.) of the voting capital or similar right of ownership; and
    (B)   to have, either directly or indirectly, the power to direct the
management and the policies of that Obligor or the Obligors underlying assets.

(b)   The restrictions in this Clause 26.9 do not apply to:

  (i)   the Logistics Fund, in which respect, Clause 26.7 (Logistics Fund) shall
apply; or     (ii)   transfers of any limited partnership interest in AMB
Property, L.P. which may take place without restriction.

(c)   For the avoidance of doubt, this Clause 26.9 does not preclude:

  (i)   the Logistics Fund acceding to this Agreement as an Obligor; or

Page 79



--------------------------------------------------------------------------------



 



  (ii)   a merger of a PropCo or ShareCo with one or more PropCo or ShareCo
subject to the same Borrower’s Tax Jurisdiction in order to comply with Clause
1.3 (Corporate benefit restrictions).

26.10 Business Activity
Each Obligor will:

(a)   promptly enforce all rights remedies and guarantees of which it has the
benefit under any applicable law, agreement or otherwise where the failure to do
so is reasonably likely to have a Material Adverse Effect; and

(b)   in the case of each Term Borrower, not enter into any agreement that may
have the effect of materially reducing the value of the Properties or Shares, as
applicable, financed by such Term Loan in any manner that is reasonably likely
to have a Material Adverse Effect.

26.11 Taxes

(a)   Each Obligor shall pay all Taxes due and payable by it in relation to each
Property which it owns on or prior to their due date (unless they are being
contested in good faith).

(b)   Each Obligor shall comply with all Tax filings and notices issued in
relation to each Property which it owns within the statutory period and in
compliance with applicable regulations where failure to do so is reasonably
likely to have a Material Adverse Effect.

(c)   Each Obligor shall inform the Lender of any pending claim made by the tax
authorities against it in relation to each Property which it owns that is
reasonably likely to have a Material Adverse Effect.

26.12 Financial covenants
Each Obligor shall, where relevant to it, comply with the requirements of
Schedule 7 (Financial Covenants).
26.13 Syndication

(a)   Each Obligor shall use its reasonable endeavours to:

  (i)   assist the Facility Agent with any steps a Finance Party may reasonably
wish to take to achieve a successful syndication or similar transaction
involving any part of the rights of any Lender under this Agreement; and    
(ii)   supply the Facility Agent with all information which a Finance Party may
reasonably require for the purpose of preparing any necessary documentation
(including, without limitation a syndication information memorandum) in respect
of, or which are otherwise reasonably required by, any Finance Party in
connection with, that syndication or similar transaction involving any part of
the rights of any Lender under this Agreement.

(b)   An Obligor will not be obliged to take any steps under Clause 26.13(a) in
respect of a syndication or similar transaction if it would incur third party
costs or expenses, unless the

Page 80



--------------------------------------------------------------------------------



 



    Facility Agent confirms that it will pay to that Obligor the amount of those
costs and expenses.

26.14 Joint ventures

(a)   Subject to the Facility Agent’s consent (such consent not to be
unreasonably withheld or delayed) no PropCo or ShareCo which is a Term Borrower
shall:

  (i)   enter into, invest in or acquire any shares, stocks, securities or other
interest in any Joint Venture; or     (ii)   transfer any assets or lend to or
guarantee or give an indemnity for or security for the obligations of a Joint
Venture or maintain the solvency of or provide working capital to any Joint
Venture.

26.15 Notification of a Fund Material Adverse Effect or an Obligor Material
Adverse Effect
The AMB Agent shall notify the Facility Agent of either:

(a)   a Fund Material Adverse Effect; or   (b)   an Obligor Material Adverse
Effect,

within 2 Business Days of it becoming aware of the occurrence of any Fund
Material Adverse Effect or the Obligor Material Adverse Effect (as the case may
be).
26.16 BRU Cargo Loan
AMB BRU Air Cargo Center BVBA, the AMB Agent and AMB European Investments LLC
shall comply with Schedule 17 (BRU Cargo Loan).
26.17 Deed of Subordination

(a)   The Parties acknowledge and agree that the following Affiliates of AMB
Property, L.P. shall not be obliged to accede to the Deed of Subordination as
subordinated lenders if the relevant Intra-Group Loan is paid in full before or
immediately out of the proceeds of the Utilisation made on the first Utilisation
Date under this Agreement:

                  Relevant lender of the Intra-         Group Loan that need not
be a         party to the Deed of Subordination     Relevant Property   Relevant
borrower of the   in accordance with this          description   Intra-Group
Loan   Clause 26.17
Sirius Portfolio
  SCI AMB France Three   AMB CDG Cargo Center SAS
 
       
 
      Registration Number: RCS
Nanterre N° 441 255 254
 
       
SCI AMB France Four
  L’Isle d’Abeau Logis Park, Le   SCI AMB France Holding Four SAS
 
  Parc Actilogis, Building B,    
 
  Isle d’Abeau, Rhone-Alpes, France   Registration Number: RCS Nanterre N° 453
311 482

Page 81



--------------------------------------------------------------------------------



 



(b)   If the relevant Intra-Group Loan is not repaid in full, before or
immediately out of the proceeds of the Utilisations made on the first
Utilisation Date under this Agreement, the AMB Agent shall ensure that AMB CDG
Cargo Center SAS and SCI AMB France Holding Four SAS accede to the Deed of
Subordination within two Business Days of that date.

27. PROPERTY COVENANTS
27.1 General
Each Obligor agrees to be bound by the covenants set out in this Clause 27
(Property Covenants) that are stated to be applicable to it relating to itself
only and shall not be responsible for the covenants hereunder made by any other
member of the Group.
27.2 Lease Agreements and Management Agreements
Each Term Borrower and each other PropCo holding a Property financed directly or
indirectly by a Term Loan agrees with respect to the relevant Property:

(a)   not to modify or terminate the Lease Documents or grant or agree to grant
new occupational leases and the management agreements of the Properties and/or
the Buildings belonging to it without the prior written agreement of the
Facility Agent unless:

  (i)   the proposed termination, modification or grant is consistent with good
property management practices and is not reasonably likely to have a Material
Adverse Effect;     (ii)   is a result of a disposal in accordance with Clause
26.5 (Disposals) or a substitution in accordance with Clause 30 (Substitution);
or     (iii)   is a result of a release of a Security Interest in accordance
with this Agreement.

(b)   except as provided in Clause 27.2(a), to maintain and comply with the
terms and conditions of the Lease Documents to which it is a party in all
material respects, to protect its right to payment of rental incomes and to take
all reasonable measures required to protect its rights over the Properties
and/or Buildings belonging to it, if in any such case, failure to do so is
reasonably likely to have a Material Adverse Effect;

(c)   to inform the Facility Agent as soon as possible of the repudiation,
termination, cancellation or material breach by it or any third party of a Lease
Document or other material agreement (including any notice given or received by
any tenant of the Property) which is reasonably likely to have a Material
Adverse Effect; and

(d)   to inform the Lender of all payment defaults of more than one (1) month
and of any disputes with any tenant to the extent that, in either such case,
these are reasonably likely to have a Material Adverse Effect.

27.3 Insurances

(a)   In this Clause:

Page 82



--------------------------------------------------------------------------------



 



    Insurances means any contract or policy of insurance taken out by or on
behalf of a Borrower or PropCo in relation to a Property and in which it has an
interest; and       replacement value means the total cost of entirely
rebuilding, reinstating or replacing the relevant asset if it is completely
destroyed, together with all related fees and demolition costs in a consistent
manner with the cover in place at the date of this Agreement.   (b)   Each
PropCo shall ensure that at all times from the first Utilisation Date of the
Loan which finances directly or indirectly the relevant Property, it shall in
relation to the Property:

  (i)   insure at its expense each Property it owns for its full replacement
value (subject to any cap in any existing insurance policy) and:

  (A)   provide cover against all normally insurable risks of loss or damage
such as fire, storm, hail, tap water damage, lightning, explosion, hurricanes,
falling aircraft, riots or civil uprising together with a premium covering work
damage taken out in relation to the reinstatement of the Property and any
Building thereon;     (B)   provide cover for site clearance in connection with
an insured risk, professional fees and VAT;     (C)   provide cover for loss of
rent insurance in connection with an insured risk (in respect of a period of not
less than 12 months or, if longer, the minimum period required under the Lease
Documents); and

  (ii)   include property owners public liability and other usual third party
liability insurance.

(c)   All Insurances required under this Clause shall be:

  (i)   in an amount and form acceptable to the Facility Agent (acting
reasonably); and     (ii)   with an insurance company or underwriter that is
acceptable to the Facility Agent (acting reasonably).

(d)   Each PropCo shall procure that the relevant Security Agent (as agent
and/or trustee for the Finance Parties) and/or the Lender (as agreed with the
Facility Agent) shall take all necessary steps to give effect to Clause
29.7(b)(i)(F) or Clause 29.8(b)(i)(E) (as the case may be) in accordance with
the applicable jurisdiction.   (e)   Each PropCo shall use all reasonable
efforts to ensure that (except as agreed otherwise with the Facility Agent) each
relevant insurer will promptly issue a certificate of third party interest in
the insurance policy in favour of the relevant Security Agent and/or Lender and
in a form reasonably acceptable to it. If having used all reasonable efforts, a
certificate is not delivered in a form satisfactory to the Facility Agent
(acting reasonably), the PropCo will use all reasonable efforts to obtain
insurance cover with an insurer which is willing to and does issue the above
form of certificate (but without the PropCo having to incur any material
increase in premia in relation thereto).   (f)   Each PropCo shall promptly
notify the Facility Agent upon request of any material variation, termination,
avoidance or cancellation of any insurance policy made or, to its knowledge,
threatened or pending.

Page 83



--------------------------------------------------------------------------------



 



(g)   Each PropCo shall:

  (i)   comply with the terms of all Insurances;     (ii)   not do or permit
anything to be done which may make void or voidable any Insurance; and     (iii)
  comply with all reasonable risk improvement requirements of its insurers.

(h)   Each PropCo shall ensure that:

  (i)   no Insurances relating to the Property owned by it are cancelled for
non-payment of premiums; and     (ii)   promptly after receipt of a written
request from the Facility Agent (and no more than once per year) provide a
certificate from the Group’s insurance brokers evidencing that relevant premiums
have been paid in a timely manner.

(i)   If a PropCo fails to pay any premium due in respect of Insurances relating
to the Property owned by it, the Facility Agent or the Security Agent may at the
expense of that PropCo, having given at least five Business Days notice of its
intention to do so (except if the Facility Agent or the Security Agent
reasonably considers that immediate action is required to protect the interests
of the Finance Parties), pay any premiums on behalf of PropCo.   (j)   Subject
to Clause 27.3(k), each PropCo shall apply all moneys received or receivable by
it under any insurance (other than loss of rent or third party liability
insurance) in respect of the Property towards replacing, restoring or
reinstating that Property.   (k)   To the extent that any Insurance below, any
headlease or any Lease Document does not restrict the proceeds of insurance
under that Insurance being used to prepay the Loan, the proceeds of insurance
shall, at the option of the Facility Agent (acting reasonably), be used to
prepay the relevant Loan.

27.4 Environmental matters

(a)   In this Clause:       Environmental Approval means any authorisation and
the filing of any notification, report or assessment required under any
Environmental Law for the operation of the business of any Obligor conducted on
or from properties owned or used by any Obligor;       Environmental Claim means
any claim, proceeding, formal notice or investigation by any person in respect
of any Environmental Law; and       Environmental Law means any applicable law
or regulation which relates to:

  (i)   the pollution or protection of the environment;     (ii)   the harm to
or the protection of human health; or     (iii)   any emission or substance
capable of causing harm to any living organism or the environment.

Page 84



--------------------------------------------------------------------------------



 



(b)   Each PropCo shall bear the expenses of any Environmental Claim or breach
of Environmental Law related to the Property and any Building belonging to it,
any action required to analyse, examine or clear-up any Environmental Claim or
breach of Environmental Law and ensure, compliance with all Environmental Law
and Environmental Approvals applicable to it or to a Property or any Building,
where failure to do so has or would be reasonably likely to have a Material
Adverse Effect or result in a material risk of liability under Environmental Law
to the Finance Parties.

27.5 Repairs, compliance and developments

(a)   To the fullest extent permitted to do so by the terms of the relevant
Lease Document and insofar as such measures are technically and commercially
reasonable under the principles of good building management, each PropCo shall
keep the Properties owned by it in good and substantial repair and condition and
carry out or cause to be carried out all necessary repairs, or shall let those
Properties on terms which require the relevant tenant itself to do so (in which
case the PropCo shall take appropriate steps to ensure that that tenant complies
with its obligations).

(b)   Each PropCo shall:

  (i)   not do or allow to be done any act as a result of which any Lease
Document would become liable to forfeiture or otherwise be terminated if doing
so might reasonably be expected to expose it to any material liability that is
reasonably likely to have a Material Adverse Effect; and     (ii)   duly and
punctually comply with any material covenant or stipulation (restrictive or
otherwise) to which it is subject affecting the Properties where failure to do
so affects or would be reasonably likely to have a Material Adverse Effect.

(c)   Each PropCo shall (subject to the terms of the relevant Lease Documents)
allow the Agents or their agents and contractors to on giving reasonable advance
notice:

  (i)   enter and inspect any part of the Properties and Buildings during normal
business hours; and     (ii)   take any action consistent with good property
management principles as the Agent may reasonably consider necessary or
desirable in relation to the Property to prevent or remedy: (A) any violation of
Environmental Law where failure to do so has or would be reasonably likely to
have a Material Adverse Effect or result in a material risk of liability under
Environmental Law to the Finance Parties; or (B) any breach of the Lease
Documents which would be reasonably likely to have a Material Adverse Effect,
but, in either such case, having given the PropCo notice of the violation or
breach and reasonable opportunity to cure this itself.

(d)   The PropCo shall (or shall procure that) on request by the Agent pay the
costs and expenses of the Agent or its agents and contractors incurred in
connection with any action taken by it under this Clause after the PropCo has
failed to cure any such violation or breach within a reasonable period of
receipt of request to do so by the Agent.

Page 85



--------------------------------------------------------------------------------



 



27.6 Granting and registration of security
Each Obligor that executes a Security Document covenants and agrees for the
benefit of the Finance Parties to be bound by the Security Principles contained
in Schedule 9 (Security Principles) and the Security Administration Principles
contained in Schedule 10 (Security Administration Principles) and on each
occasion that a Security Document is executed by an Obligor or an Additional
Obligor, as the case may be, each party to that Security Document will
acknowledge and agree for the benefit of the Finance Parties to be bound by the
Security Principles and the Security Administration Principles.
27.7 Time for making property covenants
The covenants set out in Clause 27.3 (Insurances), Clause 27.4 (Environmental
matters) and Clause 27.5 (Repairs, compliance and developments) shall not apply
as of the Term Facility First Closing Date in relation to the Property listed in
Part G of Schedule 1 (Original Parties and Properties) but only to the extent
that the Missing Property Confirmation would cause a breach of Clause 27.3
(Insurances), Clause 27.4 (Environmental matters) and Clause 27.5 (Repairs,
compliance and developments) and in place thereof, the Carve-out Indemnifier
shall indemnify the Finance Parties in accordance with Clause 20.2(b)(iii).
28. TRIGGER EVENTS AND EVENTS OF DEFAULT
28.1 Trigger Events
The occurrence of any one of the events specified in Clause 4.3(b) (Conditions
Subsequent), Clauses 28.2 (Non-Payment) to 28.17 (Material Adverse Effect) shall
be a Trigger Event. To the extent that any such Trigger Event upon its
occurrence has not been remedied or waived, then the provisions of Clause
11.3(a) (Mandatory Prepayment following the occurrence of certain Trigger
Events) or 28.20 (Events of Default), as applicable, shall apply upon the terms
specified therein.
28.2 Non-payment

(a)   Any Obligor does not pay on the due date:

  (i)   any amount of interest and/or principal payable by it under the Finance
Documents in the manner required under the Finance Documents, unless the
non-payment is remedied within four Business Days from receipt of a written
demand from the Facility Agent; or     (ii)   any amount payable by it under
Clause 11.3(a) (Mandatory Prepayment following the occurrence of certain Trigger
Events).

(b)   Any Obligor does not pay on the due date any amount payable by it under
the Finance Documents in respect of any amounts due, other than those referenced
in Clause 28.2(a) in the manner required under the Finance Documents.

(c)   Any of the Obligors does not pay on the due date any amount payable by it
under Clause 11.3(a) (Mandatory Prepayment following the occurrence of certain
Trigger Events).

Page 86



--------------------------------------------------------------------------------



 



28.3 Breach of other obligations
An Obligor does not comply with any term of the Finance Documents applicable to
it or any of its other obligations hereunder (other than any payment obligation
hereunder), unless the non-compliance:

(a)   does not have a Material Adverse Effect; or

(b)   is remedied to the reasonable satisfaction of the Facility Agent within 10
Business Days from receipt of a written demand from the Facility Agent.

28.4 Misrepresentation
A representation or warranty made or repeated by an Obligor in any Finance
Document or in any document delivered by an Obligor under any Finance Document
is, subject to any Permitted Disclosure, not true on the date given, unless the
circumstances giving rise to the misrepresentation or breach of warranty:

(a)   do not have a Material Adverse Effect; or   (b)   are remedied to the
reasonable satisfaction of the Lender within 10 Business Days from receipt of a
written demand from the Facility Agent.

28.5 Cross-default

(a)   The occurrence of an Event of Default under any Acquisition Loan that has
a Material Adverse Effect.

(b)   Any amount due and payable by (or on behalf of) any Obligor pursuant to
Clause 11.3(a) (Mandatory Prepayment following the occurrence of certain Trigger
Events) is not paid when due.

(c)   Prior to the Logistics Fund Accession Date and for so long as any
Acquisition Loan is outstanding, the AMB Property L.P. Loan is declared to be
due to be paid in full prior to its stated final repayment date as a result of
an event of default (howsoever arising).

28.6 Insolvency
Any of the following occurs in respect of an Obligor (other than in respect of
shareholder loans):

(a)   it is unable to pay its debts as they fall due or other circumstances have
arisen which will trigger insolvency or similar proceedings regarding the
relevant Obligor;   (b)   it admits its inability to pay its debts as they fall
due;   (c)   it suspends making payments on any material Financial Indebtedness
utilised to acquire one or more properties or announces an intention to do so,
unless payment of those debts is being contested in good faith; or   (d)   by
reason of actual or anticipated financial difficulties, it begins negotiations
with any creditor for the rescheduling or restructuring of any of its material
Financial Indebtedness utilised to acquire one or more properties.

Page 87



--------------------------------------------------------------------------------



 



28.7 Insolvency proceedings

(a)   Any of the following occurs in respect of an Obligor:

  (i)   any formal step is taken or corporate resolution made with a view to a
moratorium with any of its creditors;     (ii)   a voluntary petition for the
opening of insolvency or similar proceedings is filed by an Obligor, unless such
proceedings are in connection with a merger or consolidation or any other kind
of combination with another company which:

  (A)   is expressly permitted under this Agreement; or     (B)   the Facility
Agent has given prior consent to, and to the extent that the relevant Obligor is
affected, such other company assumes the relevant Obligor’s obligations or all
liabilities of the company in liquidation are serviced in full in the context of
the liquidation;

  (iii)   any person presents a petition, or files documents with a court or any
registrar, for the opening of insolvency proceedings, its winding-up,
administration, dissolution or liquidation unless it is arbitrary and is not
expected to succeed;     (iv)   an order for its winding-up, administration or
dissolution is made;     (v)   a court order for commencement of insolvency
proceedings or for rejection of insolvency proceedings due to lack of funds is
made;     (vi)   any liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager, receiver, administrative receiver, administrator insolvency
administrator, interim insolvency administrator, custodian or similar officer is
appointed by the court in respect of it or any of its assets;     (vii)   its
shareholders, directors or other officers request the appointment of, or give
notice of their intention to appoint, a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
administrator insolvency administrator, interim insolvency administrator,
custodian or similar officer; or     (viii)   any other analogous step or
procedure is taken in any jurisdiction.

(b)   If a moratorium occurs in respect of an Obligor, the ending of the
moratorium will not remedy any Trigger Event caused by the moratorium,
notwithstanding any other term of the Finance Documents that a Trigger Event
will continue to be outstanding unless and until it is remedied or waived.

28.8 Enforcement of Security Interest
Any Security Interest is enforced over its assets that has an Material Adverse
Effect and such enforcement is not set aside within 30 days or compulsory
enforcement is stayed within 30 days.

Page 88



--------------------------------------------------------------------------------



 



28.9 Creditors’ process
Any of the Obligors enters into or proposes to enter into an out-of–court
settlement or similar agreement for the benefit of its creditors in order to
avoid insolvency proceedings or similar proceedings.
28.10 Cessation of business
An Obligor ceases, or threatens to cease, to carry on all or a material part of
its business except as a result of any disposal allowed under this Agreement.
28.11 Enforceability and repudiation

(a)   It is or becomes unlawful for an Obligor to perform any of their
respective obligations under the Finance Documents and such unlawfulness has an
Obligor Material Adverse Effect, unless the relevant Obligor has cured the
situation within ten (10) Business Days from receipt of a written demand from
the Facility Agent.   (b)   The commitments under any Finance Document are:

  (i)   not effective or enforceable in accordance with their written terms
(other than as a result of a default by a Finance Party); or     (ii)   except
as permitted under the Finance Documents, are outranked by other charges or do
not have the rank agreed under the relevant Agreement,

    and, in either case, this has a Material Adverse Effect, unless the
Borrowers have cured the situation within a period of ten (10) Business Days
from receipt of a written demand from the Facility Agent.   (c)   An Obligor
repudiates a Finance Document or evidences an intention to repudiate a Finance
Document.   (d)   Any Finance Document or Transaction Document ceases to be in
full force and effect or any Security Interest created pursuant to any Security
Document ceases to be legal, valid, binding and, except for the Legal
Reservations, enforceable or effective in accordance with its terms or is
alleged to be so by a party to it (other than a Finance Party).

28.12 Loan to Value
If the Loan to Value for a Test Period (as defined in Schedule 7 (Financial
Covenants)) for the Logistics Fund Group taken as a whole (based upon a
calculation of all real estate properties which are owned by members of the
Logistics Fund Group) is equal to or greater than 75 per cent. unless any such
breach is cured to the reasonable satisfaction of the Facility Agent within ten
(10) Business Days from receipt of a written demand from the Facility Agent
pursuant to Schedule 7 (Financial Covenants).
28.13 Expropriation/Forfeiture

(a)   Any part of any Property is expropriated or forfeited or the applicable
local authority makes an order for the expropriation or forfeiture of all or any
part of any Property that has an Obligor Material Adverse Effect.

Page 89



--------------------------------------------------------------------------------



 



(b)   In relation to the German Security, forfeiture proceedings with respect to
a Heritable Building Right relating to a Property are commenced, a Heritable
Building Right relating to a Property is forfeited or the respective land owner
is entitled to claim for the reversion (Heimfall) of the Heritable Building
Right and the relevant Borrower has not remedied the situation and these
circumstances have or will have a Material Adverse Effect.

28.14 Litigation
In respect of any Obligor, there shall occur any litigation, arbitration,
administrative, regulatory or other proceedings or enquiry concerning or arising
in consequence of any of the Acquisition Documents or the Finance Documents or
the implementation of any matter or transaction provided for in the Acquisition
Documents or the Finance Documents and the same has or would be reasonably
likely to have the effect of preventing or prohibiting the registration and
perfection of any Security Interests created pursuant to the Security Documents
or otherwise the enforcement of the Security Documents and which has an Material
Adverse Effect unless the situation is capable of remedy and the relevant
Obligor has remedied the situation so that no Material Adverse Effect exists
within ten (10) Business Days from receipt of a written demand from the Facility
Agent.
28.15 Properties and Buildings
There occurs a loss affecting the Properties and/or the Buildings which has an
Material Adverse Effect unless the relevant Obligor has cured the situation so
that no Material Adverse Effect exists within a period of ten (10) Business Days
from a formal notice of the loss by such Obligor to the Facility Agent. For the
purposes of this Clause only, a loss affecting the Properties and/or the
Buildings shall not be considered to have an Material Adverse Effect if Credit
Support (in form and content satisfactory to the Facility Agent) is provided.
28.16 Hedging

(a)   From and including the Logistics Fund Accession Date (or, if earlier, 30
June 2007) (unless alternative arrangements are agreed between the Facility
Agent and the AMB Agent) there occurs any of the following shall constitute a
Trigger Event in respect of all Term Loans outstanding:

  (i)   if the Hedging Arrangements, in respect of which ING Bank Financial
Markets in the Counterparty, are not maintained in accordance with Clause 12.3
(Hedging); or     (ii)   if the relevant member of the Group which is a party to
the Hedging Arrangements defaults on a payment or repayment that is due in
accordance with the Hedging Arrangements in respect of which ING Bank Financial
Markets is the Counterparty and this default is not cured within four Business
Days of receipt of a written demand from ING Bank Financial Markets or the
Facility Agent,

and the events described in this Clause 28.16(a) are not remedied within ten
Business Days from receipt of a written demand from the Facility Agent.
28.17 Material Adverse Effect
In respect of an Obligor, the occurrence of any event not otherwise specified in
this Clause 28 (Trigger Events and Events of Default) which has a Material
Adverse Effect, unless the relevant Obligor has cured (or procured the curing
of) the situation so that no Material Adverse Effect exists within a period of
ten (10) Business Days from receipt of a written notice from the Facility Agent.

Page 90



--------------------------------------------------------------------------------



 



28.18 Subordination of Intra-Group Loans
The occurrence of a material breach by an Obligor which is party to the Deed of
Subordination and which has an Obligor Material Adverse Effect, unless the
relevant Obligor has cured (or procured the curing of) the situation so that no
Material Adverse Effect exists within a period of ten (10) Business Days from
receipt of a written notice from the Facility Agent.
28.19 Trigger Events and Mandatory Prepayment
If, in respect of an Obligor, there occurs any of the Trigger Events specified
in:

(a)   Clause 4.3(b) (Conditions Subsequent);   (b)   Clause 28.2(b)
(Non-Payment);   (c)   Clause 28.3 (Breach of other obligations);   (d)   Clause
28.4 (Misrepresentation);   (e)   Clause 28.12 (Loan to Value);   (f)   Clause
28.13 (Expropriation/Forfeiture);   (g)   Clause 28.14 (Litigation);   (h)  
Clause 28.15 (Properties and Buildings);   (i)   Clause 28.16 (Hedging);   (j)  
Clause 28.17 (Material Adverse Effect); or   (k)   Clause 28.18 (Subordination
of Intra-Group Loans)

which event is not remedied or waived to the satisfaction of the Facility Agent
within any applicable grace period specified in such Clause, the Facility Agent
may for so long as that Trigger Event is outstanding (and shall if so instructed
by the Majority Lenders) send the relevant Obligor a notice requiring that a
mandatory prepayment be made in accordance with Clause 11.3(a) (Mandatory
Prepayment following the occurrence of certain Trigger Events).
28.20 Events of Default

(a)   If:

  (i)   in respect of any Obligor, a mandatory prepayment required to be made
pursuant to Clause 11.3(a) (Mandatory Prepayment following the occurrence of
certain Trigger Events) has not been paid in full on its due date for payment
(as specified therein); or     (ii)   in respect of any Obligor, there occurs
any of the events specified in:

  (A)   Clause 28.2(a) (Non-payment);     (B)   Clause 28.5(a) and (b)
(Cross-default);

Page 91



--------------------------------------------------------------------------------



 



  (C)   Clause 28.6 (Insolvency);     (D)   Clause 28.7 (Insolvency Proceeding);
    (E)   Clause 28.8 (Enforcement of Security Interests);     (F)   Clause 28.9
(Creditors Process);     (G)   Clause 28.10 (Cessation of Business); and     (H)
  Clause 28.11 (Enforceability and repudiation),

    an Event of Default shall have occurred and the provisions of Clause 28.21
(Notice of Event of Default) shall apply.   (b)   If the event specified in
Clause 28.5(c) occurs (Cross-default), each Acquisition Loan shall become due
and payable within four Business Days from the date that the Facility Agent
serves notice on each Acquisition Borrower that this Clause 28.20(b) applies. If
any Acquisition Borrower fails to make payment in full of any such Acquisition
Loan within four Business Days following service of such notice, an Event of
Default in respect of all Loans shall have occurred and the provision of Clause
28.21 (Notice of Event of Default) shall apply.

28.21 Notice of Event of Default

(a)   If an Event of Default is outstanding pursuant to Clause 28.20 (Events of
Default), the Facility Agent may, and shall if so instructed by the Majority
Lenders by notice to the Obligors:

  (i)   cancel the Commitments of each Lender at which time they shall
immediately be cancelled;     (ii)   declare that all or part of any amounts
outstanding under the Finance Documents be immediately due and payable, at which
time they shall become immediately due and payable; and/or     (iii)   exercise
or direct the Security Agent to exercise any or all its rights, remedies, powers
or discretions under the Finance Documents.

(b)   Any notice given under this Clause will take effect in accordance with its
terms and shall be copied by the Facility Agent to each other Finance Party.

28.22 Clean-Up Date

(a)   Following any Acquisition and the accession to this Agreement of any
Additional Obligor, for the purpose of, and not withstanding any other provision
of, the Finance Documents, until the Clean-Up Date:

  (i)   a breach of the representations and warranties under Clause 24.4 (Legal
validity), Clause 24.5 (Non-conflict), Clause 24.6 (No default), Clause 24.7
(Authorisations), Clause 24.8 (Financial statements), Clause 24.9 (Litigation),
Clause 24.10 (Insolvency Proceedings), Clause 24.12 (Property), Clause 24.14
(Security), and Clause 24.16 (Taxes) if such breach is capable of being remedied
and the relevant

Page 92



--------------------------------------------------------------------------------



 



      Additional Obligor takes reasonable steps to remedy such breach as soon as
reasonably practical but in any event on or before the Clean-Up Date; or    
(ii)   a breach of the covenants specified in Clause 24.11 (Information), 26.2
(Authorisations), Clause 26.4 (Negative pledge), Clause 26.6 (Financial
Indebtedness), Clause 26.8 (Change of business and structure), Clause 26.10
(Business Activity), and Clause 26.11 (Taxes) if such breach is capable of being
remedied and the relevant Additional Obligor takes reasonable steps to remedy
such breach as soon as reasonably practical but in any event on or before the
Clean-Up Date; or     (iii)   a Trigger Event under Clause 28.4
(Misrepresentation) (to the extent that they relate to any breach of any
provisions referred to in Clauses 28.22(a)(i) and 28.22(a)(ii)), Clause 28.9
(Creditors’ process), Clause 28.14 (Litigation) and Clause 28.17 (Material
Adverse Effect) if such Trigger Event is capable of being remedied and the
relevant Additional Obligor takes reasonable steps to remedy such breach as soon
as reasonably practical but in any event on or before the Clean-Up Date,

will be deemed not to be a breach of representations, warranties or a breach of
covenant or Trigger Event (as the case may be) in respect of the relevant
Additional Obligor or Additional Property (as applicable) if it would have been
(if it were not for this provision) a breach of representation or warranty or a
breach of covenant or a Trigger Event only by reason of circumstances existing
on the date of accession of the relevant Additional Obligor to this Agreement
and relating exclusively to the relevant Additional Property or Additional
Obligor if and for so long as the circumstances giving rise to the relevant
breach of representation or warranty or breach of covenant or Trigger Event:

  (A)   are capable of being cured and reasonable efforts are being used to cure
the same; and     (B)   would not have a Material Adverse Effect,

provided that if the relevant circumstances are continuing after the Clean-Up
Date there shall be a breach of representation or warranty or breach of covenant
or Trigger Event, as the case may be.
29. SECURITY
29.1 Administration of the Security
Each Obligor acknowledges and agrees for the benefit of the Finance Parties to
be bound by the Security Administration Principles contained in Schedule 10
(Security Administration Principles). Each Party to this Agreement further
agrees to be bound by Schedule 9 (Security Principles) where applicable to it
and its assets (in addition to those provisions in this Agreement relating to
security) in order to implement the same and to ensure the perfection of any and
all security that is secured pursuant to the Finance Documents.
29.2 Contradiction
If any of the Security Principles contained in Schedule 9 (Security Principles)
are in contradiction with any provision of any Security Document, the provision
of the Security Document shall prevail. Clause 1.3 (Corporate benefit
restrictions) shall apply.

Page 93



--------------------------------------------------------------------------------



 



29.3 Security Documents and registrations
Each Obligor which has entered into a Security Document shall, at its own
expense, take whatever action the Security Agent may (in the case of Clause
29.3(a) and (b) acting reasonably and subject, without limitation, to Clause 1.6
of Schedule 9 (Security Principles) in relation to registration and equivalent
costs) require for:

(a)   creating, perfecting or protecting any security intended to be created by
any Security Document to which that Obligor is a party;

(b)   preserving the rights of the Finance Parties under the Security Documents
to which that Obligor is a party; or

(c)   facilitating the realisation after an Enforcement Event of any asset the
subject of any Security Document to which that Obligor is a party, or the
exercise of any right, power or discretion exercisable, by the Security Agent or
any of its delegates or sub-delegates in respect of any such asset.

29.4 Loans that are assigned or novated

(a)   If a Loan is assigned or novated to a different Borrower in accordance
with Clause 36 (Changes to the Parties), the new Borrower shall execute a
Security Document to satisfaction of the Security Agent, to secure its
obligations in accordance with Clause 29 (Security), as the case may be.

(b)   The parties acknowledge that each Loan that is outstanding, at all times,
will either be guaranteed or secured in accordance with the principles set out
in this Clause 29 (Security).

29.5 Pledge or assignment of a Lease Document

(a)   Any pledge or assignment of a Lease Document in accordance with this
Agreement will be undisclosed to the lessor of that Lease Document except if:

  (i)   there is an Enforcement Event under a Term Loan for which that Lease
Document is security; or     (ii)   it would be unlawful pursuant to the
governing law of the Lease Document, not to disclose it.

29.6 Acquisition Facility

(a)   With effect from the Acquisition Facility First Closing Date, the
Acquisition Facility shall have the benefit of:

  (i)   the Acquisition Loan Guarantee;     (ii)   the undertakings contained in
Clause 20 (Recourse);     (iii)   the undertakings of the Obligors contained in
this Agreement including, without limitation, Clause 26.3 (Pari Passu Ranking)
and Clause 26.4 (Negative Pledge); and     (iv)   the provisions of the Deed of
Subordination.

Page 94



--------------------------------------------------------------------------------



 



(b)   From the Logistics Fund Accession Date the obligations and liabilities of:

  (i)   the Original AMB Party shall be transferred to the Logistics Fund in
accordance with Clause 36 (Changes to the Parties); and     (ii)   the
obligations and liabilities of the AMB Property, L.P. under all other provisions
of the Finance Documents shall be terminated (including, without limitation in
its capacity as the Acquisition Loan Guarantor under the Acquisition Loan
Guarantee and as the Carve-out Indemnifier under the Carve-out Indemnity) and as
an Obligor. Provided always that any liabilities or obligations of the Original
AMB Party or Original Guarantor arising due for payment prior to the date of
such accession shall be also transferred to the Logistics Fund in accordance
with Clause 36 (Changes to the Parties).

29.7 ShareCo as a Term Borrower

(a)   This Clause 29.7(a) applies where:

  (i)   the Acquisition of a Property is to be financed by a New Term Loan, or
an Acquisition Loan is to be converted into a Converted Loan; and     (ii)   the
relevant Borrower of the New Term Loan or Converted Loan is a ShareCo that will
acquire (or, in the case of a Converted Loan, has acquired) Shares in a PropCo
that owns the relevant Property.

(b)   If Clause 29.7(a) applies, the AMB Agent shall procure that on or before
the Closing Date of the relevant New Term Loan (or Conversion Date of the
Converted Loan) the relevant ShareCo and PropCo (unless otherwise agreed with
the Facility Agent):

  (i)   shall have executed the Security Documents required pursuant to Clause
4.2 (Further conditions precedent) securing for the benefit of the Security
Agent or the Lenders (as the case may be) for the payment and discharge of the
relevant Obligor’s obligations under the Finance Documents, all right, title and
interest in and to each of the following (as applicable):

  (A)   the Property and all right, title, claims and interest in respect of
that Property;     (B)   any Shares it owns in any PropCo and all right, title,
claims and interest in respect of such Shares;     (C)   any Hedging
Arrangements entered into in respect of that Term Loan and all right, claims and
interest in respect of the Hedging Arrangements;     (D)   the Lease Documents
relating to that Property and all rights, title, claims and interest in respect
of those Lease Documents provided that such Security Interest shall not be
disclosed to the relevant tenants before an Enforcement Event;     (E)   where a
Property has been acquired by the relevant member of the Group by a purchase of
shares in the relevant PropCo (and not by purchase of that Property by way of an
asset acquisition), the Acquisition Documents relating

Page 95



--------------------------------------------------------------------------------



 



      to that Property and all right, title, claims and interest in respect of
that Acquisition Documents; and     (F)   with regard to Insurances:

  (I)   (x) all Insurances and so that the same are assigned, pledged, endorsed
or will be endorsed within a period of time acceptable to the Facility Agent (as
the case may be) in favour of the Lenders and/or Security Agent as a
“mortgagee/loss payee” (or equivalent acceptable to the Facility Agent acting
reasonably) and, if only loss payee status has been granted, with a right to
have all proceeds of Insurances in respect of the relevant Property assigned to
the Security Agent or the Lender on an Enforcement Event and, (y) in respect of
any AMB general liability insurance policy, evidence to the satisfaction of the
Facility Agent, that the Lenders and/or Security Agent (as the case may be) is
named and endorsed (or will be endorsed within a period of time acceptable to
the Facility Agent) as an “additional insured-mortgagee, assignee, receiver” (or
equivalent acceptable to the Facility Agent acting reasonably); and/or     (II)
  where the Facility Agent acting reasonably, is of the view that loss payee
status alone does not adequently protect the interests of the Lenders and/or
Security Agent in any jurisdiction, an assignment to the Lender of the
Borrower’s claims under all Insurances concerning the relevant Property,

as agreed with the Facility Agent.

  (ii)   the relevant PropCo shall execute a guarantee in the form of
Schedule 13 (PropCo Guarantee) for the benefit of the Finance Parties for that
ShareCo’s obligations to the Lenders as a Borrower pursuant to the relevant Term
Loan or the Converted Loan (as the case may be); and     (iii)   the PropCo
shall accede to this Agreement and each relevant Finance Document as a PropCo
Guarantor,

save that the relevant ShareCo and/or the AMB Agent on its behalf may enter into
good faith discussions with the Facility Agent in relation to the necessity or
otherwise of some or all of the requirements in this Clause 29.7 (ShareCo as a
Term Borrower) (including, without limitation, the necessity for the security
over the Shares owned in PropCo).
29.8 Propco as a Term Borrower

(a)   This Clause 29.8(a) applies where:

  (i)   the Acquisition or refinancing of a Property is to be financed by a New
Term Loan, or an Acquisition Loan is to be converted into a Converted Loan; and
    (ii)   the relevant Borrower of the New Term Loan or Converted Loan is a
PropCo that will directly acquire or refinance (or, in the case of a Converted
Loan, has acquired) the relevant Property.

Page 96



--------------------------------------------------------------------------------



 



  (b)   If this Clause 29.8(b) applies, the AMB Agent shall procure that on the
Closing Date of the relevant Term Loan (or Conversion Date of the Converted
Loan) the relevant PropCo (unless otherwise agreed with the Facility Agent):

  (i)   shall have executed the Security Documents required pursuant to Clause
4.2 (Further conditions precedent) securing for the benefit of the Security
Agent or the Lenders (as the case may be) for the payment and discharge of the
relevant Obligor’s obligations under the Finance Documents, all right, title and
interest in and to each of the following (as applicable):

  (A)   the Property and all right, title, claims and interest in respect of
that Property;     (B)   the Lease Documents relating to that Property and all
rights, title, claims and interest in respect of those Lease Documents provided
that such Security Interest shall not be disclosed to the relevant tenants
before an Enforcement Event;     (C)   where a Property has been acquired by the
relevant member of the Group by a purchase of shares in the relevant PropCo (and
not by purchase of that Property by way of an asset acquisition), the
Acquisition Documents relating to that Property and all right, title, claims and
interest in respect of that Acquisition Documents;     (D)   any Hedging
Arrangements entered into in respect of that Term Loan and all right, claims and
interest in respect of the Hedging Arrangements; and     (E)   with regard to
Insurances:

  (I)   (x) all Insurances and so that the same are assigned, pledged, endorsed
or will be endorsed within a period of time acceptable to the Facility Agent (as
the case may be) in favour of the Lenders and/or Security Agent as a
“mortgagee/loss payee” (or equivalent acceptable to the Facility Agent acting
reasonably) and, if only loss payee status has been granted, with a right to
have all proceeds of Insurances in respect of the relevant Property assigned to
the Security Agent or the Lender on an Enforcement Event and, (y) in respect of
any AMB general liability insurance policy, evidence to the satisfaction of the
Facility Agent, that the Lenders and/or Security Agent (as the case may be) is
named and endorsed (or will be endorsed within a period of time acceptable to
the Facility Agent) as an “additional insured-mortgagee, assignee, receiver” (or
equivalent acceptable to the Facility Agent acting reasonably); and/or     (II)
  where the Facility Agent acting reasonably, is of the view that loss payee
status alone does not adequently protect the interests of the Lenders and/or
Security Agent in any jurisdiction, an assignment to the Lender of the
Borrower’s claims under all Insurances concerning the relevant Property,

as agreed with the Facility Agent.

Page 97



--------------------------------------------------------------------------------



 



29.9 Security Interests for the Increased Gebäude Loan Amount

(a)   The Parties acknowledge and agree that as soon as reasonably practicable
after the FRAPORT Consent is obtained, the AMB Agent shall ensure:

  (i)   that Gebäude 556 City Cargo Süd B.V. & Co KG shall file mortgage/land
charge documentation and underlying abstract acknowledgement all signed by it,
its general partner and each of its limited partners (on a joint and several
basis) with the relevant authority in order to register a mortgage relating to
the Increased Gebäude Loan Amount in respect of the Heritable Buidling Right
listed at item 2 in Part G of Schedule 1 (Original Parties and Properties);    
(ii)   that after obtaining the FRAPORT Consent, Gebäude 556 City Cargo Süd B.V.
& Co KG, its general partner and each of its limited partners (on a joint and
several basis) shall execute a lease assignment agreement substantially in the
same format as the existing lease assignment dated 30 December 2004 between
Gebäude 556 City Cargo Süd B.V. & Co KG and ING Real Estate Finance N.V.,
securing for the benefit of the Security Agent or the Lenders (as the case may
be) for the payment and discharge of the relevant Obligor’s obligations under
the Finance Documents, all right, title and interest in and to each of the lease
receivables of Gebäude 556 City Cargo Süd B.V. & Co KG against Rhenus Air
Handling GmbH; and     (iii)   that it takes all reasonable endeavours to
procure that the mortgage registered in respect of the Property listed as item 2
in Part H of Schedule 1 (Original Parties and Properties) (or in respect of any
related Heritable Building Right) shall be increased by the Increased Gebäude
Loan Amount; and     (iv)   the mortgage for the Increased Gebäude Loan Amount
shall be in a substantially similar form to the existing mortgage registered in
favour on ING Real Estate Finance N.V. in respect of the Heritable Building
Right listed at item 2 in Part H of Schedule 1 (Original Parties and Properties)
and subject to immediate enforcement over at least 10 per cent. of the Loan and
must be accompanied by a notarised power of attorney entitling the relevant
Lender to submit the Borrower to immediate enforcement for the remaining balance
and this Security Interest shall be an abstract acknowledgment of debt in an
amount equal to the Increased Gebäude Loan Amount.

29.10 Cross-collateralisation by Country of Term Loans

(a)   The Parties agree that, subject to the terms of this Agreement and unless
otherwise agreed, all Term Loans which are advanced in relation to Properties
and/or Shares situated or in respect of companies incorporated in a single
jurisdiction will be cross-collateralised as far as legally possible and on
terms consistent with this Agreement so that if there is an Enforcement Event in
relation to one such Term Loan advanced in respect of a Property and/or a Share
in such a jurisdiction, the Finance Parties will, after the occurrence of an
Enforcement Event, be entitled to seek repayment of that Term Loan by enforcing
their rights under all other Security Documents relating to any other Properties
and/or Shares located in that jurisdiction.   (b)   In relation to France, the
cross-collateralisation mechanism shall be as described in Clause 29.11
(France).

Page 98



--------------------------------------------------------------------------------



 



29.11 France

(a)   In respect of any Property situated in France, the security described in
Clauses 29.7(b)(i) and 29.7(b)(i) shall be modified as follows:

  (i)   a mortgage of the relevant Property for an amount which is less than the
aggregate principal amount outstanding or to be outstanding under any Loan,
namely, ten per cent, of the Loan plus an amount in respect of accessories which
shall not exceed 10 per cent. of the Loan amount;     (ii)   a mandate granted
to the nominated notary of the Lender to register the relevant Property for the
full amount of the relevant Loan after (and during the subsistence of) an Event
of Default under that Loan;     (iii)   a pledge of Shares in accordance with
Clause 29.7(b)(i)(B) in combination with a mortgage of the Charged Property from
a third party in the case of an acquisition of Shares; and/or     (iv)   any
other form of security in accordance with Clause 29.7 (ShareCo as a Borrower)
and Clause 29.8 (PropCo as a Borrower) acceptable to the Facility Agent that
secures the obligations of the relevant Obligors in respect of that Loan.

(b)   The cross-collateralisation principles set out in Clause 29.10
(Cross-collateralisation by Country of Term Loans) shall be implemented in
France as follows (unless otherwise agreed):

  (i)   the cross-collateralisation shall be achieved by:

  (A)   the relevant ShareCo granting a Limited Pledge Guarantee; and     (B)  
the relevant ShareCo pledging the Shares it holds in the relevant PropCo;

  (ii)   the only guarantees granted by a ShareCo to effect any
cross-collateralisation shall be such Limited Pledge Guarantees;     (iii)  
share pledges shall only be granted by a ShareCo over the Shares owned by it in
each relevant PropCo in France and such ShareCo shall not be required to grant
any further security over its assets in favour of the Finance Parties unless
otherwise agreed between the AMB Agent and the Facility Agent. No security shall
be taken by the Finance Parties over the shares in the ShareCo or over the
shares of any Holding Company of the ShareCo unless otherwise agreed by the AMB
Agent and the Facility Agent;     (iv)   if a ShareCo becomes the owner of new
PropCos in France, the benefit of the Limited Pledge Guarantee shall be extended
to such new PropCos in order to effect the cross-collateralisation structure
over all such PropCos in France;     (v)   whenever cross-collateralisation of
assets located in France cannot be achieved through a Limited Pledge Guarantee
as described above, the parties agree that all PropCos located in France will
enter into a Cross-Guarantee. If for any reason such Cross-Guarantee is not
effective because of corporate benefit limitations or is validly contested on
this basis, Clause 20.3 (France – Cross-collateralisation by a Cross-Guarantee)
shall apply; and

Page 99



--------------------------------------------------------------------------------



 



  (vi)   if a ShareCo grants a Limited Pledge Guarantee or other guarantee in
favour of the Finance Parties in order to effect cross-collateralisation, the
Finance Parties shall, at the request of the AMB Agent, act in good faith to
negotiate and agree any intercreditor arrangements that may be required to be
entered into between them and any other third party financier of ShareCo or of
any Affiliate of ShareCo in relation to which such third party finance is to be
or has been provided. The relevant ShareCo shall not grant any other third party
financier any Security Interest over its assets other than a Security Interest
over a property (and its related leases and income therefrom) or shares in a
property owning company that is or is to be financed by that third party
financier.

29.12 Germany

(a)   In respect of any Property situated in Germany, the security described in
Clauses 29.7(b)(i)(A) and 29.8(b)(i)(A) shall be a first ranking certificated
land charge (Grundschuld) for the full amount of the relevant Loan, with an
acceptance of debt (Übernahme der persönlichen Haftung) which is immediately
enforceable (Unterwerfung unter die sofortige Zwangsvollstreckung) in accordance
with Section 800 of the German Code of Civil Procedure for the secured amounts.

(b)   For the purposes of this Clause 29.12, “net assets” means the sum of the
balance sheet positions shown under section 266 (2) (A), (B) and (C) of the
German Commercial Code (HGB) less the sum of the amounts shown under balance
sheet positions pursuant to section 266 (3) (B), (C) and (D) German Commercial
Code (HGB), each as shown in a balance sheet as of the date on which the
enforcement of the guarantee and/or indemnity is sought (Stichtagsbilanz), and
whereby the following balance sheet adjustments shall be made:

  (i)   loans provided to the relevant German Guarantor shall be disregarded, if
and to the extent that such loans have been made by the lender from funds made
available to such lender directly or indirectly under the Finance Documents, or
if and to the extent they are subordinated contractually or by statute and are
ranked in accordance with section 39 para. 2 of the German Insolvency Act
(Insolvenzordnung);     (ii)   loans and other liabilities incurred in violation
of any of the provisions of the Agreement shall be disregarded; and     (iii)  
the amount of any increase in the registered share capital of the relevant
German Guarantor (or, as the case may be, its general partner) that has been
effected out of capital reserves (Gesellschaftsmitteln) which was carried out
after the date of the execution of this Agreement without the prior written
consent of the Facility Agent, unless permitted pursuant to this Agreement,
shall be deducted from the registered share capital. To the extent claims have
not been enforced pursuant to the below-mentioned enforcement limitations the
claims under the relevant guarantee and/or indemnity shall not be discharged.

(c)   Each Finance Party undertakes not to enforce any guarantee or indemnity
given by an Obligor for the purpose of acquiring any Property or Shares pursuant
to this Clause 29 (Security) if it is given:

  (i)   by a GmbH that is not a party to a domination agreement
(Beherrschungsvertrag) as a dominated company (beherrschte Gesellschaft); or

Page 100



--------------------------------------------------------------------------------



 



  (ii)   a German limited partnership (Kommanditgesellschaft) with a GmbH as its
sole general partner (GmbH & Co. KG) (a German Guarantor),

to the extent that enforcement under that Guarantee and/or indemnity would
cause:

  (A)   the amount of such German Guarantor’s (or, as the case may be, its
general partner’s) net assets (Reinvermögen), to be reduced below the amount of
its (or, as the case may be, its general partner’s) registered share capital
which is protected by sections 30 and 31 of the German Limited Liabilities
Companies Act (GmbHG); or

  (iii)   if the German Guarantor’s (or, as the case may be, its general
partner’s) net assets already fall short of the amount of its (or, as the case
may be) its general partner’s registered share capital which is protected by
sections 30 and 31 of the German Limited Liabilities Companies Act (GmbHG).

(d) The restriction on enforcement pursuant to this Clause 29.12 (Germany) shall
not apply:

  (i)   if, following a demand made by a Finance Party under the guarantee or
indemnity or following the commencement of the enforcement of the guarantee or
indemnity by such Finance Party, the relevant German Guarantor does not provide
conclusive evidence, including in particular interim financial statements up to
the end of the last completed calendar month, within fifteen (15) days after the
date of such demand to the Facility Agent, or if after receipt of unaudited
financial statements notification is given to the relevant German Guarantor by
the Facility Agent to provide financial statements up to the end of that same
calendar month audited by a firm of internationally recognised auditors and such
audited financial statements are not provided within forty-five (45) days after
the date of such demand; or     (ii)   for the avoidance of doubt, to the extent
this Agreement secures the own obligations of the German Guarantor.     (iii)  
The German Guarantor shall realise any and all of its assets that are shown in
the balance sheet or are not recorded at all with a book value (Buchwert) that
is significantly lower than the market value of the assets if the asset is not
necessary for the German Guarantor ‘s business (betriebsnotwendig) in a
situation where the German Guarantor does not have sufficient:

  (A)   net assets to maintain its (or, as the case may be, its general
partner’s) registered share capital; or     (B)   liquidity to fulfil its
financial liabilities to its creditors and a Finance Party would (but for Clause
29.12(b)) be entitled to enforce its claims.

If, however, the relevant assets are essential for its business of the German
Guarantor, a sale-and-lease back shall be carried out. Furthermore, it shall
take any other measures (including, without limitation, set-off claims) to avoid
a payment under the guarantee and/or indemnity causing the net assets of the
relevant German Guarantor (or, as the case may be, its general partner) to be
reduced below the amount of its (or, as the case may be, its general partner’s)
registered share capital which is protected by sections 30 and 31 of the German
Limited Liability Companies Act (GmbHG).

Page 101



--------------------------------------------------------------------------------



 



(e)   If, after having been provided with the financial statements according to
Clause 29.12(c) which prevented it from enforcing the guarantee or indemnity,
the Facility Agent ascertains that the financial condition of the relevant
German Guarantor as set out in such financial statements has substantially
improved, the Facility Agent may, at the relevant German Guarantor’s cost and
expense, arrange for the preparation of updated audited financial statements of
the relevant German Guarantor in order to determine whether and, if so, to what
extent the enforcement limitations under this Clause 29.12 (Germany) are no
longer applicable as a result of the improvement of the financial condition of
the relevant German Guarantor.   (f)   Clause 29.10 (Cross-collateralisation by
Country of Term Loans) shall apply.   (g)   This Clause 29.12 (Germany) shall
apply analogously to a German limited partnership (Kommanditgesellschaft) with a
Dutch B.V. as its sole general partner (BV & Co. KG) if, and to the extent at
the time of, the envisaged enforcement of the Guarantee a German court has held
(undisputed by a higher court) that sections 30 and 31 of the German Limited
Liabilities Companies Act apply to such BV & Co. KG.

29.13 Spain

(a)   In respect of any Property or Buildings situated in Spain, the security
described in Clauses 29.7(b)(i)(A) and 29.8(b)(i)(A) shall be, depending on the
nature of the Property or Buildings, a real estate mortgage (hipoteca
inmobiliaria), a chattel mortgage (hipoteca mobiliaria) or a non-possessory
pledge (prenda sin desplazamiento) duly registered with the Land Registry
(Registro de la Propiedad) or the moveable property registry (Registro de Bienes
Muebles).   (b)   The guarantee, obligation, liability, undertaking and other
obligations of any Spanish Obligor expressed to be assumed in this Agreement,
and/or in any other Finance Document shall be deemed not to be assumed by such
Spanish Obligor to the extent that the same would constitute unlawful financial
assistance within the meaning of articles 81 of the Spanish Stock Companies Act
(Ley de Sociedades Anónimas) and/or article 40 of the Spanish Limited Liability
Companies Act (Ley de Sociedades de Responsabilidad Limitada) and the provisions
of this Agreement and the other Finance Documents shall be construed
accordingly.

29.14 The Netherlands
Notwithstanding any other provision of this Clause 29.14 the guarantee,
obligation, liability, undertaking and other obligations of any Dutch Obligor
expressed to be assumed in this Agreement, and/or in any other Finance Document
shall be deemed not to be assumed by such Dutch Obligor to the extent that the
same would constitute unlawful financial assistance within the meaning of
section 2:98(c) or 2:207(c) of the Dutch Civil Code and the provisions of this
Agreement and the other Finance Documents shall be construed accordingly.
29.15 Belgium

(a)   The guarantee, obligation, liability, security interest, undertaking and
other obligations of any Belgian Obligor expressed to be assumed in this
Agreement, and/or in any other Finance Document shall be deemed not to be
assumed by such Belgian Obligor to the extent that the same would constitute
unlawful financial assistance within the meaning of articles 329 and/or

Page 102



--------------------------------------------------------------------------------



 



    629 of the Belgian Company Code and the provisions of this Agreement and the
other Finance Documents shall be construed accordingly.

(b)   Any guarantee granted by a Belgian Obligor under or in connection with the
Finance Documents as security for the obligations of another Obligor under or in
connection with the Finance Documents shall be limited to a guarantee of:

  (i)   the obligations as a Borrower under this Agreement of any of the Belgian
Obligor’s Subsidiaries; and     (ii)   the obligations of any other Obligors
under the Finance Documents, but limited to a maximum amount equal to 70 per
cent. of such Belgian Obligor’s net assets (as determined in accordance with the
second paragraph of article 617 of the Belgian Companies Code, or, as the case
may be, article 320 of the Belgian Companies Code, and accounting principles
generally accepted in Belgium) as shown by its most recent audited annual
financial statements at the date of enforcement under the guarantee, or, in case
such annual financial statements are older than three months from the day of
enforcement under the guarantee, as calculated with reference to audited interim
accounts which are a maximum of three months old.

29.16 France
Notwithstanding any other provision in this Clause 29 (Security), the guarantee,
obligation, liability, undertaking and other obligations of any French Obligor
expressed to be assumed in this Agreement, and/or in any other Finance Document
shall be deemed not to be assumed by such French Obligor to the extent that the
same would constitute unlawful financial assistance within the meaning of
section L.225-216 of the French Commercial Code and the provisions of this
Agreement and the other Finance Documents shall be construed accordingly.
29.17 Italy
Notwithstanding any other provision in this Clause 29 (Security), the guarantee,
obligation, liability, undertaking and other obligations of any Italian Obligor
expressed to be assumed in this Agreement, and/or in any other Finance Document
shall be deemed not to be assumed by such Italian Obligor to the extent that the
same would constitute unlawful financial assistance within the meaning of
section 2358 of the Italian Civil Code and the provisions of this Agreement and
the other Finance Documents shall be construed accordingly.
29.18 England and Wales
Notwithstanding any other provision in this Clause 29 (Security), the guarantee,
obligation, liability, undertaking and other obligations of any England and
Wales Obligor expressed to be assumed in this Agreement, and/or in any other
Finance Document shall be deemed not to be assumed by such England and Wales
Obligor to the extent that the same would constitute unlawful financial
assistance within the meaning of sections 151 to 158 (inclusive) of the
Companies Act 1986 and the provisions of this Agreement and the other Finance
Documents shall be construed accordingly.

Page 103



--------------------------------------------------------------------------------



 



30. SUBSTITUTION
30.1 Substitution of Property

(a)   In addition to the rights and obligations in accordance with Clause 26.5
(Disposals), at any time, a Borrower may substitute a form of Credit Support
and/or Property and/or Building that is secured by a Security Document with a
New Property and/or New Building and/or Credit Support if:

  (i)   the disposing PropCo disposes of the relevant Property and/or Building,
as the case may be;     (ii)   the acquiring PropCo acquires the relevant New
Property and/or New Building, as the case may be;     (iii)   the relevant
PropCo obtains the relevant Credit Support, as the case may be;     (iv)   such
acquisition or Credit Support is in accordance with this Agreement including,
but not limited to Schedule 9 (Security Principles); and     (v)   the prior
written consent of the Facility Agent is received (not to be unreasonably
withheld or delayed) and is otherwise in accordance with this Clause 30.1
(Substitution).

(b)   Fifteen (15) Business Days prior to the proposed Substitution Date, the
AMB Agent shall notify the Facility Agent in writing of the proposed
substitution of a Property and/or a Building. Such notification will include:

  (i)   the identity of the Credit Support, Property and/or Building that is
being substituted by a New Property and/or New Building and/or Credit Support;  
  (ii)   the identity of the New Property and/or New Building and/or Credit
Support;     (iii)   the proposed Substitution Date;     (iv)   the type of Loan
that is secured or supported by the Credit Support, Property and/or Building and
will be secured by the New Property and/or New Building and/or Credit Support;  
  (v)   the amount of the principal outstanding of the Loan that is secured or
supported by the Credit Support, Property and/or Building and will be secured by
the New Property and/or New Building and/or Credit Support;     (vi)   the names
of the relevant Obligors and Lender of the Loan that is secured or supported by
the Credit Support, Property and/or Building and will be secured by the New
Property and/or New Building and/or Credit Support;     (vii)   a confirmation
that the New Property and/or New Building conforms to the terms and conditions
of this Agreement pertaining to Property and/or Buildings including but not
limited to:

Page 104



--------------------------------------------------------------------------------



 



  (A)   Clause 27 (Property Covenants); Clause 28 (Trigger Events and Events of
Default) and Schedule 7 (Financial Covenants);     (B)   that the Loan to Value
after such substitution is equal to or less than the Loan to Value Ratio before
the disposal;     (C)   the location, type of construction, tenant quality,
lease expiration and rent roll of the New Property and/or New Building, and    
(D)   a Valuation of the New Property and/or New Building.

(c)   Within 15 Business Days of receiving notice of a proposed substitution in
accordance with Clause 30.1(b), the Facility Agent shall notify the AMB Agent in
writing whether it consents to the proposed substitution. Such consent shall be
at the Facility Agent’s discretion (acting on behalf of the Finance Parties) and
shall not be unreasonably withheld or delayed.   (d)   Subject to this Clause 30
(Substitution), the Facility Agent shall release, at the cost of the PropCo, the
relevant collateral granted to it under the Security Documents relating to the
Credit Support, Properties and/or Building(s) disposed of.

30.2 Substitution of Obligor

(a)   At any time, an Obligor (the Existing Obligor) may, subject to the
provisions of this Agreement, assign or transfer (including by way of novation)
any Loan to any other Obligor or a new obligor may accede to this Agreement
(each a New Obligor) (including, without limitation, where the Existing Obligor
is proposing to transfer a Property financed by that Loan to a New Obligor).  
(b)   An assignment of rights, transfer or accession (as the case may be) will
only be effective if:

  (i)   the Facility Agent has notified the AMB Agent and the Facility Agent
that it has received all of the documents and evidence set out in Part F of
Schedule 2 (Conditions Precedent – Additional Obligor);     (ii)   the Facility
Agent’s consent (not to be unreasonably withheld or delayed) is obtained prior
to the transfer, assignment or accession (unless it is specified not to be
required in the relevant circumstances by the terms of this Agreement); and    
(iii)   the New Obligor performs all necessary acts, and confirms to the
Facility Agent in form and substance satisfactory to the Facility Agent (acting
reasonably) that:

  (A)   in the case of an assignment or transfer of an Existing Obligor’s rights
and obligations, it is bound by obligations to the Finance Parties under this
Agreement and the Finance Documents equivalent to those it would have been under
if it were the Existing Obligor by executing a Transfer Certificate; or     (B)
  in the case of a New Obligor acceding to this Agreement, it is bound by
obligations to the Finance Parties under this Agreement and the Finance
Documents (including but not limited to the Deed of Subordination) equivalent to
those it would have been under if it were an Original Obligor.

Page 105



--------------------------------------------------------------------------------



 



(c)   If the Facility Agent’s consent is granted in accordance with, or not
required pursuant to Clause 30.2(b)(ii), the Finance Parties shall use all
reasonable efforts to assist the Existing Obligor or the New Obligor to effect a
transfer, assignment or accession (as the case may be).   (d)   For the purposes
of a Converted Loan, the giving of a Conversion Offer is deemed to be evidence
of the Facility Agent’s consent.

30.3 Registration costs
Upon substitution of any Property in accordance with this Clause 30
(Substitution), the release documents to release the mortgage on the relevant
Property to be substituted and the Security Documents to mortgage the
substituted Property shall, to the extent legally possible, be drafted in such a
away to:

(a)   avoid the need to pay new registration duties upon substitution of any
Property; or   (b)   if Clause 30.3(a) is not legally possible, to reduce, to
the extent legally possible, the amount of any new registration duties upon
substitution of any Property.

31. EVIDENCE AND CALCULATIONS
31.1 Accounts
Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
31.2 Certificates and determinations
Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents shall set out the basis of the calculation in reasonable
detail and will be, in the absence of manifest error, conclusive evidence of the
matters to which it relates.
31.3 Calculations
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of
360 days or otherwise, depending on what the Facility Agent determines is market
practice.
32. FEES
32.1 Utilisation Fee

(a)   Each Borrower shall pay to the Facility Agent a utilisation fee computed
at the rate and in the manner specified in the Fee Letter.   (b)   No
Utilisation Fee shall be payable by the Borrower for the Conversion of a
Converted Loan.

32.2 Commitment fee
Each Borrower shall pay to the Facility Agent for each Lender a commitment fee
computed at the rate and in the manner specified in the Fee Letter.

Page 106



--------------------------------------------------------------------------------



 



33. INDEMNITIES AND BREAK COSTS
33.1 Currency indemnity

(a)   Each Obligor shall, as an independent obligation, indemnify each Finance
Party against any loss or liability which that Finance Party incurs as a
consequence of:

  (i)   that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or     (ii)   that liability being
converted into a claim, proof, judgment or order,

    in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.   (b)   Unless otherwise required
by law, each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency other than that in which it is
expressed to be payable.

33.2 Other indemnities

(a)   Each Obligor shall indemnify each Finance Party against any loss or
liability which that Finance Party incurs as a consequence of:

  (i)   the occurrence of any Event of Default;     (ii)   any failure by an
Obligor to pay any amount due under a Finance Document on its due date,
including any resulting from any distribution or redistribution of any amount
among the Lenders under this Agreement;     (iii)   the failure of the Borrowers
to complete any transaction that this Agreement contemplates;     (iv)   (other
than by reason of negligence or default by that Finance Party) a Loan not being
made after a Request has been delivered for that Loan; or     (v)   a Loan (or
part of a Loan) not being prepaid in accordance with this Agreement.

    Each Obligor’s liability in each case includes any loss or expense on
account of funds borrowed, contracted for or utilised to fund any amount payable
under any Finance Document or any Loan.   (b)   Each Obligor shall indemnify the
Facility Agent against any loss or liability incurred by the Facility Agent as a
result of:

  (i)   investigating any event which the Facility Agent reasonably believes to
be a Default (and, in respect of any costs paid by an Obligor where it cannot be
established that a Default has occurred, the Facility Agent shall refund such
costs to the Obligor); or     (ii)   acting or relying on any notice which the
Facility Agent reasonably believes to be genuine, correct and appropriately
authorised.

Page 107



--------------------------------------------------------------------------------



 



33.3 Break Costs

(a)   Each Borrower shall pay to each Lender its Break Costs if an amount is
repaid or prepaid otherwise than on the last day of any Interest Period
applicable to it.   (b)   If a Borrower prepays, in whole or in part a Loan in
accordance with Clause 11 (Prepayment and Cancellation) or otherwise, the
Borrower shall pay Break Costs in an amount equal to any difference between:

  (i)   the interest (excluding the relevant Margin) which that Lender should
have received for the period from the date of receipt of the amount (or part
thereof) to the last day of the Interest Period in respect of that amount, had
the prepayment received been paid on the last day of that Interest Period; and  
  (ii)   the amount which that Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period.

(c)   Each Lender shall supply to the Facility Agent for the relevant Borrower
details of the amount of any Break Costs claimed by it under this Clause.   (d)
  For the avoidance of doubt, a Borrower may deposit any funds to be used to
prepay any Loan into the Disposal Proceeds Account at any time and for such
prepayment to be made on the relevant Interest Payment Date in order to avoid
Break Costs.

34. EXPENSES
34.1 Initial costs
The Borrowers shall pay to each Agent the amount of all costs and expenses
(including legal fees up to any agreed cap) reasonably incurred by it in
connection with the negotiation, preparation, printing and entry into of the
Finance Documents.
34.2 Subsequent costs
The Borrower shall pay to each Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with:

(a)   the negotiation, preparation, printing and entry into of any Finance
Document (other than a Transfer Certificate) executed after the date of this
Agreement;   (b)   the review and analysis by the Facility Agent and its
advisers of the documents delivered to the Facility Agent under Clause 27.6
(Granting and registration of Security) following the Closing Date; and   (c)  
any amendment, waiver or consent requested by or on behalf of a Borrower or
specifically allowed by this Agreement.

Page 108



--------------------------------------------------------------------------------



 



34.3 Enforcement costs
The Borrower shall pay to each Finance Party the amount of all costs and
expenses (including legal fees) incurred by it in connection with:

(a)   the enforcement of, or the preservation of any rights under, any Finance
Document; or   (b)   any proceedings instituted by or against an Agent as a
consequence of it entering into a Security Document.

35. AMENDMENTS AND WAIVERS
35.1 Procedure

(a)   Except as provided in this Clause, any term of the Finance Documents may
be amended or waived with the agreement of AMB Agent and the Facility Agent. The
Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause. The AMB Agent may effect, on behalf of the
Obligors, an amendment or waiver allowed under this Clause.   (b)   The Facility
Agent shall promptly notify the other Parties of any amendment or waiver
effected by it and the AMB Agent under Clause 35.1(a). Any such amendment or
waiver is binding on all the Parties.   (c)   If a Lender requests amendments to
this Agreement to split any Loans or tranche the Facility in order to facilitate
syndication, the Facility Agent shall, if it approves such amendments and the
AMB Agent consents, notify the Obligors of the same whereupon this Agreement
shall be so amended, provided that such amendments do not cause additional costs
for or obligations of any Borrower.   (d)   In addition to the provisions of
this Clause, any amendment to the Acquisition Final Maturity Date in accordance
with Clause 5.3 (Conversion Offer) will be effected pursuant to Clauses 5.4(d),
5.4(e) and 5.4(f) (Conversion Offer).

35.2 Exceptions

(a)   An amendment or waiver which relates to:

  (i)   the definition of Majority Lenders in Clause 1.1 (Definitions);     (ii)
  an extension of the date of payment of any amount to a Lender under the
Finance Documents;     (iii)   an increase in, or an extension of, a Commitment
or Total Commitments;     (iv)   a release of an Obligor other than in
accordance with the terms of this Agreement;     (v)   a release of any Security
Document other than in accordance with the terms of the Finance Documents;    
(vi)   a term of a Finance Document which expressly requires the consent of each
Lender;

Page 109



--------------------------------------------------------------------------------



 



  (vii)   the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents; or     (viii)   this Clause,

    may only be made with the consent of all the Lenders.   (b)   A Fee Letter
may be amended or waived with the agreement of the Agent that is party to that
Fee Letter and the Borrower.   (c)   An amendment or waiver which relates to the
rights or obligations of an Agent may only be made with the consent of that
Agent.

35.3 Change to the Term Margin
The Parties acknowledge that the Term Margin is fixed for a period of twelve
months ending on the anniversary of the date of this Agreement and may be
amended pursuant to Clause 7 (Term Facility) after the expiry of each twelve
month period in respect of utilisations of the Term Facility made after (but not
before) such amendment.
35.4 Change of currency
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Borrower)
determines is necessary to reflect the change.
35.5 Waivers and remedies cumulative
The rights of each Finance Party under the Finance Documents:

(a)   may be exercised as often as necessary;   (b)   are cumulative and not
exclusive of its rights under the general law; and   (c)   may be waived only in
writing and specifically.

Delay in the exercise or non-exercise of any right is not a waiver of that
right.
36. CHANGES TO THE PARTIES
36.1 Accession of an Obligor
Any accession of an Obligor shall comply with Clause 30.2 (Substitution of
Obligor).
36.2 Assignments and transfers by Lenders

(a)   A Lender (the Existing Lender) may, subject to the following provisions of
this Clause and to the consent of the AMB Agent in accordance with Clause
36.2(b), and following consultation with the Obligors at any time assign or
transfer (including by way of novation) any of its rights and obligations under
this Agreement to any other person that is a Qualifying Lender (the New Lender).

Page 110



--------------------------------------------------------------------------------



 



(b)   The prior written consent of the AMB Agent is required for any such
assignment or transfer, unless an Event of Default under any of Clause 28.2
(Non-payment) or Clause 28.6 (Insolvency) to Clause 28.9 (Creditors’ process)
(inclusive) is outstanding (each a Free Transfer Event).   (c)   The Facility
Agent is not obliged to execute a Transfer Certificate or otherwise give effect
to an assignment or transfer until it has completed all know your customer
requirements to its satisfaction. The Facility Agent shall promptly notify the
Existing Lender and the New Lender if there are any such requirements.   (d)  
An assignment of rights will only be effective if the New Lender confirms to the
Facility Agent and the Obligors in form and substance satisfactory to the
Facility Agent that it is bound by obligations to the other Finance Parties
under this Agreement equivalent to those it would have been under if it were an
Original Lender.   (e)   A transfer of obligations will be effective only if
either:

  (i)   rights are assigned, corresponding obligations are released and
equivalent obligations are assumed in accordance with the following provisions
of this Clause; or     (ii)   the obligations are novated in accordance with the
following provisions of this Clause.

(f)   Unless the Facility Agent otherwise agrees, the New Lender shall pay to
the Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €1,000. In no event shall any Obligor pay any fees or
costs in relation to such transfer to a New Lender.   (g)   Any reference in
this Agreement to a Lender includes a New Lender but excludes a Lender if no
amount is or may be owed to or by it under this Agreement.   (h)   A Lender may
sub-participate its obligations under this Agreement, provided that no such
arrangement can be made with a Competitor unless a Free Transfer Event (as
defined in Clause 36.2 (Assignments and transfers by Lenders)) has occurred. For
the purpose of this Clause, a Competitor means an entity, person, trust, fund or
partnership engaged in the business of owning, managing, operating or possessing
industrial logistics real estate.

36.3 Transfer certificates

(a)   In this Clause:       Transfer Date means, for a Transfer Certificate, the
later of:

  (i)   the proposed Transfer Date specified in that Transfer Certificate; and  
  (ii)   the date on which the Transfer Certificate is executed.

    For these purposes, a reference to an assignment includes any related
release and assumption.   (b)   An assignment or a novation is effected if:

Page 111



--------------------------------------------------------------------------------



 



  (i)   the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate together with, unless a Free Transfer Event
is outstanding, evidence of the prior written consent of the AMB Agent;     (ii)
  the Existing Obligor and the New Obligor deliver to the Facility Agent a duly
completed Transfer Certificate; and     (iii)   the Facility Agent executes it.

    The Facility Agent shall execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.   (c)   Each Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf.   (d)   For a transfer by assignment under a Transfer
Certificate in the form of Part A of Schedule 6 (Form of Transfer Certificate
for Transfers by Assignment) of Schedule 6 (Forms of Transfer Documents), on the
Transfer Date:

  (i)   the Existing Lender will assign absolutely to the New Lender the
Existing Lender’s rights expressed to be the subject of the assignment in the
Transfer Certificate;     (ii)   the Existing Lender will be released from the
obligations expressed to be the subject of the release in the Transfer
Certificate;     (iii)   the New Lender will become a Lender under this
Agreement and will be bound by obligations equivalent to those from which the
Existing Lender is released under Clause 36.3(d)(ii);     (iv)   the Existing
Obligor will assign absolutely to the New Obligor the Existing Obligor’s rights
expressed to be the subject of the assignment in the Transfer Certificate;    
(v)   the Existing Obligor will be released from the obligations expressed to be
the subject of the release in the Transfer Certificate; and     (vi)   the New
Obligor will become the Obligor for the purposes of the transferred Loan and
will be bound by obligations equivalent to those from which the Existing Obligor
is released under Clause 36.3(d)(v) and will provide security and/or guarantees
to the Finance Parties in accordance with this Agreement in form and content
satisfactory to the Facility Agent.

(e)   For a transfer by novation under a Transfer Certificate in the form of
Part B of Schedule 6 (Form of Transfer Certificate — Transfers by Novation), on
the Transfer Date:

  (i)   the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender;     (ii)   the Existing Lender will be
released from those obligations and cease to have those rights;

Page 112



--------------------------------------------------------------------------------



 



  (iii)   the New Lender will become a Lender under this Agreement and be bound
by the terms of this Agreement as a Lender;     (iv)   the New Obligor will
assume the rights and obligations of the Existing Obligor expressed to be the
subject of the novation in the Transfer Certificate in substitution for the
Existing Obligor;     (v)   the Existing Obligor will be released from those
obligations and cease to have those rights; and     (vi)   the New Obligor will
become the Obligor for the purposes of the transferred Loan be bound by the
terms of this Agreement as a Lender and will provide security and/or guarantees
to the Finance Parties in accordance with this Agreement in form and content
satisfactory to the Facility Agent.

(f)   The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate.   (g)   The Facility Agent shall promptly upon request of the
Borrower provide the Borrower with an up-to-date list of the Lenders and their
respective Commitments.

36.4 Limitation of responsibility of Existing Lender and Existing Obligor

(a)   Unless expressly agreed to the contrary, an Existing Lender and Existing
Obligor (as the case may be) makes no representation or warranty and assumes no
responsibility to a New Lender or New Obligor (as the case may be) for the
legality, validity, adequacy, accuracy, completeness or performance of:

  (i)   the financial condition of any Obligor; or     (ii)   the legality,
validity, effectiveness, enforceability, adequacy, accuracy, completeness or
performance of:

  (A)   any Finance Document or any other document;     (B)   any statement or
information (whether written or oral) made in or supplied in connection with any
Finance Document; or     (C)   any observance by any Obligor of its obligations
under any Finance Document or any other documents,

    and any representations or warranties implied by law are excluded.   (b)  
Each New Lender and New Obligor confirms to the Existing Lender or the Existing
Borrower (as the case may be) and the other Finance Parties that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents (including
the financial condition and affairs of each Obligor and its related entities and
the nature and extent of any recourse against any Party or its assets) in
connection with its participation in this Agreement; and

Page 113



--------------------------------------------------------------------------------



 



  (ii)   has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document.

(c)   Nothing in any Finance Document requires an Existing Lender or an Existing
Obligor to:

  (i)   accept a re-transfer from a New Lender or a New Obligor (as the case may
be) of any of the rights and obligations assigned or transferred under this
Clause; or     (ii)   support any losses incurred by the New Lender or the New
Obligor (as the case may be) by reason of the non-performance by an Obligor of
its obligations under any Finance Document or otherwise.

36.5 Costs resulting from a change of Lender or Facility Office
If:

(a)   a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and   (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to pay a Tax Payment or an Increased Cost,

then the Obligor need only pay that Tax Payment or Increased Cost to the same
extent that it would have been obliged to if no assignment, transfer or change
had occurred.
37. DISCLOSURE OF INFORMATION

(a)   Each Finance Party shall keep confidential any information supplied to it
by or on behalf of any Obligor in connection with the Finance Documents.
However, a Finance Party is entitled to disclose information (which may include
copies of Finance Documents):

  (i)   to an Affiliate or any person with whom it may enter, or has entered
into, any kind of transfer, participation or other agreement in relation to this
Agreement;     (ii)   which is publicly available, other than as a result of a
breach by that Finance Party of this Clause;     (iii)   in connection with any
legal or arbitration proceedings;     (iv)   if required to do so under any law
or regulation;     (v)   to a governmental, banking or other regulatory
authority;     (vi)   to its professional advisers;     (vii)   to any Rating
Agency;     (viii)   to a stock exchange, listing authority or similar body;    
(ix)   to any member of the Group or a related entity of a member of the Group;
or     (x)   with the agreement of the relevant Obligor.

Page 114



--------------------------------------------------------------------------------



 



(b)   This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.  
(c)   Any press announcement or other media communication in relation to the
facility shall be agreed with the Facility Agent prior to its release.

38. SET-OFF
At any time after an Event of Default is continuing in relation to an Obligor, a
Finance Party may set off any matured obligation owed to it by that Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that Obligor
under the Finance Documents, regardless of the place of payment, booking branch
or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off. That
Finance Party shall promptly notify the relevant Obligor of the effecting of any
such set-off.
39. SEVERABILITY
If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:

(a)   the legality, validity or enforceability in that jurisdiction of any other
term of the Finance Documents; or   (b)   the legality, validity or
enforceability in other jurisdictions of that or any other term of the Finance
Documents.

40. COUNTERPARTS
Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
41. NOTICES
41.1 In writing

(a)   Any communication in connection with a Finance Document shall be in
writing and, unless otherwise stated, may be given:

  (i)   in person, by post or fax; or     (ii)   another form of communication
as agreed between the Parties.

(b)   Unless it is agreed to the contrary, any consent or agreement required
under a Finance Document shall be given in writing.

41.2 Contact details

(a)   Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

Page 115



--------------------------------------------------------------------------------



 



(b)   The contact details of the AMB Agent for this purpose are:

         
 
  Address:   AMB European Investments LLC
 
      WTC Amsterdam H-13
 
      Zuidplein 108
 
      1077 XV Amsterdam
 
      The Netherlands
 
       
 
  Fax:   +31 (0)20 797 1901
 
       
 
  Phone:   1+31 (0)20 797 1900
 
       
 
  Attention:   Cash Management
 
            With a cc to the attention of: General Counsel
 
       
 
  With a copy to:   AMB Property, L.P.
 
       
 
  Address:   Pier 1, Bay 1
 
      San Francisco, California 94111
 
      United States
 
       
 
  Fax:   1-415-394-9001
 
       
 
  Phone:   1-415-394-9000
 
       
 
  Attention:   SVP, Capital Markets       With a cc to the attention of: General
Counsel

(c)   The contact details of the Security Agent for this purpose are as listed
in Part F of Schedule 1 (Original Parties and Properties).   (d)   The contact
details of the Facility Agent for this purpose are:       Address: ING Real
Estate Finance NV, Schenkkade 652595AS, ‘s-Gravenhage, The Netherlands       Fax
number: +31 70 341 8870       Attention: Rinus Vincentie   (e)   Any Party may
change its contact details by giving five Business Days’ notice to the Facility
Agent or (in the case of the Facility Agent) to the other Parties.   (f)   Where
a Finance Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

Page 116



--------------------------------------------------------------------------------



 



41.3 Effectiveness

(a)   Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

  (i)   if delivered in person, at the time of delivery;     (ii)   if posted,
five days after being deposited in the post, postage prepaid, in a correctly
addressed envelope;     (iii)   if by fax, when received in legible form; and  
  (iv)   if by e-mail or any other electronic communication, when received in
legible form.

(b)   A communication given under Clause 41.3(a) but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.   (c)   A communication to the
Facility Agent will only be effective on actual receipt by it.

41.4 Obligors

(a)   All communications under the Finance Documents to or from a Lender shall
be sent through the Facility Agent.   (b)   Unless otherwise agreed or
specified, all communications under the Finance Documents to or from an Obligor
shall be sent through the AMB Agent.   (c)   Each Obligor irrevocably appoints
the AMB Agent to act as its agent:

  (i)   to give and receive all communications under the Finance Documents;    
(ii)   to supply all information concerning itself to any Finance Party; and    
(iii)   to sign all documents under or in connection with the Finance Documents.

(d)   Any communication given to AMB Agent in connection with a Finance Document
will be deemed to have been given also to the other Obligors.   (e)   Each
Finance Party may assume that any communication made by AMB Agent is made with
the consent of each other Obligor.

42. LANGUAGE

(a)   Any notice given in connection with a Finance Document shall be in
English.   (b)   Any other document provided in connection with a Finance
Document shall be

  (i)   in English; or     (ii)   (unless the Facility Agent otherwise agrees or
the document is or relates specifically to the Land Charges or the
constitutional documents provided in connection with a

Page 117



--------------------------------------------------------------------------------



 



      Finance Document) accompanied by a certified English translation. In such
a case, the English translation shall prevail unless the document is a statutory
or other official document.

43. GOVERNING LAW

(a)   This Agreement is governed by, and shall be construed in accordance with,
English law.   (b)   Each Security Document shall be governed by the law that
the Security Asset is located or as otherwise specified in Schedule 9 (Security
Principles).

44. ENFORCEMENT
44.1 Jurisdiction

(a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.   (b)   The English courts are the most
appropriate and convenient courts to settle any such dispute in connection with
any Finance Document. Each Obligor agrees not to argue to the contrary and
waives objection to those courts on the grounds of inconvenient forum or
otherwise in relation to proceedings in connection with any Finance Document.  
(c)   This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

(d)   References in this Clause to a dispute in connection with a Finance
Document includes any dispute as to the existence, validity or termination of
that Finance Document.

44.2 Service of process

(a)   Each Obligor not incorporated in England and Wales irrevocably appoints
Law Debenture Corporate Services Limited of fifth floor, 100 Wood Street, London
EC2V 7EX, United Kingdom as its agent under the Finance Documents for service of
process in any proceedings before the English courts in connection with any
Finance Document.   (b)   If any person appointed as process agent is unable
under this Clause for any reason to so act, the Borrowers (on behalf of all the
Obligors) shall immediately (and in any event within 10 days of the event taking
place) appoint another agent on terms acceptable to the Facility Agent. Failing
this, the Facility Agent may appoint another process agent for this purpose.  
(c)   Each Obligor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.   (d)   This Clause does
not affect any other method of service allowed by law.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

Page 118



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
Part A
- General
1. No duplication of documents or evidence comprising a condition precedent
1. The Parties acknowledge that if a document or evidence satisfying a condition
precedent has been provided previously to the relevant Party in satisfaction of:

(a)   a Condition Precedent; or   (b)   a condition precedent of another
agreement or otherwise with the Facility Agent’s prior written consent,

such document or evidence need not be provided again unless the circumstances
have changed such that the document or evidence satisfying a condition precedent
is inaccurate or misleading.
Part B
– Upon signing this Agreement
Unless previously provided in accordance with Section 1 of this Schedule.
A. The Obligors
1. Except in regards to AMB Property, L.P. and AMB European Investments LLC, a
copy of the constitutional documents of each Obligor (and, where available, a
copy of an up to date extract from the commercial register for each Obligor)
being in each case dated no more than 14 days before the first Initial Closing
Date under this Agreement. It is acknowledged that no commercial register
extract is available in respect of the Fund Obligors.
2. A specimen of the signature of each person authorised on behalf of each
Obligor to enter into any Finance Document or to sign or send any document or
notice in connection with any Finance Documents to which it is a party.
3. Except in regards to AMB Property, L.P. and AMB European Investments LLC, a
copy of the supervisory board resolution (or equivalent) of each Obligor:

(a)   approving the terms of, and the transactions contemplated by, this
Agreement and the other Finance Documents to which it is a party; and   (b)  
(if required) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf.

4. A certificate or certification of an authorised signatory of each Obligor
certifying that each copy document referred to in:

Page 131



--------------------------------------------------------------------------------



 



(a)   paragraphs 1, 2 and 3 of this Part B (Upon signing this Agreement) of
Schedule 2 (Conditions Precedent) entered into by it and provided in
satisfaction of these Conditions Precedent is correct, complete and in full
force and effect; and   (b)   this Part B (Upon signing this Agreement) of
Schedule 2 (Condition Precedents) (but excluding the Finance Documents and those
documents referred to in (a) of this paragraph 4), entered into by it and
provided in satisfaction of these Conditions Precedent is true, complete and
correct.

5. Evidence reasonably required by the Facility Agent for the purpose of any
know your customer requirements.
6. Evidence that the agent of the Obligors (other than any incorporated in
England and Wales) under the Finance Documents for service of process in England
has accepted its appointment.
7. A Group Structure Chart.
8. In relation to each Belgian Obligor (and if applicable under Belgian law), a
copy of a shareholders resolution approving the limitations set out in Clause
26.9 (Control and Change of control) and any other clause of any Finance
Document pertaining to a change of control and evidence of filing of such a
resolution with the clerk of a competent commercial court in accordance with
clause 556 of the Belgian Company Code.
9. In relation to each Spanish Obligor, a copy of the relevant PE-1 or PE-3
forms, according to ruling 6/2000 dated 31 October of the Central Bank of Spain
on foreign loans, credits and set-offs, filed with the Oficina de Balanza de
Pagos of the Bank of Spain, with the financial transaction number (numero de
operación financiera or N.O.F.) granted by such institution.
B. Documents to be delivered
10. A duly executed original of the Facilities Agreement.
11. A duly executed original of the Fee Letter.
12. A duly executed original of the Deed of Subordination.
13. Executed copies of any Reliance Letter (if any) provided at the option of
the AMB Agent.
14. A duly executed original of the Acquisition Loan Guarantee.
C. Opinions
15. A signed legal opinion of Freshfields Bruckhaus Deringer, English legal
advisers to the Facility Agent addressed to the Finance Parties.
16. A signed legal opinion of legal advisers to the Obligors addressed to the
Finance Parties in relation to the capacity and authority of each Obligor to
enter into the Finance Documents to which it is a party.
D. Borrowers
17. For each Acquisition Loan, see Part C (Acquisition Loan) of this Schedule.

Page 132



--------------------------------------------------------------------------------



 



18. For each Term Loan, see Part D (Term Loan) of this Schedule.

Page 133



--------------------------------------------------------------------------------



 



Part C
– Acquisition Loan
Unless previously provided in accordance with Section 1 of this Schedule.
A. Additional Obligors
If an Acquisition Loan is to be utilised, guaranteed or secured by an Additional
Obligor who is not a Party to this Agreement in the capacity that it will be
undertaking in regard to that Acquisition Loan, each such Additional Obligor
shall provide (unless previously provided in accordance with Section 1 of this
Schedule):
1. A copy of the constitutional documents of each Additional Obligor (and, where
available, a copy of an up to date extract from the commercial register for each
Additional Obligor) being in each case dated no more than 14 days before the
Closing Date of the relevant Acquisition Loan. It is acknowledged that no
commercial register extract is available in respect of the Fund Obligors.
2. A specimen of the signature of each person authorised on behalf of each
Additional Obligor to enter into any Finance Document or to sign or send any
document or notice in connection with any Finance Documents to which it is a
party.
3. A copy of supervisory board resolution or equivalent (if any) of each
Additional Obligor:

(a)   approving the terms of, and the transactions contemplated by, this
Agreement and the other Finance Documents to which it is a party; and   (b)  
(if required) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf.

4. A certificate or certification of an authorised signatory of each Obligor
certifying that each copy document referred to in:

(a)   paragraphs 1, 2 and 3 of this Part C (Acquisition Loan) of Schedule 2
(Conditions Precedent) entered into by it and provided in satisfaction of these
Conditions Precedent is correct, complete and in full force and effect; and  
(b)   this Part C (Acquisition Loan) of Schedule 2 (Condition Precedents) (but
excluding the Finance Documents and those documents referred to in (a) of this
paragraph 4) entered into by it and provided in satisfaction of these Conditions
Precedent is true, complete and correct.

5. Evidence reasonably required by the Facility Agent for the purpose of any
know your customer requirements.
6. Evidence that the agent of the Additional Obligors (other than any
incorporated in England and Wales) under the Finance Documents for service of
process in England has accepted its appointment.
7. In relation to each Belgian Obligor that is an Additional Obligor (and if
applicable under Belgian law), a copy of a shareholders resolution approving
Clause 26.9 (Control and Change of Control) and any other clause of any Finance
Document pertaining to a change of control and

Page 134



--------------------------------------------------------------------------------



 



evidence of filing of such a resolution with the clerk of a competent commercial
court in accordance with clause 556 of the Belgian Company Code.
8. In relation to each Spanish Obligor:

(a)   a copy of the relevant PE-1 or PE-3 forms, according to ruling 6/2000
dated 31 October of the Central Bank of Spain on foreign loans, credits and
set-offs, filed with the Oficina de Balanza de Pagos of the Bank of Spain, with
the financial transaction number (numero de operación financiera or N.O.F.)
granted by such institution.   (b)   evidence that the Transfer Certificate, the
Facility Agreement and any amendment thereof is formalised in a Spanish notarial
document for the purposes of Article 517 et seq. of the Civil Procedural Law
(Law 1/2000 of 7 January) (Ley de Enjuiciamiento Civil) where an Additional
Obligor has acceded to this Agreement by way of transfer in accordance with
Clause 36 (Changes to the Parties).

9. In relation to a French Obligor, a completed and signed TEG Letter.
10. A legal opinion of the legal advisers to the Obligors addressed to the
Finance Parties in relation to the capacity and authority of the relevant
Additional Obligor to enter into the Finance Documents to which it is a party.
11. Sufficient evidence of the valid accession of the Additional Obligor to this
Agreement and the Finance Documents (including, but not limited to, the Deed of
Subordination where applicable) as an Acquisition Borrower (including, but not
limited to, where an Obligor is acceding to this Agreement and the Finance
Documents in a different capacity from that which it otherwise holds pursuant to
this Agreement).
B. Approval
12. Approval of the applicable Credit Committee of each Lender carried out on a
desktop basis.
13. A certificate of the relevant Acquisition Borrower confirming that, so far
as it is aware, the Acquisition which will be financed by the relevant
Acquisition Loan is permitted by the constitutional documents of that
Acquisition Borrower. This certification may be incorporated into the
certificate referred to in paragraph 4 of Part C (Acquisition Loan) of this
Schedule.
C. Property
In relation to each Property to be financed by that Acquisition Loan:
14. A copy of the executed Acquisition Documents.
15. A copy of any other consents, permissions, waivers and approvals required
under the Acquisition Document have been received by the notary.
16. Evidence that any due notice under an Acquisition Document has been received
by the purchaser under the Acquisition.
17. A copy of the complete rent-roll in relation to its rental income including
details of tenants, lease expiry dates and rents.

Page 135



--------------------------------------------------------------------------------



 



18. A copy of cash-flow projections (in Argus extract or Excel form) that
substantiate the purchase price of the Property.
19. Evidence that an environmental assessment report has been commissioned by a
firm of appraisers acceptable to the Facility Agent (acting reasonably).
20. Evidence that a valuation and appraisal report has been commissioned by the
vendor, in a form acceptable to the Facility Agent (acting reasonably).
21. A description of the Property to the satisfaction of the Facility Agent.
22. Evidence to the satisfaction of the Facility Agent that an acceptable
property management contract will be in effect in relation to the Property (or
that an Affiliate of AMB acceptable to the Facility Agent has been appointed to
provide asset and property management services).
D. Insurance
23. Evidence that insurance cover is in force in respect of the relevant
Property and that the necessary premia have been paid or will be paid in
accordance with the usual procedures applicable to any group insurance policy
under which the relevant Property is insured.
E. Documents to be delivered
24. Executed copies of any Reliance Letter (if any) is provided at the option of
the AMB Agent.
25. A duly completed Request for the relevant Loan.

Page 136



--------------------------------------------------------------------------------



 



Part D
– Term Loans
Unless previously provided in accordance with Section 1 of this Schedule.
A. Additional Obligors
If a Term Loan is to be utilised, guaranteed or secured by an Additional Obligor
who is not a Party to this Agreement in the capacity that it will be undertaking
in regard to that Term Loan, each such Additional Obligor shall provide (unless
previously provided in accordance with Section 1 of this Schedule):
1. A copy of the constitutional documents of each Additional Obligor (and, where
available, a copy of an up to date extract from the commercial register for each
Additional Obligor) being in each case dated no more than 14 days before the
Closing Date of the relevant Term Loan. It is acknowledged that no commercial
register extract is available in respect of the Fund Obligors.
2. A specimen of the signature of each person authorised on behalf of each
Additional Obligor to enter into any Finance Document or to sign or send any
document or notice in connection with any Finance Documents to which it is a
party.
3. A copy of supervisory board resolution or equivalent (if any) of each
Additional Obligor:

(a)   approving the terms of, and the transactions contemplated by, this
Agreement and the other Finance Documents to which it is a party; and   (b)  
(if required) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf.

4. A certificate or certification of an authorised signatory of each Obligor
certifying that each copy document referred to in:

(a)   paragraphs 1, 2 and 3 of this Part D (Term Loans) of Schedule 2
(Conditions Precedent) entered into by it and provided in satisfaction of these
Conditions Precedent is correct, complete and in full force and effect; and  
(b)   this Part D (Term Loans) of Schedule 2 (Condition Precedents) (but
excluding the Finance Documents and those documents referred to in (a) of this
paragraph 4), entered into by it and provided in satisfaction of these
Conditions Precedent is true, complete and correct.

5. Evidence reasonably required by the Facility Agent for the purpose of any
know your customer requirements.
6. Evidence that the agent of the Additional Obligors (other than any
incorporated in England and Wales) under the Finance Documents for service of
process in England has accepted its appointment.
7. In relation to each Belgian Obligor that is an Additional Obligor (and if
applicable under Belgian law), a copy of a shareholders resolution approving
Clause 26.9 (Control and Change of Control) and any other clause of any Finance
Document pertaining to a change of control and evidence of filing of such a
resolution with the clerk of a competent commercial court in accordance with
clause 556 of the Belgian Company Code.

Page 137



--------------------------------------------------------------------------------



 



8. In relation to each Spanish Obligor:

(a)   a copy of the relevant PE-1 or PE-3 forms, according to ruling 6/2000
dated 31 October of the Central Bank of Spain on foreign loans, credits and
set-offs, filed with the Oficina de Balanza de Pagos of the Bank of Spain, with
the financial transaction number (numero de operación financiera or N.O.F.)
granted by such institution; and   (b)   evidence that the Transfer Certificate,
the Facility Agreement and any amendment thereof is formalised in a Spanish
notarial document for the purposes of Article 517 et seq. of the Civil
Procedural Law (Law 1/2000 of 7 January) (Ley de Enjuiciamiento Civil) where an
Additional Obligor has acceded to this Agreement by way of transfer in
accordance with Clause 36 (Changes to the Parties).

9. In relation to a French Obligor, a completed and signed TEG Letter.
10. A legal opinion of the legal advisers to the Obligors addressed to the
Finance Parties in relation to the capacity and authority of the relevant
Additional Obligor to enter into the Finance Documents to which it is a party.
11. Sufficient evidence of the valid accession of the Additional Obligor to this
Agreement and the Finance Documents (including, but not limited to, the Deed of
Subordination where applicable) as a Term Borrower as the case may be
(including, but not limited to, where an Obligor is acceding to this Agreement
and the Finance Documents in a different capacity from that which it otherwise
holds pursuant to this Agreement).
B. Approval
12. Approval of the applicable Credit Committee of each Lender carried out on a
desktop basis.
13. A certificate of the relevant Term Borrower confirming that, so far as it is
aware, the Acquisition which will be financed by the relevant Term Loan is
permitted by the constitutional documents of that Term Borrower. This
certification may be incorporated into the certificate referred to in paragraph
4 of Part D (Term Loans) of this Schedule.
C. Reports
14. Real estate appraisal report of the relevant Property in a form acceptable
to the Facility Agent (acting reasonably) that, inter alia, evidences that the
Property meets modern standards, is well located and is satisfactorily leased.
15. Environmental assessment report of the relevant Property from a firm of
environment experts, and in a form, acceptable to the Facility Agent (acting
reasonably).
D. Insurance
16. Evidence that insurance cover in force in respect of each Property:

(a)   complies with the terms of this Agreement to the satisfaction of the
Facility Agent (acting reasonably); and   (b)   the necessary premia have been
paid or will be paid in accordance with usual procedures applicable to any group
insurance policy under which the relevant property is insured.

Page 138



--------------------------------------------------------------------------------



 



E. Documents to be delivered
17. Duly executed copies of the Finance Documents.
18. A duly executed copy of any other document or contract required by the
Facility Agent (acting reasonably).
19. In the case of an increase to the Term Facility maximum aggregate principal
amount, the entry into a side-letter between the Lender, the AMB Agent, the
Acquisition Loan Guarantor, the Carve-out Indemnifier and the Facility Agent and
Security Agent regarding an increase in the Total Commitments.
20. Executed copies of any Reliance Letter (if any) provided at the option of
the AMB Agent.
F. Security
21. In the case of a ShareCo as a Term Borrower:

(a)   provide any and all documents pursuant to Clause 29.7 (ShareCo as a Term
Borrower) and shall have executed, or procured the execution of, the Security
Documents as listed below securing for the benefit of the Security Agent or the
Lenders (as the case may be) for the payment and discharge of its obligations
under the Finance Documents, all rights, title and interest in and to each of
the following (as applicable) or as otherwise agreed with the Facility Agent :

  (i)   the Property financed by that Term Loan and all right, title, claims and
interest in respect of that Property by providing:

  (A)   copies of the deed of Land Charge or such other document;     (B)  
evidence of either:

  (I)   deletion of the prior ranking land encumbrances (other than Permitted
Encumbrances); or     (II)   notarial (or equivalent) confirmation that the
prior ranking land charges are to be satisfied with the proceeds of the Loan and
the necessary declarations are already in custody with the notary (or
equivalent);

  (ii)   (if required under this Agreement) any Shares it owns in the PropCo
which owns the Property financed by such Term Loan (subject to this Agreement)
and:

  (A)   all right, title, claims and interest in respect of such Shares;     (B)
  in the case of a pledge of 100 per cent. of the Shares in the target company
where those Shares are governed by Belgian law, a tax ruling that specifies
that, that pledge does not impair withholding tax exemptions, intra-group loans
or dividends of the target company; and     (C)   in the case of Shares that are
governed by Belgian law and subject to Paragraph 1.1(g) of Part L (Registration
of security in accordance with the

Page 139



--------------------------------------------------------------------------------



 



      laws of Belgium) of Schedule 9 (Security Principles), a tax ruling
pertaining to the Interest-Royalty Directive and the Parent-Subsidiary
Directive;

  (iii)   any Hedging Arrangements entered into in respect of that Term Loan and
all rights, claims and interest in respect of the Hedging Arrangements;     (iv)
  the Lease Documents relating to that Property and all right, title, claims and
interest in respect of those Lease Documents provided that such Security
Interest shall not be disclosed to the relevant tenants before an Enforcement
Event;     (v)   where a Property has been acquired by the relevant member of
the Group by a purchase of shares in the relevant PropCo (and not by purchase of
that Property by way of an asset acquisition), the Acquisition Documents
relating to that Property and all right, title, claims and interest in respect
of that Acquisition Documents;     (vi)   with regard to Insurances:

  (A)   (x) all Insurances and so that the same are assigned, pledged, endorsed
or will be endorsed within a period of time acceptable to the Facility Agent (as
the case may be) in favour of the Lenders and/or Security Agent as a
“mortgagee/loss payee” (or equivalent acceptable to the Facility Agent acting
reasonably) and, if only loss payee status has been granted, with a right to
have all proceeds of Insurances in respect of the relevant Property assigned to
the Security Agent or the Lender on an Enforcement Event and, (y) in respect of
any AMB general liability insurance policy, evidence to the satisfaction of the
Facility Agent, that the Lenders and/or Security Agent (as the case may be) is
named and endorsed (or will be endorsed within a period of time acceptable to
the Facility Agent) as an “additional insured-mortgagee, assignee, receiver” (or
equivalent acceptable to the Facility Agent acting reasonably); and/or     (B)  
where the Facility Agent acting reasonably, is of the view that loss payee
status alone does not adequently protect the interests of the Lenders and/or
Security Agent in any jurisdiction, an assignment to the Lender of the
Borrower’s claims under all Insurances concerning the relevant Property,

      as agreed with the Facility Agent; and     (vii)   the relevant PropCo
which owns the Property financed by such Term Loan shall execute a guarantee in
the form of Schedule 13 (PropCo Guarantee) for the benefit of the Finance
Parties for that ShareCo’s obligations to the Lenders as a Borrower pursuant to
the relevant Term Loan or the Converted Loan;

22. In the case of a PropCo as a Term Borrower:

(a)   provide any and all documents pursuant to Clause 29.8 (PropCo as a Term
Borrower) and shall have executed the Security Documents required as listed
below securing for the benefit of the Security Agent or the Lenders (as the case
may be) for the payment and discharge of its obligations under the Finance
Documents, all rights, title and interest in and to each of the following (as
applicable):

Page 140



--------------------------------------------------------------------------------



 



  (i)   the Property and all right, title, claims and interest in respect of
that Property by providing:

  (A)   copies of the deed of Land Charge or such other document;     (B)  
evidence of either:

  (I)   deletion of the prior ranking land encumbrances (other than Permitted
Encumbrances); or     (II)   notarial (or equivalent) confirmation that the
prior ranking land charges are to be satisfied with the proceeds of the Loan and
the necessary declarations are already in custody with the notary (or
equivalent);

  (ii)   the Lease Documents relating to that Property and all rights, title,
claims and interest in respect of those Lease Documents provided that such
Security Interest shall not be disclosed to the relevant tenants before an
Enforcement Event;     (iii)   where a Property has been acquired by the
relevant member of the Group by a purchase of shares in the relevant PropCo (and
not by purchase of that Property by way of an asset acquisition), the
Acquisition Documents relating to that Property and all rights, title, claims
and interest in respect of that Acquisition Documents;     (iv)   any Hedging
Arrangements entered into in respect of that Term Loan and all rights, claims
and interest in respect of the Hedging Arrangements; and     (v)   with regard
to Insurances:

  (A)   (x) all Insurances and so that the same are assigned, pledged, endorsed
or will be endorsed within a period of time acceptable to the Facility Agent (as
the case may be) in favour of the Lenders and/or Security Agent as a
“mortgagee/loss payee” (or equivalent acceptable to the Facility Agent acting
reasonably) and, if only loss payee status has been granted, with a right to
have all proceeds of Insurances in respect of the relevant Property assigned to
the Security Agent or the Lender on an Enforcement Event and, (y) in respect of
any AMB general liability insurance policy, evidence to the satisfaction of the
Facility Agent, that the Lenders and/or Security Agent (as the case may be) is
named and endorsed (or will be endorsed within a period of time acceptable to
the Facility Agent) as an “additional insured-mortgagee, assignee, receiver” (or
equivalent acceptable to the Facility Agent acting reasonably); and/or     (B)  
where the Facility Agent acting reasonably, is of the view that loss payee
status alone does not adequently protect the interests of the Lenders and/or
Security Agent in any jurisdiction, an assignment to the Lender of the
Borrower’s claims under all Insurances concerning the relevant Property,

      as agreed with the Facility Agent.

Page 141



--------------------------------------------------------------------------------



 



G. Properties
In relation to each Property:
23. A copy of the executed Acquisition Document.
24. A copy of other consents, permissions, waivers and approvals required under
the Acquisition Document have been received by the notary (or equivalent).
25. Evidence that any due notice under an Acquisition Document has been received
by the purchaser of the Acquisition.
26. Executed copies of any Lease Document relating to the Property which must be
in a form satisfactory to the Lender acting reasonably (including any guarantees
given in respect of the tenants obligations under any such Lease Document).
27. Evidence to the satisfaction of the Facility Agent (acting reasonably) that
an acceptable property management contract is in effect in relation to the
Property (or that an Affiliate of AMB Property, L.P. or the Logistics Fund
acceptable to the Facility Agent (acting reasonably) has been appointed to
provide asset and property management services).
28. A copy of the complete rent-roll including tenants, expiry dates and rents.
29. A copy of cash-flow projections, in Argus extract or Excel form, that
substantiate the purchase price.
30. A description and registration of the Property to the satisfaction of the
Facility Agent (acting reasonably).
31. An analysis of the tenants to the satisfaction of the Facility Agent (acting
reasonably).
32. Completion of any necessary due diligence, including tax and legal due
diligence to the satisfaction of the Facility Agent (acting reasonably).
33. Completion of a satisfactory site-visit to the Property by or on behalf of
the Lenders.
34. In relation to any German Security, confirmation of the proportion of the
Properties by Value that consist of Heritable Building Rights.
Part E
– Logistics Fund
Unless previously provided in accordance with Section 1 of this Schedule.
A. The Fund
1. The operating agreement of the Logistics Fund and any other information
reasonably requested by the Lender in relation to the structure of the Logistics
Fund.
2. The structure and management of the Fund being in a form that is acceptable
to the Facility Agent, acting reasonably.

Page 142



--------------------------------------------------------------------------------



 



3. The completion of any necessary due diligence, including tax and legal due
diligence, to the satisfaction of the Facility Agent (acting reasonably).
B. Transfer
4. Except as otherwise provided in this Agreement, a Transfer Certificate(s)
evidencing the assignment or novation, as the case may be, by the Original AMB
Party of its rights and obligations under the Finance Documents to the Logistics
Fund, including, but not limited to, the Original AMB Party’s rights and
obligations in accordance with the indemnity provided by it under Clause 20.2(b)
of this Agreement, any and all Hedging Arrangements to which it is a
counterparty.
C. Discharge
5. Release of the AMB Property, L.P. and the Original AMB Party from all
liabilities and obligations under this Agreement, including, but not limited to,
AMB Property, L.P.’s obligations as the Acquisition Loan Guarantor and the
Carve-out Indemnifier and the Original AMB Party’s obligations as the AMB Agent.
6. If the Logistics Fund is borrowing under the Facility, the execution of the
Deed of Subordination, to the satisfaction of the Facility Agent.

Page 143



--------------------------------------------------------------------------------



 



Part F
– Additional Obligor
Unless previously provided in accordance with Section 1 of this Schedule.
1. A copy of the constitutional documents of each Additional Obligor (and, where
available, a copy of an up to date extract from the commercial register for each
Additional Obligor) being in each case dated no more than 14 days before the
later of:

(a)   the Closing Date of the relevant Term Loan or Acquisition Loan that, that
Additional Obligor is borrowing or guaranteeing; or   (b)   the date that the
Additional Obligor accedes to this Agreement as an Additional Obligor.

It is acknowledged that no commercial register extract is available in respect
of the Fund Parties.
2. A specimen of the signature of each person authorised on behalf of each
Additional Obligor to enter into any Finance Document or to sign or send any
document or notice in connection with any Finance Documents to which it is a
party.
3. A copy of supervisory board resolution or equivalent (if any) of each
Additional Obligor:

(a)   approving the terms of, and the transactions contemplated by, this
Agreement and the other Finance Documents to which it is a party; and   (b)  
(if required) authorising a special person or persons to execute the Finance
Documents to which it is a party on its behalf.

4. A certificate or certification of an authorised signatory of each Obligor
certifying that each copy document referred to in:

(a)   paragraphs 1, 2 and 3 of this Part F (Upon signing this Agreement) of
Schedule 2 (Conditions Precedent) entered into by it and provided in
satisfaction of these Conditions Precedent is correct, complete and in full
force and effect; and   (b)   this Part F (Upon signing this Agreement) of
Schedule 2 (Condition Precedents) (but excluding the Finance Documents and those
documents referred to in (a) of this paragraph 4) entered into by it and
provided in satisfaction of these Conditions Precedent is true, complete and
correct.

5. Evidence reasonably required by the Facility Agent for the purpose of any
know your customer requirements.
6. Evidence that the agent of the Additional Obligors (other than any
incorporated in England and Wales) under the Finance Documents for service of
process in England has accepted its appointment.
7. In relation to each Belgian Obligor that is an Additional Obligor (and if
applicable under Belgian law), a copy of a shareholders resolution approving
Clause 26.9 (Control and Change of Control) and any other clause of any Finance
Document pertaining to a change of control and

Page 144



--------------------------------------------------------------------------------



 



evidence of filing of such a resolution with the clerk of a competent commercial
court in accordance with clause 556 of the Belgian Company Code.
8. In relation to each Spanish Obligor:

(a)   a copy of the relevant PE-1 or PE-3 forms, according to ruling 6/2000
dated 31 October of the Central Bank of Spain on foreign loans, credits and
set-offs, filed with the Oficina de Balanza de Pagos of the Bank of Spain, with
the financial transaction number (numero de operación financiera or N.O.F.)
granted by such institution; and   (b)   evidence that the Transfer Certificate,
the Facility Agreement and any amendment thereof is formalised in a Spanish
notarial document for the purposes of Article 517 et seq. of the Civil
Procedural Law (Law 1/2000 of 7 January) (Ley de Enjuiciamiento Civil) where an
Additional Obligor has acceded to this Agreement by way of transfer in
accordance with Clause 36 (Changes to the Parties).

9. A legal opinion of the legal advisers to the Obligors addressed to the
Finance Parties in relation to the capacity and authority of the relevant
Additional Obligor to enter into the Finance Documents to which it is a party.
10. Sufficient evidence of the valid accession of the Additional Obligor to this
Agreement and the Finance Documents (including, but not limited to, the Deed of
Subordination where applicable) as an Acquisition Borrower, Term Borrower,
Guarantor, PropCo or ShareCo as the case may be (including, but not limited to,
where an Obligor is acceding to this Agreement and the Finance Documents in a
different capacity from that which it otherwise holds pursuant to this
Agreement).



--------------------------------------------------------------------------------



 



SCHEDULE 5
CALCULATION OF THE MANDATORY COST
1. General

(a)   The Mandatory Cost is to compensate a Lender for the cost of compliance
with:

  (i)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces any of its
functions); or     (ii)   the requirements of the European Central Bank.

(b)   The Mandatory Cost is expressed as a percentage rate per annum.   (c)  
The Mandatory Cost is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Facility Agent in accordance with this Schedule on the
first day of an Interest Period (or as soon as possible after then).   (d)   The
Facility Agent shall distribute each amount of Mandatory Cost among the Lenders
on the basis of the rate for each Lender.   (e)   Any determination by the
Facility Agent pursuant to this Schedule will be, in the absence of manifest
error, conclusive and binding on all the Parties.

2. For a Lender lending from a Facility Office in the U.K.

(a)   The relevant rate for a Lender lending from a Facility Office in the U.K.
is calculated in accordance with the following formula:

         
 
  Ex0.01
 
300    per cent. per annum

    where on the day of application of the formula, E is calculated by the
Facility Agent as being the average of the rates of charge under the fees rules
supplied by the Lenders to the Facility Agent under Clause 2(d) of this Schedule
and expressed in pounds per £1 million.   (b)   For the purposes of this Clause
2:

  (i)   fees rules means the then current rules on periodic fees in the
Supervision Manual of the FSA Handbook or any other law or regulation as may
then be in force for the payment of fees for the acceptance of deposits;    
(ii)   fee tariffs means the fee tariffs specified in the fees rules under
fee-block Category A1 (Deposit acceptors) (ignoring any minimum fee or zero
rated fee required pursuant to the fees rules but applying any applicable
discount rate); and     (iii)   tariff base has the meaning given to it in, and
will be calculated in accordance with, the fees rules.

Page 147



--------------------------------------------------------------------------------



 



(c)   Each rate calculated in accordance with the formula is, if necessary,
rounded upward to four decimal places.   (d)   If requested by the Facility
Agent, each Lender shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Facility Agent the rate of charge
payable by that Lender to the Financial Services Authority under the fees rules
for that financial year of the Financial Services Authority (calculated by that
Lender as being the average of the fee tariffs applicable to that Lender for
that financial year) and expressed in pounds per £1 million of the tariff base
of that Lender.   (e)   Each Lender shall supply to the Facility Agent the
information required by it to make a calculation of the rate for that Lender. In
particular, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

  (i)   the jurisdiction of its Facility Office; and     (ii)   any other
information that the Facility Agent reasonably requires for that purpose.

Each Lender shall promptly notify the Facility Agent of any change to the
information supplied to it under this Clause 2(e).

(f)   The rates of charge of each Reference Bank for the purpose of Clause 2(e)
of this Schedule are determined by the Facility Agent based upon the information
supplied to it under Clauses 2(d) and 2(e) of this Schedule. Unless a Lender
notifies the Facility Agent to the contrary, the Facility Agent may assume that
the Lender’s obligations in respect of cash ratio deposits and special deposits
are the same as those of a typical bank from its jurisdiction of incorporation
with a Facility Office in the U.K.   (g)   The Facility Agent has no liability
to any Party if its calculation over or under compensates any Lender. The
Facility Agent is entitled to assume that the information provided by any Lender
or Reference Bank under this Schedule is true and correct in all respects.   3.
  For a Lender lending from a Facility Office in a Participating Member State  
(a)   The relevant rate for a Lender lending from a Facility Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Facility Agent. This percentage rate per annum shall be certified
by that Lender in its notice to the Facility Agent as its reasonable
determination of the cost (expressed as a percentage of that Lender’s share in
all Loans made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Facility Office.   (b)   If a Lender fails to specify a rate under Clause 3(a)
of this Schedule , the Facility Agent will assume that the Lender has not
incurred any such cost.   4.   Changes   (a)   The Facility Agent may, after
consultation with the Borrowers and the Lenders, determine and notify all the
Parties of any amendment to this Schedule which is required to reflect:

  (i)   any change in law or regulation; or

Page 148



--------------------------------------------------------------------------------



 



  (ii)   any requirement imposed by the Bank of England, the Financial Services
Authority or the European Central Bank (or, in any case, any successor
authority).

(b)   If the Facility Agent, after consultation with the Borrowers, determines
that the Mandatory Cost for a Lender lending from a Facility Office in the U.K.
can be calculated by reference to a screen, the Facility Agent may notify all
the Parties of any amendment to this Agreement which is required to reflect
this.

Page 149



--------------------------------------------------------------------------------



 



SCHEDULE 7
FINANCIAL COVENANTS
1. DEFINITIONS
For the purposes of this Schedule 7 (Financial Covenants), and to the extent not
defined in Clause 1 (Interpretation) of this Agreement, the following additional
definitions shall apply:
Accounting Date means:

(a)   in respect of financial covenants which are tested by reference to
Accounting Periods of 12 months, the last day of the relevant financial year;
and   (b)   in respect of financial covenants which are tested by reference to
Accounting Periods of six months, the day falling within six (6) months after
the close of each financial year and the last day of the financial year;

except, in each such case, as adjusted (if applicable and at the option of the
AMB Agent) to make sure that those dates fall on the same day of the week or
otherwise with the consent of the Facility Agent and the AMB Agent.
Accounting Period means:

(a)   for each of the Acquisition Loan Interest Cover Ratio, Portfolio Historic
Debt Service Cover Ratio and Portfolio Projected Debt Service Cover Ratio, each
period of six months ending on an Accounting Date for which financial statements
are required to be prepared in accordance with Clause 25.2 (Financial
Statements);   (b)   for each of the Fund Historic Debt Service Cover Ratio,
Fund Projected Debt Service Cover Ratio, Fund Loan to Value and minimum Net
Worth covenants, each period of twelve months ending on an Accounting Date for
which financial statements are required to be prepared in accordance with Clause
25.2 (Financial Statements).

Accounting Principles means the accounting principles, standards, conventions
and practices, from time to time and at any time, generally accepted as part of
the accounting standard applicable in Luxembourg (or such other generally
accepted accounting principles that may be used by the Logistics Fund and which
are acceptable to the Facility Agent acting reasonably) in effect from time to
time and commonly and consistently applied in practice.
Acquisition Loan Interest Cover Ratio means, in relation to an Acquisition Loan
and with respect to a Projected Test Period, a calculation of the projected
interest cover ratio estimated by the AMB Agent and approved by the Facility
Agent in its reasonable discretion which will apply to such Projected Test
Period, using the ratio of:

(a)   the estimated operating revenues for the Property financed by that
Acquisition Loan for that Projected Test Period based on operations at the
Properties (including, without limitation, revenues from Lease Documents) and
any other revenue enhancements which are reasonably likely to be in effect
during such Projected Test Period (taking into account, without limitation,
Lease Documents which will commence and Lease Documents which will terminate
during the Projected Test Period) at the relevant time, less the estimated
operating

Page 150



--------------------------------------------------------------------------------



 



    expenses relating to that Property for that Projected Test Period based on
the then current budget for that Property; to

(b)   Acquisition Loan Projected Interest Charges.

Acquisition Loan Projected Interest Charges means, for any Projected Test Period
and in respect of an Acquisition Loan, the aggregate of all interest charges
which will fall due to be paid by the relevant Acquisition Loan Borrower in
respect of that Acquisition Loan during such Projected Test Period.
Cure Act means an act or arrangement by a member of the Parent Group or the
Logistics Fund Group that would cure any breach of any financial covenant in
accordance with this Schedule including, but not limited to:

(a)   making an equity contribution which would result in the relevant Obligors
being in compliance with its obligations under this Agreement;   (b)   the
Borrowers making a voluntary prepayment of the Loans pursuant to Clause 11.4
(Voluntary Prepayment) in such an amount that would make the relevant Obligors
in compliance with this Agreement;   (c)   the issuing of a Credit Support or
any other form of support that would cause the relevant Obligors to be in
compliance with its obligations under this Schedule.

Financial Indebtedness means, with respect to a person, at the relevant time of
computation thereof, the sum of all of the following (without duplication):

(a)   all obligations of such person for borrowed money;   (b)   all amounts
owed by such person to financial institutions or other persons in respect of
reimbursement obligations under commercial letters of credit, surety bonds and
other similar instruments guaranteeing payment or performance of obligations by
such person which, in any such case, are recognised as debt under the Accounting
Principles;   (c)   all obligations for borrowed money secured by any Security
Interest on any asset owned by such person to the extent attributable to such
person’s interest in such asset, even though such person has not assumed or
become liable for payment thereof;   (d)   all obligations of such person in
respect of any capital or finance lease treated as such under Accounting
Principles;   (e)   all obligations for Financial Indebtedness of other persons
which such person has guaranteed or in respect of which there is otherwise
recourse (except for guaranties of customary exceptions for fraud,
misapplication of funds, mortgage registration costs, cross-collateralisation
claims, environmental indemnities and other similar exceptions to recourse
liability including, without limitation, any liability under the carve-out
indemnity set out in Clause 20.2 (Term Facility and Carve-out Indemnity)) to
such person which, in any such case, are recognised as debt under the Accounting
Principles;   (f)   all net obligations of such person under any derivative
contract protecting against or benefiting from any fluctuations in any rate or
price (and, except for any non-payment amount, the then mark to market value of
the derivative transaction will be used to calculate

Page 151



--------------------------------------------------------------------------------



 



    the amount or, if any actual amount is due as a result of the termination or
close-out of that derivative transaction, that amount); and

(g)   all obligations in respect of any shares which are redeemable at the sole
discretion of the relevant shareholder within 12 months.       Notwithstanding
anything in the foregoing, Financial Indebtedness shall not include
reimbursement obligations in respect of a standby letter of credit to the extent
such obligations are cash collateralised or in respect of any Parent Group
Shareholder Loan or Intra-Group Loans.

Financial Year means each annual accounting period ending on 31 December in each
year.
Fund Historic Debt Service means, for any Historic Test Period, the aggregate of
all interest charges, principal repayments, guarantee payments termination sums
and other amounts which have fallen due to be paid by any Fund Logistics Group
member in respect of any Financial Indebtedness due to third parties during such
Historic Test Period but excluding lump sum amounts due at maturity.
Fund Historic Debt Service Cover Ratio means, in relation to a relevant Historic
Test Period, the ratio of:

(a)   the aggregate operating revenues for the Fund Properties for that Historic
Test Period based on operations at the Fund Properties (including, without
limitation, revenues from Lease Documents) in effect during such Historic Test
Period (taking into account, without limitation, Lease Documents which commenced
and Lease Documents which terminated during the Historic Test Period), less
(ii) the aggregate operating expenses relating to the Fund Properties for that
Historic Test Period; to   (b)   Fund Historic Debt Service for that Historic
Test Period.

Fund Loan to Value means, in respect of the Logistics Fund Group, the aggregate
principal amount of all Financial Indebtedness incurred by members of the
Logistics Fund Group to third parties expressed as a percentage to the aggregate
value of all Fund Properties (determined in a manner consistent with the
operating documents of the Logistics Fund and acceptable to the Facility Agent
(acting reasonably)) taken together with the value of all other assets
(including, without limitation, cash) of the Logistics Fund Group at the
relevant time determined in accordance with Accounting Principles and in a
manner consistent with the operating documents of the Logistics Fund.
Fund Projected Debt Service means, for any Projected Test Period, the aggregate
of all interest charges, principal repayments, guarantee payments, termination
sums and other amounts which are estimated to fall due to be paid by any Fund
Logistics Group member in respect of any Financial Indebtedness due to third
parties during such Projected Test Period but excluding lump sum amounts due at
maturity.
Fund Projected Debt Service Cover Ratio means, in relation to a Projected Test
Period, a calculation of the projected Logistics Fund debt service cover ratio
estimated by the AMB Agent and approved by the Facility Agent in its reasonable
discretion which will apply to such Projected Test Period, using the ratio of:

(a)   the estimated operating revenues for the Fund Properties for that
Projected Test Period based on operations at the Fund Properties (including,
without limitation, revenues from Lease Documents (and their equivalent in
relation to properties and buildings which are not

Page 152



--------------------------------------------------------------------------------



 



    Properties) and any revenue enhancements which are reasonably likely to be
in effect during such Projected Test Period (taking into account, without
limitation, Lease Documents (and such equivalents) which will commence and Lease
Documents (and such equivalents) which will terminate during the Projected Test
Period) at the relevant time, less (ii) estimated operating expenses relating to
the Fund Properties for that Projected Test Period based on the then current
budget for the Fund Properties; to

(b)   estimated Fund Projected Debt Service for that Projected Test Period.

Fund Properties means, at any relevant time, all property and buildings
(including, without limitation, the Properties) then owned by any member of the
Logistics Fund Group, howsoever financed.
Historic Test Period means:

(a)   for the Portfolio Debt Service Cover Ratio, each Accounting Period of
6 months beginning on the day after the last day of the immediately preceding
Accounting Period and ending on the last day of the Historic Accounting Period
in respect of which the relevant calculation falls to be made. The first such
Historic Test Period for the Portfolio Debt Service Cover Ratio will commence on
the first Accounting Period commencing after the Fund Accession Date and end on
the last day of such Accounting Period; and   (b)   for the Fund Historic Debt
Service Cover Ratio, each Accounting Period of 12 months beginning on the day
after the last day of the immediately preceding Accounting Period and ending on
the last day of the Accounting Period in respect of which the relevant
calculation falls to be made. The first such Historic Test Period shall be for
the period commencing on 1 January 2007 and ending on 31 December 2007 (adjusted
as necessary to reflect the period of time that the Logistics Fund was not in
existence during such Historic Test Period).

Net Worth means, in respect of the Logistics Fund Group, in each case calculated
on a consolidated basis at the end of the Logistics Fund Group’s Financial Year,
the sum of:

(a)   the aggregate value of all Fund Properties (determined in a manner
consistent with the operating documents of the Logistics Fund and acceptable to
the Facility Agent (acting reasonably)) taken together with the value of all
other assets (including without limitation cash) of the Logistics Fund Group at
the relevant time determined in accordance with Accounting Principles as at the
end of the relevant Financial Year;   (b)   less the aggregate principal amount
of all Financial Indebtedness incurred by members of the Logistics Fund Group to
third parties.

Parent Group Shareholder Loan means any loan made by any member of the Parent
Group that is not a member of the Logistics Fund Group and shown as a
shareholder loan in the balance sheet of the Logistics Fund Group delivered in
respect of the relevant Financial Year.
Portfolio Historic Debt Service means, for any Historic Test Period, the
aggregate of all interest charges, principal repayments, guarantee payments,
termination sums and other amounts which have fallen due to be paid by any Fund
Logistics Group member in respect of Financial Indebtedness pursuant to the
Finance Documents during such Historic Test Period but excluding lump sum
amounts due at maturity.

Page 153



--------------------------------------------------------------------------------



 



Portfolio Historic Debt Service Cover Ratio means, in relation to a relevant
Historic Test Period, the ratio of:

(a)   the aggregate operating revenues for the Properties for that Historic Test
Period based on operations at the Properties (including, without limitation,
revenues from Lease Documents and any revenue enhancements in effect during such
Historic Test Period (taking into account, without limitation, Lease Documents
which commenced and Lease Documents which terminated during the Historic Test
Period), less (ii) the aggregate operating expenses relating to the Properties
for that Historic Test Period; to   (b)   Portfolio Historic Debt Service for
that Historic Test Period.

Portfolio Projected Debt Service means, for any Projected Test Period, the
aggregate of all interest charges, principal repayments, guarantee payments
termination sums and other amounts which will fall due to be paid or will become
payable by any Fund Logistics Group member in respect of Financial Indebtedness
pursuant to the Finance Documents during such Projected Test Period but
excluding lump sum amounts due at maturity.
Portfolio Projected Debt Service Cover Ratio means, in relation to a Projected
Test Period, a calculation of the projected portfolio properties debt service
cover ratio estimated by the AMB Agent and approved by the Facility Agent in its
reasonable discretion which will apply to such Projected Test Period, using the
ratio of:

(a)   the estimated operating revenues for the Portfolio Properties for that
Projected Test Period based on operations at the Properties (including, without
limitation, revenues from Lease Documents) and any revenue enhancements which
are reasonably likely to be in effect during such Projected Test Period (taking
into account, without limitation, Lease Documents which will commence and Lease
Documents which will terminate during the Projected Test Period) at the relevant
time, less (ii) estimated operating expenses relating to the Portfolio
Properties for that Projected Test Period based on the then current budget for
the Portfolio Properties; to   (b)   estimated Portfolio Projected Debt Service
for that Projected Test Period.

Portfolio Properties means, at any relevant time, all Properties owned or to be
owned (as applicable) by any member of the Logistics Fund Group, and which, as
the context may require, have been or will be financed by the Facilities.
Projected Test Period means:

(a)   for the Acquisition Loan Interest Cover Ratio and the Portfolio Projected
Debt Service Cover Ratio, each Accounting Period of 6 months beginning on the
day after the last day of the immediately preceding Accounting Period and ending
on the last day of the Accounting Period in respect of which the relevant look
forward calculation falls to be made. The first such Projected Test Period shall
be the first Accounting Period commencing after the Logistics Fund Accession
Date. However, in the case of the Acquisition Loan Interest Cover Ratio tested
as at (i) the Utilisation Date of each Acquisition Loan as set out in Clause
2.1(b)(ii) (Facility) of each Acquisition Loan or (ii) the Logistics Fund
Accession Date, the Projected Test Period shall be a period of 6 months starting
on the relevant date; and   (b)   for the Fund Projected Debt Service Cover
Ratio, each Accounting Period of 12 months beginning on the day after the last
day of the immediately preceding Accounting Period and ending on the last day of
the Accounting Period in respect of which the relevant calculation

Page 154



--------------------------------------------------------------------------------



 



    falls to be made. The first such Projected Test Period shall be for the
period commencing on 1 January 2008.

Testing Date means:

(a)   the Portfolio Historic Debt Service Cover Ratio will be tested on the
basis of an Historic Test Period with reference first to the Financial Year
ended 31 December 2007, each financial half year ended on a semi-annual date
(i.e. 30 June) thereafter and each Financial Year ended thereafter, in each case
within 120 days of such Financial Year end or, as the case may be, within
90 days of each such financial half year end by reference to the then most
recent semi-annual unaudited consolidated financial statements of the Logistics
Fund Group (together with such other information as is required to show the
Portfolio Debt Service position);   (b)   the Fund Historic Debt Service Cover
Ratio will be tested on the basis of an Historic Test Period with reference
first to the Financial Year ended 31 December 2007 and with reference to each
Financial Year end thereafter within 120 days of such Financial Year end and by
reference to the then most recent annual audited consolidated financial
statements of the Logistics Fund Group;   (c)   the Acquisition Loan Interest
Cover Ratio shall be tested in relation to an Acquisition Loan on the basis of a
Projected Test Period:

  (i)   as at its Utilisation Date;     (ii)   as at the Logistics Fund
Accession Date (if any Acquisition Loan is outstanding as at such date); and    
(iii)   as at the Financial Year ended 31 December 2007, each financial half
year ended on a semi-annual date (i.e. 30 June) thereafter and each Financial
Year ended thereafter, in each case within 120 days of such Financial Year end
or, as the case may be, within 90 days of such financial half year end;

(d)   the Fund Loan to Value ratio shall be tested:

  (i)   on the Logistics Fund Accession Date; and     (ii)   with reference to
the next following Financial Year end (i.e. 31 December 2007) and each Financial
Year end thereafter, in each such case within 120 days of such Financial Year
end and by reference to the then most recent annual audited consolidated
financial statements of the Logistics Fund Group.

(e)   the minimum Net Worth of the Logistics Fund Group shall be tested:

  (i)   on the Logistics Fund Accession Date; and     (ii)   with reference to
the next following Financial Year end (i.e. 31 December 2007) and each Financial
Year end thereafter, in each such case within 120 days of such Financial Year
end and by reference to the then most recent annual audited consolidated
financial statements of the Logistics Fund Group.

Page 155



--------------------------------------------------------------------------------



 



2. BASIS OF CALCULATIONS
2.1 No item shall be deducted or credited more than once in any calculation.
2.2 All the terms defined in paragraph 1 of this Schedule are to be determined
on a consolidated basis and in accordance with the Accounting Principles and
terminology applied by the Borrowers in accordance with this Schedule,
consistently applied.
2.3 The financial covenant(s) set out in:

(a)   paragraphs 3.2, 3.3 and 3.4 which are to be tested on the Logistics Fund
Accession Date shall be tested by reference to the opening financial statements
of the Logistics Fund upon delivery of a Compliance Certificate on or
immediately before the Logistics Fund Accession Date;   (b)   paragraphs 3.1 to
3.4 shall be tested by reference to the applicable set of financial statements
delivered pursuant to Clause 25.2 (Financial Statements) upon delivery of the
relevant Compliance Certificate under Clause 25.7 (Compliance Certificate).  
(c)   paragraph 3.5 shall be tested in accordance with the terms of the AMB
Property Loan Agreement and no Compliance Certificate shall be required to be
delivered under this Agreement in respect of it.

2.4 Save as otherwise provided in this Schedule, to the extent that the relevant
Compliance Certificate when delivered indicates that as at any Testing Date any
calculation is breached, the Borrower(s) shall be entitled to calculate or
recalculate such covenant ten Business Days after the date of the relevant
Compliance Certificate with the benefit of any Cure Act, provided that:

(a)   in respect of any breach for any Historic Test Period, such Cure Act has
in fact been made as at the date the recalculated Compliance Certificate is
delivered; and   (b)   in respect of any Projected Test Period, the Facility
Agent is satisfied (acting reasonably) that any proposed Cure Act will be made,

and so that if such Cure Act is made or the Facility Agent is satisfied (acting
reasonably) that it will be made no breach of any calculation shall arise or be
deemed to have arisen.
2.5 The AMB Agent shall on behalf of the Borrowers shall provide the Facility
Agent with the Compliance Certificate pursuant to Clause 24.7 (Compliance
Certificate) within the date specified therein together with all necessary
information and in reasonable detail as may be reasonably requested by the
Facility Agent to enable it to confirm compliance with the financial covenants
set out in this Schedule 7 (Financial Covenants) as at the relevant Test Date.
3. COVENANTS
3.1 Debt Service Cover

(a)   As at each Testing Date, the Fund Historic Debt Service Cover Ratio shall
be not less than 1.15:1 provided that failure to satisfy this test shall not
constitute or be deemed to constitute a Trigger Event or an Event of Default
unless the requirements of paragraph 3.1(e) of this Schedule 7 (Financial
Covenants) are not met.

Page 156



--------------------------------------------------------------------------------



 



(b)   As at each Testing Date, the Portfolio Historic Debt Service Cover Ratio
shall be not less than 1.15:1 provided that failure to satisfy this test shall
not constitute or be deemed to constitute a Trigger Event or an Event of Default
unless the requirements of paragraph 3.1(f) of this Schedule 7 (Financial
Covenants) are not met.   (c)   The Borrowers may make a Cure Act in respect of
any breach of paragraphs 3.1(a) or (b) of this Schedule 7 (Financial Covenants)
on or before the date falling ten Business Days after the date after the date of
the Compliance Certificate in which the requirements of paragraph 3.1(a) or
(b) of this Schedule 7 (Financial Covenants) are not met.   (d)   If the
Borrowers make a Cure Act in respect of any breach pursuant to paragraph 3.1(c)
no breach shall be deemed to have occurred and paragraph 2.3 of this Schedule 7
(Financial Covenants) shall apply.   (e)   In the event that the test set out in
paragraph 3.1(a) is not satisfied, the AMB Agent may arrange for a Fund
Projected Debt Service Cover Ratio to be carried out in respect of the 12 month
period starting the day after the end of the Historic Test Period by reference
to which such Fund Historic Debt Service Cover Ratio was tested but looking
forward for the next 12 month Accounting Period. If this Fund Projected Debt
Service Cover Ratio is not less than 1.15:1, any failure to satisfy the Fund
Historic Debt Service Cover Ratio as at the same Testing Date shall not
constitute or be deemed to constitute a Trigger Event or an Event of Default.  
(f)   In the event that the test set out in paragraph 3.1(b) is not satisfied,
the AMB Agent may arrange for a Portfolio Projected Debt Service Cover Ratio to
be carried out in respect of the 12 month period starting the day after the end
of the Historic Test Period by reference to which such Portfolio Historic Debt
Service Cover Ratio was tested but looking forwards for the next 6 month
Accounting Period. If this Portfolio Projected Debt Service Cover Ratio is not
less than 1.15:1, any failure to satisfy the Portfolio Historic Debt Service
Cover Ratio as at the same Testing Date shall not constitute or be deemed to
constitute a Trigger Event or an Event of Default.   (g)   The AMB Agent shall
inform the Facility Agent if, as at the end of any financial half year, it
believes (acting reasonably) that it would not be able to meet a Portfolio
Projected Debt Service Cover Ratio of not less than 1.15:1 if it were required
to be tested as at that date. The Facility Agent may ask the AMB Agent for the
Portfolio Projected Debt Service Cover Ratio to be tested as at the end of any
financial half year (and within 120 days of a half year ended on 31 December and
within 90 days of a half year ended 30 June), if it has reason to believe
(acting reasonably) that a Portfolio Projected Debt Service Cover Ratio of not
less than 1.15:1 would not be met if it were required to be tested as at that
date.

3.2 Interest Cover Ratio

(a)   As at each Testing Date, the Acquisition Loan Interest Cover Ratio for
each Acquisition Loan at that time outstanding shall be not less than 1.25:1  
(b)   The relevant Acquisition Borrowers may make a Cure Act in respect of any
breach of paragraph 3.2(a) of this Schedule 7 (Financial Covenants) to the
Facility Agent’s satisfaction (acting reasonably) on or before the date falling
ten Business Days after the date of the Compliance Certificate in which the
requirements of paragraph 3.2(a) of this Schedule 7 (Financial Covenants) were
not met.

Page 157



--------------------------------------------------------------------------------



 



(c)   If an Acquisition Loan Borrower makes a Cure Act in respect of any breach
pursuant to paragraph 3.2(b), no breach shall be deemed to have occurred and
paragraph 2.3 of this Schedule 7 (Financial Covenants) shall apply.

3.3 Fund Loan to Value

(a)   As at each relevant Testing Date, the Fund Loan to Value shall not exceed
75 per cent.   (b)   With effect from the Logistics Fund Accession Date and
notwithstanding paragraph 3.3(a) of this Schedule 7 (Financial Covenants), the
Logistics Fund shall use its reasonable efforts to ensure that the Fund Loan to
Value for each Test Period as measured in accordance with the operating
documents of the Logistics Fund (and acceptable to the Facility Agent (acting
reasonably)) thereafter shall be 65 per cent. or less as required by the
operating documents of the Logistics Fund from time to time provided that
failure to do so shall not constitute or be deemed to constitute a Trigger Event
or an Event of Default unless the requirements of paragraph 3.3(a) of this
Schedule 7 are not met.   (c)   Any Obligor may make a Cure Act in respect of
any breach of paragraphs 3.3(a) of this Schedule 7 (Financial Covenants) to the
Facility Agent’s satisfaction (acting reasonably) on or before the date falling
ten Business Days after the date of the issuance of the Compliance Certificate
in which the requirements of those paragraphs are determined not to be met.  
(d)   If an Obligor makes a Cure Act in respect of any breach pursuant to
paragraph 3.3(a), no breach shall be deemed to have occurred and paragraph 2.3
of this Schedule 7 (Financial Covenants) shall apply.

3.4 Minimum Net Worth

(a)   As at each relevant Testing Date commencing after the Logistics Fund
Accession Date, the minimum Net Worth of the Logistics Fund shall be not less
than Euro 150,000,000.   (b)   Any Obligor may make or procure that there is
made by a third party a Cure Act in respect of any breach of paragraph 3.4
(a) of this Schedule 7 (Financial Covenants) on or before the date falling ten
Business Days after date of the issuance of the Compliance Certificate in which
the requirements of paragraph 3.4(a) of this Schedule 7 (Financial Covenants)
are determined not to be met.   (c)   If an Obligor makes or procures the making
of a Cure Act in respect of any breach pursuant to this paragraph 3.4, no breach
shall be deemed to have occurred and paragraph 2.3 of this Schedule 7 (Financial
Covenants) shall apply.

3.5 AMB Property, L.P. Total Liabilities to Total Asset Value
Prior to the Logistics Fund Accession Date, AMB Property, L.P. shall not permit
the ratio of Total Liabilities to Total Asset Value of AMB Property, L.P. to
exceed 0.65:1 at any time (as Total Liabilities and Total Asset Value are
defined and calculated in accordance with the AMB Property L.P, Loan).

Page 158



--------------------------------------------------------------------------------



 



SCHEDULE 9
SECURITY PRINCIPLES
Part A
1. Each Party to this Agreement agrees to abide by the following Security
Principles where applicable to it and its assets (in addition to those
provisions in this Agreement relating to security) in order to ensure the
perfection of any and all security that is secured pursuant to the Finance
Documents.
Part B
– General
1.1 Each form of security pursuant to any Security Document shall, to the extent
legally possible, but subject to the principles set out below, will be taken on
a first priority perfected basis over the Shares (to the extent required in
order to achieve effective country by country cross-collateralisation in the
case of the French Security only, as described in Clause 29.11 (France)), Lease
Documents, Property and insurance policies (or part thereof relating to the
relevant Property).
1.2 Where an Obligor pledges Shares, the Security Document will (subject to
agreed exceptions) be governed by the law of the jurisdiction of incorporation
of the company whose Shares are being pledged and not by the law of the
jurisdiction of incorporation of the pledgor.
1.3 All security shall (unless and to the extent local law considerations
require otherwise) be given in favour of the Security Agent and not other
Finance Parties individually. Parallel Obligation provisions will be used where
necessary in accordance with Clause 21 (Parallel Debt).
1.4 All upstream and cross-stream guarantees may be limited by corporate benefit
restrictions, fraudulent preference restrictions, retention of title claims and
may be limited by financial assistance restrictions. Additionally guarantees
will not be taken in these circumstances where material issues of directors’
personal liability or breach of fiduciary duty or criminal liability arise
(assuming Obligors use reasonable endeavours to overcome the same and no
limitation wording would enable a guarantee of all or any part of the Facilities
to be taken notwithstanding those circumstances or issues).
1.5 The granting of guarantees, perfection of security, when required, and other
legal formalities will be completed as soon as practicable and, in any event,
within the time periods specified in the Finance Documents therefore or (if
earlier or to the extent no such time periods are specified in the Finance
Documents) within the time periods specified by applicable law in order to
ensure due perfection. The perfection of security granted will not be required
if it would have a material adverse effect on the ability of the relevant
Obligor to conduct its operations and business in the ordinary course as
otherwise permitted by the Finance Documents.
1.6 In any jurisdiction where the level of fees, taxes or duties payable to
register security or other credit support over or in respect of a Property (and
any ancillary assets) is dependent on the amount that is registered or otherwise
recorded as secured in respect of that Property this secured amount shall be
limited (unless otherwise agreed by the AMB Agent and the Facility Agent), to 10
per cent. of the Loan advanced in respect of that Property (plus in any
applicable jurisdiction an amount in respect of accessories (or equivalent
costs) on 10 per cent. of the relevant Loan Amount) and provided always that a
notary (or equivalent) holds to the Lenders order a power of attorney (or
equivalent) giving the

Page 159



--------------------------------------------------------------------------------



 



notary (or equivalent) the right to register the balance of the Loan after the
occurrence of (and during the subsistence of) an Event of Default in relation to
the relevant Property, PropCo or ShareCo (as the case may be) in accordance with
the principles in this Facility Agreement.
1.7 All security (other than any share security over its Obligor subsidiaries)
shall be governed by the law of and secure assets located in the jurisdiction of
incorporation of that Obligor.
1.8 The Parties acknowledge that:

(a)   no perfection action will be required in jurisdictions where Obligors or
material assets are not located;   (b)   unless the restriction is required by
law, the constitutional documents of the pledgor will be amended to remove any
restriction on the transfer, or the registration of the transfer, of the shares
on enforcement of the security granted over them;   (c)   local law restrictions
may mean that the Lenders may not be able to benefit from the same security; and
  (d)   security shall not be created or perfected and/or guarantees will not be
given to the extent that they would result in costs disproportionate to the
benefit obtained by the beneficiaries of that security and/or guarantee or
impose an undue administration burden on a material inconvenience to the
ordinary course of operations of the providers of the guarantee or security

1.9 The following principles will be reflected in the terms of any security
taken as part of this transaction:

(a)   security will not be enforceable until an Enforcement Event which is
continuing;   (b)   either the making of the Security Agent a beneficiary:

  (i)   in relation to any general policy of insurance, by endorsing the
Security Agent as a “mortgagee/ loss payee” (or equivalent acceptable to the
Security Agent acting reasonably);     (ii)   in relation to any general
liability policy, by endorsing the Security Agent as an “additional
insured-mortgagee, assignee, receiver” (or equivalent acceptable to the Security
Agent acting reasonably),

that will permit the relevant Obligor to deal with claims and receive proceeds
from any insurer of Group assets until such time as an Event of Default has
occurred and notice of enforcement has been given by the Security Agent
following an Event of Default having occurred and being continuing;

(c)   the Security Documents should only operate to create and preserve
effective security rather than to impose new commercial obligations.
Accordingly, they should not contain additional representations or undertakings
(such as in respect of insurance, information or the payment of costs) unless
these are the same as those contained in this Agreement or are required for the
creation, perfection or preservation of the security. For the avoidance of
doubt, no notification to third party debtors of security assignments or pledges
shall be made unless there is an Enforcement Event under the Finance Documents
under which that security assignment or

Page 160



--------------------------------------------------------------------------------



 



    pledge arises or otherwise, unless this is necessary in order to comply with
the obligations specified in this Agreement;   (d)   in respect of the share
pledges, until an Event of Default has occurred (and being continuing) and
notice of enforcement has been given by the Security Agent, the pledgors should
be permitted to retain and to exercise voting rights to any shares pledged by
them in a manner which does not adversely affect the validity or enforceability
of the security or cause an Event of Default to occur and the pledgors should be
permitted to receive and retain dividends on pledged shares to the extent not
otherwise prohibited under the Finance Documents;   (e)   security powers of
attorney are only to be exercisable after a notice of enforcement given by the
Security Agent following an Event of Default having occurred and being
continuing, or where relevant chargor has failed to perform an obligation;   (f)
  any rights of set-off will not be exercisable until an Event of Default has
occurred (and being continuing) and notice of enforcement has been given by the
Security Agent;   (g)   no security will be taken over moveable plant or
equipment if it would require any labelling or segregation of that plant or
equipment; and   (h)   no security shall be taken over any stock in trade;.

1.10 If in a jurisdiction, security over an asset or a class of assets can be
taken by way of:

(a)   subject to Clause 29.5 (Pledge or assignment of a Lease Document), an
undisclosed document and by way of a disclosed document, security shall be taken
by way of an undisclosed document if a disclosed document does not result in a
material increase (relative to an undisclosed document) in the qualities or
strength of such security.   (b)   a registered document or by way of an
unregistered document, security shall be taken by way of an unregistered
document if a registered document does not result in a material increase
(relative to the unregistered document) in the qualities or strength of such
Security.

1.11 Assets (other than Shares in companies that are not joint ventures and
intellectual property) subject to existing third party arrangements (including,
without limitation, any landlord’s superior interest, transfer restrictions,
pre-emption rights, permitted security interest and joint venture voting
reserved matters or put and call arrangements) which prevent those assets from
being charged will not be required to be subject to any security provided that
the relevant Obligor uses reasonable endeavours to obtain necessary consent or
release which, for the avoidance of doubt, will not require the relevant Obligor
to take any action which could reasonably be expected to damage its commercial
relationship with the relevant third party.
1.12 If not otherwise required by law upon complete and irrevocable satisfaction
of the obligations secured by the Security Documents, the Security Agent shall
promptly thereafter at the costs and expense (such costs and expenses to be
reasonable) of the respective chargor release, reassign or retransfer the
respective asset or class of assets including all documents deposited with the
Security Agent or any nominee of the Security Agent to the charger provided that
the Security Agent is reasonably satisfied that there is no risk that any amount
of the obligations secured by the Security Documents paid shall be avoided or
reduced by bankruptcy, insolvency or similar laws. If the Security Agent or any
of its nominees holds physical possession of any asset such physical possession
shall be transferred to the charger, subject to the same conditions. Such
chargor shall accept such release, reassignment or retransfer. The Security
Agent (on behalf of the Finance Parties) will release,

Page 161



--------------------------------------------------------------------------------



 



reassign or retransfer the respective asset or class of assets to a third party
if so required by mandatory law. In the event of a permitted disposal of a
PropCo or ShareCo, the guarantee granted by that PropCo or ShareCo (and all
security and guarantees granted by it and any of its Subsidiaries (if any))
shall be similarly released.
1.13 At any time when the total value of the aggregate security granted by the
Obligors in accordance with this Agreement which can be expected to be realised
in the event of an enforcement of the security exceeds 110 per cent. of the
obligations that are secured, the Security Agent and/or the Finance Parties (as
the case may be) shall on demand of the AMB Agent release such part of the
security as the Facility Agent may in its reasonable discretion determine so as
to reduce the realisable value of the security.
Part C
- Granting and registration of security
1.1 Each Term Borrower (or where relevant, each PropCo) shall, within 12 weeks
of the date of this Agreement or within 90 days after each Utilisation of the
Term Facility (as the case may be), deliver to the Security Agent in form and
substance satisfactory to the Security Agent evidence of filing of all necessary
Land Registry application forms in relation to:

(a)   the transfer of each Original Property or Additional Property (as the case
may be) to the relevant Borrower (or where relevant, each PropCo), and   (b)  
(if applicable) the charging of that Original Property or Additional Property
(as the case may be) in favour of the Security Agent duly completed, accompanied
by evidence of reserves for (or other means of) payment of the applicable Land
Registry fees, and with notarised copies of tax certificates or such other
document as prescribed by the relevant jurisdiction.

1.2 Each Borrower (or where relevant, each PropCo) will, as soon as reasonably
practicable after the date of this Agreement or after each Utilisation of the
Term Facility (as the case may be), deliver to the Security Agent copies of all
Land Registry receipt stamps in respect of the filing of title transfers to the
Borrowers (or where relevant, each PropCo) and Land Charges for each Property.
1.3 Where it is necessary to perfect the relevant security in accordance with a
Security Document as prescribed by the relevant jurisdiction, each Borrower (or
where relevant, each PropCo) shall as of the day of each Utilisation of each
Term Loan, deliver to the Security Agent a copy of a notarial confirmation
containing the confirmation by the notary public that the notary has notarised,
or has been provided with notarially certified copies of, the documents
necessary for the transfer of title to the Borrower (where applicable) and
contains the following conditions and confirmation by the notary public (except
where otherwise agreed between the Security Agent and the AMB Agent including
where this is reasonable in the context of the law or practice of a relevant
jurisdiction):

(a)   the notary has notarised, or has been provided with notarially certified
copies of, the documents necessary for the creation of the Land Charges and
filed the Land Registry application forms for registration of the Land Charges
with the competent Land Registry;   (b)   if transfer of title in favour of the
Borrower has not yet been effected, no filing to the Land Register has been made
that will prevent the registration of the Borrower as holder of title in the
Land Register;   (c)   the Land Charges when registered at the relevant land
registry will rank as first (or second after existing mortgages in favour of
lenders of permitted existing land charges) ranking Land

Page 162



--------------------------------------------------------------------------------



 



    Charges (subject to any Permitted Encumbrances). For this purpose, if a
notarial deletion confirmation for a prior ranking encumbrance has (jointly by
the relevant Borrower (or PropCo) and the Security Agent (with the Borrower (or
PropCo) being obliged to pay the cost), or to the satisfaction of the Security
Agent (acting reasonably) by the relevant Borrower (or PropCo) been submitted to
the relevant Land Register, the prior ranking charge will be deemed to have been
deleted;   (d)   all consents necessary for the encumbrance of the relevant
Original Properties with Land Charges and their enforcement were granted in due
form;   (e)   either:

  (i)   the notary public has assumed unrestricted liability to the Land
Registry for the payment of all court costs associated with the registration of
the Land Charges; or     (ii)   all of the court costs associated with the
registration of the Land Charges have been paid in full to the Land Registry
including a receipt of such payment; and

(f)   otherwise, in form and substance satisfactory to the Security Agent
(acting reasonably).

1.4 In relation to Land Charges of German Security, each Borrower (or where
relevant, each PropCo) shall as of the day of each Utilisation of each Term
Loan, deliver to the Security Agent in form and substance satisfactory to the
Security Agent:

(a)   a copy of a priority notice (Auflassungsvormerkung) in favour of the
purchase of the relevant Property that has been registered with the Land
Registry; and   (b)   a copy of a security purpose declaration
(Sicherungszweckvereinbarung).

1.5 If a Borrower (or PropCo) has delivered evidence to the Security Agent of
due registration of a first (or second after existing mortgages in favour of
lenders of permitted existing land charges) ranking Land Charge in form and
substance satisfactory to the Security Agent, then the Borrower (or PropCo)
shall be deemed to have complied with its obligations in respect of that Land
Charge for the purposes of Clause 29 (Security) and this Schedule 9 (Security
Principles).
1.6 Each Borrower (or PropCo) shall use all reasonable efforts to deliver to the
Security Agent all authorisations and third party consents required by the
Security Agent in connection with the charging and enforcement of the Land
Charges over the Original Properties and Additional Properties in favour of the
Security Agent.
Part D
- Remedy of filing defects
1.1 If a Land Registry rejects or disputes any filing made by or on behalf of a
Borrower (or PropCo) in respect of any Property, the Borrower (or PropCo) shall
forthwith:

(a)   inform the Security Agent of the same; and   (b)   use its best endeavours
to cure any defects in such filing, make a new filing (if such defects cannot be
cured) which is acceptable to the relevant Land Registry or procure additional
documents where required by the Land Registry.

Page 163



--------------------------------------------------------------------------------



 



Part E
- ShareCo Share undertakings
1.1 Each Obligor which grants a Share Security undertakes that, for so long as
any Term Loan which is secured by such Share Security remains outstanding, it
shall:

(a)   promptly pay all calls, instalments and other payments which may be made
or become due in respect of the Shares and so that, if an Enforcement Event
occurs and is continuing in relation to that ShareCo, the Security Agent may do
so on behalf of the ShareCo;   (b)   forthwith sign, seal, deliver and complete
all transfers, renunciations, proxies, mandates, assignments, deeds and
documents and do all acts and things which the Security Agent may, in its
absolute discretion, at any time after the occurrence of an Enforcement Event
which is continuing:   (c)   after the occurrence of an Enforcement Event which
is continuing, for enabling or assisting the Security Agent to perfect or
improve its title to and security over the Shares including;

  (i)   to vest the Shares in the Security Agent or its nominee or nominees;    
(ii)   to exercise (or enable its nominee or nominees to exercise) any rights or
powers attaching to the Shares;     (iii)   to sell or dispose of the Shares; or
    (iv)   otherwise to enforce any of the rights of the Security Agent under or
in connection with the Share Security;

(d)   not (without the written consent of the Security Agent not to be
unreasonably withheld or delayed) permit any person other than the relevant
ShareCo to be registered as or become the holder of the Shares;   (e)   except
as otherwise provided in this Agreement in relation to permitted transfers,
arrangements, reorganisations and equivalents, take such action as the Security
Agent may acting reasonably direct, in respect of any proposed compromise,
arrangement, capital reorganisation, conversion, exchange, repayment or take
over offer affecting or in respect of the Shares or any of them or any proposal
made for varying or abrogating any rights attaching to the Shares or any of
them;   (f)   indemnify the Security Agent (and any of its nominees) on demand
from and against all losses, actions, claims and liabilities which any of them
may incur as holders of the Shares or any interest in the Shares (except to the
extent any such losses, actions, claims and liabilities are caused by the
Security Agent’s gross negligence or wilful misconduct); and   (g)   ensure that
registered Shares which are not registered in the name of the relevant ShareCo
or the Security Agent (or its nominee) are at all times registered in the names
of persons who have executed declarations of trust in favour of the relevant
ShareCo and the Security Agent in such forms as the Security Agent may specify,
being (if at any time the Security Agent so requires) persons nominated by the
Security Agent.

Page 164



--------------------------------------------------------------------------------



 



Part F
- Registration of security in accordance with the laws of Germany

1.1   In relation to the German Security, the following additional provisions
shall apply:   (a)   The Security Agent shall hold or, as the case may be due to
legal restrictions, administer the German Security constituted by the Security
Documents on trust (als Treuhänder) for the Finance Parties in accordance with
the Finance Documents.   (b)   a Lease Document that is German Security shall be
assigned by way of assignment (as opposed to a pledge) unless otherwise agreed
between the relevant Parties.   (c)   any security over Long Term Interest
Bearing Deposits shall always secure the obligations of the relevant Obligor
granted by such Obligor under the Finance Documents (including, without
limitation, any Loans made to it).

Part G
- Registration of security in accordance with the laws of Italy

1.1   In relation to the Italian Security, the following additional provisions
shall apply:   (a)   Unless expressly provided to the contrary in any Finance
Documents, the Lenders of Loans to Borrowers incorporated under the law of
Italy, shall be identified as the holder of any security created by a Security
Document governed by Italian law subject to the appointment of the Security
Agent as its mandatario con rappresentanza in accordance with Part F of Schedule
10 (Role and duties of the Agents in relation to Italian Security).   (b)   Any
full or partial assignment by one or more Lenders of any rights or obligations
arising under a Finance Document that is secured by Italian Security shall never
amount or be construed as amounting to a novazione in accordance with Italian
law.   (c)   To the extent possible, Italian Security shall be construed as a
garanzia finanziaria pursuant to the legislative decree no. 170 of 21 May 2004.

Part H
- Registration of security in accordance with the laws of England and Wales

1.1   In relation to the England and Wales Security, the following additional
provisions shall apply:   (a)   Unless expressly provided to the contrary, the
Security Agent holds any security created by a Security Document governed by
English law on trust as a Trustee for the Finance Parties.   (b)   AMB Agent
shall ensure the perfection of any and all England and Wales Security including,
but not limited to:

  (i)   the registration of any and all applicable England and Wales Security
including, but not limited to, any and all mortgages over Property subject to
the laws of England and Wales with Companies House;     (ii)   the payment of
all applicable stamp duty to Her Majesty’s Customs & Revenue for England and
Wales Security subject to the laws of England and Wales; and

Page 165



--------------------------------------------------------------------------------



 



  (iii)   the filing within the requisite time period of all forms and
documentation to perfect the England and Wales Security including, but not
limited to the filing of the necessary Companies Form 395 entitled “Particulars
of a mortgage or charge”.

Part I
– Registration of security in accordance with the laws of Spain

1.1   In relation to the Spanish Security, the following additional provisions
shall apply:   (a)   AMB Agent shall ensure the perfection of any and all
Security Document governed by Spanish law, including, but not limited to:

  (i)   that this Agreement, any Transfer Certificate, any Security Document
governed by Spanish law and any notice served thereunder is raised into public
before a Spanish Notary Public for the purposes of article 517 et seq. of the
Spanish Civil Procedural Law (Ley de Enjuiciamiento Civil);     (ii)   subject
to Paragraph 1.6 of Part B of this Schedule, all registrations and filings
necessary or desirable in relation to the Security documents are to be
undertaken within applicable time limits by the Finance Parties’ local counsel,
unless otherwise agreed. The grantor of the Security in Spain shall be
responsible for the costs arising from the Security in Spain (notary and
registration fees and any stamp duty);     (iii)   documents of title relating
to assets charged will be required to be delivered to the Security Agent only
when it is mandatory under Spanish law;     (iv)   where customary, the Security
Document may contain a power of attorney allowing the Security Agent to perform
on behalf of the grantor of the Security, its obligations under such Security
document following an Enforcement Event which is continuing;     (v)   all
costs, fees, taxes and other amounts (including notarial fees, taxes, legal
fees, registration fees, stamp duties, etc) incurred by a lender following a
transfer under Clause 35.2 shall be entirely for the account of such lender; and
    (vi)   once a list of relevant assets and Security has been agreed, parties
will agree on an overall cap on the costs of taking security.

Part J
- Registration of security in accordance with the laws of France

1.1   In relation to the French Security, the following additional provisions
shall apply:   (a)   Unless expressly provided to the contrary, the Security
Agent of Loans to Borrowers incorporated under the laws of France holds any
security created by a Security Document governed by French law for and on behalf
of the Finance Parties as mandataire.   (b)   Unless expressly provided to the
contrary in any Finance Documents, the Security Agent of Loans to Borrowers
incorporated under the law of France, holds:

  (i)   any non-accessory security created by a Security Document governed by
French law;     (ii)   any proceeds of security,

Page 166



--------------------------------------------------------------------------------



 



in the name and on behalf of the Finance Parties as mandataire.

(c)   The Security Agent of Loans to Borrowers incorporated under the laws of
France shall administer the accessory security created by a Security Document
governed by French law in the name and on behalf of the Finance Parties as
mandataire.

Part K
- Registration of security in accordance with the laws of the Netherlands

1.1   In relation to the Dutch Security, the following additional provisions
shall apply:   (a)   the AMB Agent shall ensure and confirm that any and all
positive work council advices required to be given by an Obligor pursuant to the
Dutch Works Council Act in relation to any Loan, the Facilities, the guarantees
and any Finance Document will be obtained.   (b)   in respect of a mortgage of a
Property in the Netherlands, the relevant mortgage should be registered in the
local Land Registry (Kadaster).   (c)   an undisclosed right of pledge (stil
pandrecht) over receivables should be registered with the Netherlands Tax
Authorities (Belastingdienst/Ondernemingen) by providing pledge lists listing
the relevant receivables.   (d)   in respect of a pledge over shares, the pledge
should be registered in the shareholders’ register of the Company in which the
shares are pledged.

Part L
Registration of security in accordance with the laws of Belgium

1.1   In relation to the Belgian Security, the following additional provisions
shall apply:   (a)   each pledge of a receivable by a Belgian Obligor shall be
governed by Belgian law.   (b)   the AMB Agent shall ensure the perfection of
any and all security subject to the laws of Belgian including, but not limited
to:

  (i)   in respect of a mortgage subject to the laws of Belgium, registration of
the mortgage in the relevant Land Registry (the amount to be registered as
agreed with the Facility Agent); and     (ii)   in respect of a pledge of Shares
over registered Shares and subject to the laws of Belgium, registration of the
pledge of Shares in the share register of the company whose Shares are being
pledged.

(c)   any notarial mortgage deed shall be prepared on the basis of a translation
in Dutch or French (as the case may be) of the instructions to the notary agreed
between the parties in English (it being understood that the notarial mortgage
deed will include essential references to this Agreement but that this Agreement
will not be translated, word-for-word, in full).   (d)   in the event of an
assignment, transfer, novation or conversion of all or any part of a Lender’s or
the Security Agent’s rights and obligations under, and in accordance with the
Finance Documents, such Lender or the Security Agent (as the case may be) will
preserve all of its rights under the Belgian Security (whether or not in
accordance with Clause 8 (Conversion) or

Page 167



--------------------------------------------------------------------------------



 



    Clause 36.2 (Assignments and transfers by the Lenders), as expressly
permitted under Article 1278 of the Belgian Civil Code) so that any Belgian
Security will be automatically transferred to the assignee, transferee or new
Obligor (as the case may be) or otherwise secure the converted obligations.

(e)   no Obligor shall be liable for any registration (or similar duties),
mortgage, keeper fees or similar taxes or expenses incurred by the Lender or
Security Agent that are a result of a transfer or assignment in accordance with
Clause36.2 (Assignments and transfers by the Lenders).   (f)   no Share Pledge
subject to the laws of Belgium shall give the Security Agent the right to re-use
or appropriate shares.   (g)   except in accordance with Paragraph (h) of Part L
(Registration of security in accordance with the laws of Belgium) of Schedule 9
(Security Principles), the Parties agree that Shares that are subject to the
laws of Belgium (in accordance with this Agreement) shall be pledged in such
portion needed to comply:

  (i)   with the condition of “associated company” in accordance with the
Interest Royalty Directive but only if this condition can only be met by holding
a minimum participation of 25 per cent. in the company of which the shares are
pledged. Such shares will only be pledged under the condition subsequent
(ontbindende voorwaarde/condition résolutoire) of obtaining of a tax ruling; and
    (ii)   the minimum participation requirement of the Parent-Subsidiary
Directive. Such Shares shall only be pledged under the condition subsequent
(ontbindende voorwaarde/condition résolutoire) of the obtaining of a tax ruling.
In regard to the minimum participation requirement of the Parent-Subsidiary
Directive, the aforementioned portion of shares pledged subject to the obtaining
of a tax ruling, will automatically decrease to 15 per cent. on 1 January 2007
and to 10 per cent. on 1 January 2009.

(h)   if there occurs an amendment to the Belgian Income Tax Code, an amendment
to the Royal Decree executing the Belgian Income Tax Code by way of a circular
letter, an answer to a parliamentary question or any other communication from
the Belgian tax authorities having the effect that the aforementioned minimum
participation requirements set out in Paragraph (g) of Part L (Registration of
security in accordance with the laws of Belgium) of Schedule 9 (Security
Principles) are amended or no longer apply, the requirement of obtaining a tax
ruling will be automatically withdrawn, all of the relevant Shares will be
pledged and Paragraph (g) of Part L (Registration of security in accordance with
the laws of Belgium) of Schedule 9 (Security Principles) shall not apply.

Page 168



--------------------------------------------------------------------------------



 



SCHEDULE 10
SECURITY ADMINISTRATION PRINCIPLES
Part A — Generally
1.1 Each Party to this Agreement agrees to abide by the following Security
Administration Principles where applicable in order to ensure that the security
is validly held for the benefit of the Finance Parties.
1.2 The Security Agent on behalf of each of the Lenders shall be able, subject
to the terms of the Deed of Subordination, to enforce the security constituted
by the security documents without any restriction from either (i) the
constitutional documents of the relevant Obligor or (ii) any Obligor which is or
whose assets are the subject of such security document (but subject to any
inalienable statutory rights which the Obligor may have to challenge such
enforcement) or (iii) any shareholders of the foregoing not party to the
relevant security document.
Monitoring
1.3 Neither Agent is obliged to monitor or enquire whether a Default has
occurred. Neither Agent is deemed to have knowledge of the occurrence of a
Default.
1.4 If an Agent:

(a)   receives notice from a Party referring to this Agreement, describing a
Default, a Trigger Event or an Event of Default and stating that the event is a
Default, a Trigger Event or an Event of Default; or   (b)   is aware of the
non-payment of any principal, interest, commitment fee or any other fee payable
to a Finance Party (other than the Facility Agent) under this Agreement,

it shall promptly notify the other Finance Parties.
Information
1.5 Each Agent shall promptly forward to the person concerned the original or a
copy of any document which is delivered to that Agent by a Party for that
person.
1.6 Except where a Finance Document specifically provides otherwise, neither
Agent is obliged to review or check the adequacy, accuracy or completeness of
any document it forwards to another Party.
1.7 Except as provided above, neither Agent has any duty:

(a)   either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Borrower or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or   (b)   unless
specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

Page 169



--------------------------------------------------------------------------------



 



1.8 In acting as an Agent, the agency division of that Agent is treated as a
separate entity from its other divisions and departments. Any information
acquired by an Agent which, in its opinion, is acquired by it otherwise than in
its capacity as Agent may be treated as confidential by that Agent and will not
be treated as information possessed by that Agent in its capacity as such.
1.9 Neither Agent is obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.
1.10 Each Obligor irrevocably authorises each Agent to disclose to the other
Finance Parties any information which, in that Agent’s opinion, is received by
it in its capacity as Agent.
Indemnities
1.11 Without limiting the liability of any Obligor under the Finance Documents,
each Lender shall indemnify each Agent for that Lender’s pro rata share of any
loss or liability incurred by an Agent in acting as an Agent (unless that Agent
has been reimbursed by a Borrower under a Finance Document), except to the
extent that the loss or liability is caused by that Agent’s gross negligence or
wilful misconduct.
1.12 If a Party owes an amount to an Agent under the Finance Documents, that
Agent may after giving notice to that Party:

(a)   deduct from any amount received by it for that Party any amount due to
that Agent from that Party under a Finance Document but unpaid; and   (b)  
apply that amount in or towards satisfaction of the owed amount.

that Party will be regarded as having received the amount so deducted.
Compliance
1.13 Each Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
Resignation of an Agent
1.14 An Agent may resign and appoint any of its Affiliates.
1.15 Alternatively, an Agent may resign by giving notice to the Finance Parties
and the Borrowers, in which case the Majority Lenders may appoint a successor
Agent.
1.16 If no successor Agent has been appointed under Clause 1.15 of this Schedule
within 60 days after notice of resignation was given, that Agent may appoint a
successor Agent.
1.17 The person(s) appointing a successor Facility Agent shall obtain consent of
the Borrowers (not to be unreasonably withheld or delayed) prior to the
appointment. Any successor Facility Agent shall have an office in the U.K. All
costs and expenses relating to the appointment of a successor Facility Agent
shall be for the account of the Finance Parties.

Page 170



--------------------------------------------------------------------------------



 



1.18 The resignation of a Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Agent notifies
all the Parties that it accepts its appointment as Facility Agent. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will mean the successor Facility
Agent.
1.19 The resignation of the Security Agent and the appointment of any successor
Security Agent will both become effective only when the following conditions
have been satisfied:

(a)   the successor Security Agent notifies all the Parties that it accepts its
appointment; and   (b)   the successor Security Agent has received legal advice
to the effect that the rights under the relevant Security Documents (and any
related documentation) have been transferred to it.

1.20 each Finance Party (other than the Security Agent) confirms to the Facility
Agent that it is satisfied with the credit rating of the proposed successor
Security Agent.
1.21 On satisfaction of the above conditions, the successor Security Agent will
succeed to the position of the Security Agent and the term Security Agent will
mean the successor. All security previously held by the retiring Security Agent
and all rights and obligations related to such security shall be transferred or
assigned (as the case may be) to the successor Security Agent at the costs of
the Finance Parties. Where applicable, successor the Security Agent shall become
the sole creditor of any Parallel Debt Obligations.
1.22 The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as the
Agent under the Finance Documents.
1.23 Upon its resignation becoming effective, this Clause will continue to
benefit the retiring Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was an Agent, and, subject to
Clause 1.19 of this Schedule, it will have no further obligations under any
Finance Document.
1.24 The Majority Lenders may, by notice to an Agent with a copy to the AMB
Agent, require it to resign under Clause 1.15 of this Schedule.
1.25 Relationship with Lenders
1.26 Each Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.
1.27 The Facility Agent may at any time convene a meeting of the Lenders.
1.28 The Facility Agent shall keep a record of all the Parties and supply any
other Party with a copy of the record on request. The record will include each
Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.
Notice period
1.29 Where this Agreement specifies a minimum period of notice to be given to an
Agent, that Agent may, at its discretion, accept a shorter notice period.

Page 171



--------------------------------------------------------------------------------



 



Security
1.30 Each Finance Party (other than the Security Agent) has irrevocably
appointed the Security Agent under the Security Agency Agreement to act as its
agent.
Part B — Role and duties of the Agents in relation to German Security
1.31 In relation to the German Security the following additional provisions
shall apply:

(a)   Each of the Secured Parties hereby authorises the Security Agent (whether
or not by or through employees or agents):

  (i)   to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Security Agent by the German
Security Documents together with such powers and discretions as are reasonably
incidental thereto; and     (ii)   to take such action on its behalf as may from
time to time be authorised under or in accordance with the German Security
Documents.

(b)   The Finance Parties shall exempt the Security Agent from the restrictions
of Section 181 of the German Civil Code to perform its duties and obligations as
Security Agent hereunder and under the German Security Documents.   (c)   All
German Security shall be subject to a parallel debt structure in accordance with
Clause 21 (Parallel Debt) and the Security Agent of such security shall hold
that security pursuant to Clause 21 (Parallel Debt).

Part C — Role and duties of the Agents in relation French Security
1.32 In relation to the French Security the following additional provisions
shall apply:

(a)   Each of the Finance Parties hereby:

  (i)   appoints the Security Agent to be its mandataire (common representative)
for the purpose of executing any Security Document which is expressed to be
governed by French law in the name and on behalf of the Finance Parties, with
the power to determine and agree any term and condition of such Security
Document, execute any other agreement or instrument, give or receive any notice
and take any other action in relation to the creation, perfection, maintenance,
enforcement and release of the security created thereunder in the name and on
behalf of the Finance Parties; and     (ii)   undertakes to ratify and approve
any such action taken in the name and on behalf of the Finance Parties by the
Security Agent acting in such capacity.

Part D — Role and duties of the Agents in relation Spanish Security
1.33 In relation to the Spanish Security the following additional provisions
shall apply:

(a)   all Spanish Security shall be subject to a parallel debt structure in
accordance with Clause 21 (Parallel Debt) and each Lender shall:

Page 172



--------------------------------------------------------------------------------



 



  (i)   grant a power of attorney in favour of the Security Agent entitling it
to grant, novate, enforce and/or cancel the relevant Spanish Security; and    
(ii)   notarise this power of attorney before a notary public in their
jurisdiction of incorporation (if the process of notarisation exists within that
relevant jurisdiction);

(b)   in relation to the Spanish Security the Security Agent is acting in its
individual capacity as sole creditor of the Secured Obligations and not as a
representative of the other Finance Parties;   (c)   each of the Finance Parties
hereby authorises the Security Agent (whether or not by or through employees or
agents):

  (i)   to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Security Agent by the Spanish
Security together with such powers and discretions as are reasonably incidental
thereto; and     (ii)   to take such action on its behalf as may from time to
time be authorised under or in accordance with the Spanish Security.

(d)   Each of the Finance Parties hereby:

  (i)   appoints the Security Agent to be its mandatario for the purpose of
executing any Security Document which is expressed to be governed by Spanish law
in the name and on behalf of the Finance Parties, with the power to determine
and agree any term and condition of such Security Document, execute any other
agreement or instrument, give or receive any notice and take any other action in
relation to the creation, perfection, maintenance, enforcement and release of
the security created thereunder in the name and on behalf of the Finance
Parties; and     (ii)   undertakes to ratify and approve any such action taken
in the name and on behalf of the Finance Parties by the Security Agent acting in
such capacity.

(e)   The Parties acknowledge that the validity and enforceability of parallel
debt obligations in accordance with Clause 21 (Parallel Debt) has not been
tested in the Spanish courts. If the Spanish courts determine that such
arrangements are not valid, enforceable or otherwise effective, the enforcement
of the Spanish Security will require that all beneficiaries of such Spanish
Security enforce that security in their own name either directly or duly
represented by a third party. In this respect, the Spanish Obligors that grant
any Security Interest governed by Spanish law undertake to novate the said
Security Documents in favour of the Finance Parties in the event that Spanish
courts determine that the parallel debt obligations are not legal, valid,
enforceable or otherwise effective in Spain.

Part E — Role and duties of the Agents in relation to England and Wales Security
1.34 In relation to the England and Wales Security the following additional
provisions shall apply:

(a)   The Security Agent shall have all the powers and discretions conferred
upon trustees by the laws of England and Wales (to the extent not inconsistent
with this Agreement) and upon the Security Agent under the Finance Documents.

Page 173



--------------------------------------------------------------------------------



 



(b)   The Security Agent (acting in such capacity) shall not have or be deemed
to have any relationship of trust or agency with any Party other than the
Finance Parties and then only to the extent set out in the Finance Documents.  
(c)   In granting any consent or waiver or exercising any power, trust,
authority or discretion in accordance with the laws of England and Wales and
where it may do so without instruction or subject to the other express
provisions of this Agreement, the Security Agent may act as in its absolute
discretion as it thinks fit.   (d)   To the fullest extent permitted by law,
none of Parts I, II, III, IV, or V of the Trustee Act 2000 nor the requirement
to discharge the duty of care set out in Section 1(1) of the Trustee Act 2000 in
exercising any of the powers contained in sections 15 or 22 of the Trustee Act
1925 shall apply to the trust constituted by this Agreement pursuant to which
the Security Agent was appointed as trustee for and on behalf of the Finance
Parties or to the role of the Security Agent in relation to such trust.   (e)  
Any exercise by the Security Agent of any rights or powers under the Finance
Documents that are the same as or similar to any rights or powers conferred on a
trustee by the Trustee Act 2000 shall be construed solely as the exercise of the
relevant rights or powers under the relevant Finance Document and not as the
exercise of the same or any similar rights or powers under the Trustee Act 2000.
  (f)   The disapplication of certain parts or sections of the Trustee Act 2000
as provided in this Agreement shall constitute an exclusion of the relevant
parts of the Trustee Act 2000 for the purposes of that Act.

Part F — Role and duties of the Agents in relation to Italian Security
1.35 In relation to the Italian Security the following additional provisions
shall apply:

(a)   Each of the Finance Parties hereby:

  (i)   appoints the Security Agent to be its mandatario con rappresentanza
(common representative) for the purpose of executing any Security Document which
is expressed to be governed by Italian law in the name and on behalf of the
Finance Parties, with the power to determine and agree any term and condition of
such Security Document, execute any other agreement or instrument, give or
receive any notice and take any other action in relation to the creation,
perfection, maintenance, enforcement and release of the security created
thereunder in the name and on behalf of the Finance Parties; and     (ii)  
undertakes to ratify and approve any such action taken in the name and on behalf
of the Finance Parties by the Security Agent acting in such capacity.

Part G — Role and duties of the Agents in relation to Dutch Security
1.36 In relation to the Dutch Security the following additional provisions shall
apply:

(a)   all Dutch Security shall be subject to a parallel debt structure in
accordance with Clause 21 (Parallel Debt).

Page 174



--------------------------------------------------------------------------------



 



(b)   in relation to the Dutch Security the Security Agent is acting in its
individual capacity as sole creditor of the Secured Obligations and not as a
representative of the other Finance Parties.   (c)   each of the Finance Parties
hereby authorises the Security Agent (whether or not by or through employees or
agents):

  (i)   to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Security Agent by the Dutch
Security together with such powers and discretions as are reasonably incidental
thereto; and     (ii)   to take such action on its behalf as may from time to
time be authorised under or in accordance with the Dutch Security.

Part H — Role and duties of the Agents in relation to Belgian Security
1.37 In relation to the Belgian Security the following additional provisions
shall apply:

(a)   All Belgian Security shall only secure the Parallel Obligations of the
grantor of the Security Interest.   (b)   Each of the Finance Parties hereby
authorises the Security Agent (whether or not by or through employees or
agents):

  (i)   to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Security Agent by the Belgian
Security together with such powers and discretions as are reasonably incidental
thereto; and     (ii)   to take such action on its behalf as may from time to
time be authorised under or in accordance with the Belgian Security.

Page 175



--------------------------------------------------------------------------------



 



SCHEDULE 17
BRU CARGO LOAN
Definitions
In this Schedule 17:
BAC means Brussels Airport Company NV (formerly Brussels International Airport
Company).
BRU Cargo Loan means the Term Loan between AMB BRU Air Cargo Center BVBA and ING
Real Estate Finance N.V. to finance the Property at Brucargo, Zaventem, Belgium,
acquired by the authentic deed “Transfer, extension and modification conditions
of the right to build. Sale of the building. Vesting new right to build. Option
to right to build.” entered into between AMB BRU Air Cargo Center BVBA, 3AD NV
and BAC on 3 August 2005.
Covenants

(a)   AMB BRU Air Cargo Center BVBA, AMB European Investments LLC and the AMB
Agent shall both use all their respective reasonable endeavours to obtain
confirmation of BAC’s agreement to each of the matters requested of it set out
in the letter sent to BAC on 29 November 2006 by Loyens Brussels acting on
behalf of AMB BRU Air Cargo Center BVBA (and with a copy to ING Real Estate
Finance N.V.) (the BAC Letter).   (b)   For so long as the confirmations set out
in the BAC letter have not been obtained (or have not been obtained on any
alternative basis acceptable to the Facility Agent acting reasonably) and for so
long as the BRU Cargo Loan is outstanding, AMB BRU Air Cargo Center BVBA shall
instruct its bank, ING Bank N.V. to establish automatic wire instructions in
favour of BAC to pay all amounts due to BAC each quarter under the right to
build pursuant to the authentic deed “Transfer, extension and modification
conditions of the right to build. Sale of the building. Vesting new right to
build. Option to right to build” entered into between AMB BRU Air Cargo Center
BVBA, 3AD NV and BAC on 3 August 2005.

Page 180



--------------------------------------------------------------------------------



 



EXECUTION OF THIS AGREEMENT
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorised representatives as of the date first above
written.
The Original AMB Party and Original Acquisition Borrower
AMB European Investments LLC as the Original AMB Party and Original Acquisition
Borrower
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised officer
Original Term Borrowers and Original PropCos
AMB Le Grand Roissy Santal SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Saturne SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 181



--------------------------------------------------------------------------------



 



AMB Le Grand Roissy Scandy SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Scipion SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Sepia SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Segur SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 182



--------------------------------------------------------------------------------



 



AMB Le Grand Roissy Seringa SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Signac SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Sisley SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Soliflore SAS as an Original Term Borrower and Original
PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 183



--------------------------------------------------------------------------------



 



AMB Le Grand Roissy Sonate SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Sorbiers SAS as an Original Term Borrower and Original
PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Storland SAS as an Original Term Borrower and Original
PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Le Grand Roissy Symphonie SAS as an Original Term Borrower and Original
PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 184



--------------------------------------------------------------------------------



 



AMB Le Grand Roissy Mesnil SAS as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
SCI AMB France Three as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
SCI AMB France Four as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Capronilaan BV as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 185



--------------------------------------------------------------------------------



 



AMB Koolhovenlaan 1 BV as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Koolhovenlaan 2 BV as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB Port of Rotterdam 2-10 BV as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
AMB BRU Air Cargo Center BVBA as an Original Term Borrower and Original PropCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 186



--------------------------------------------------------------------------------



 



Original ShareCo
AMB Le Grand Roissy Holding 2 S.à.r.l as an Original ShareCo
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised representative by virtue of a power of attorney
The Acquisition Loan Guarantor and Carve-out Indemnifier
AMB Property, L.P. as the Acquisition Loan Guarantor and Carve-out Indemnifier
By: /s/ François Rispe
Name: Mr. François Rispe
Title:
Capacity: Authorised officer

Page 187



--------------------------------------------------------------------------------



 



The Original Lenders, Security Agent and Facility Agent
ING Real Estate Finance NV as an Original Lender, as a Security Agent and as the
Facility Agent
By: /s/ M. Rang
Name: M. Rang
Title: Sr. Managing Director
Capacity: Authorised representative by virtue of a power of attorney
By: /s/ M.J. P.W. Brand
Name: M.J. P.W. Brand
Title: General Manager
Capacity: Authorised representative by virtue of a power of attorney
ING Real Estate Finance (Espana), E.F.C., S.A. (Sociedad Unipersonal) (Spanish
branch) as an Original Lender and as a Security Agent
By: /s/ Walter De Luna
Name: Walter De Luna
Title: General Manager ING REF EFC
Capacity: Authorised representative by virtue of a power of attorney
By:
Name:
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 188



--------------------------------------------------------------------------------



 



ING Real Estate Finance (Espana), E.F.C., S.A. (Sociedad Unipersonal) (Italian
branch) as an Original Lender and as a Security Agent
By: /s/ Massimiliano Rosen
Name: Massimiliano Rosen
Title: General Manager Italian Branch
Capacity: Authorised representative by virtue of a power of attorney
By:
Name:
Title:
Capacity: Authorised representative by virtue of a power of attorney
ING Real Estate Finance (U.K.) B.V. as an Original Lender and as a Security
Agent
By: /s/ Jonathan Mitchell
Name: Jonathan Mitchell
Title: Managing Director
Capacity: Authorised representative by virtue of a power of attorney
By:
Name:
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 189



--------------------------------------------------------------------------------



 



ING Real Estate Finance (France) as an Original Lender and as a Security Agent
By: /s/ Frederic Ciuntu
Name: Frederic Ciuntu
Title:
Capacity: Authorised representative by virtue of a power of attorney
By:
Name:
Title:
Capacity: Authorised representative by virtue of a power of attorney

Page 190